 



EXHIBIT 10.25.1
PROVIDER AGREEMENT
BETWEEN
STATE OF OHIO

DEPARTMENT OF JOB AND FAMILY SERVICES
AND
MOLINA HEALTHCARE OF OHIO, INC
Amendment No. 1
Pursuant to Article IX. A. the Provider Agreement between the State of Ohio,
Department of Job and Family Services, (hereinafter referred to as “ODJFS”) and
MOLINA HEALTHCARE OF OHIO INC (hereinafter referred to as “MCP”) for the Aged,
Blind or Disabled (hereinafter referred to as “ABD”) population dated July 1,
2007, is hereby amended as follows:

1.   Appendices C, D, E, F, G, H, J, K, L, M, N and O are modified as attached.
  2.   All other terms of the provider agreement are hereby affirmed.       The
amendment contained herein shall be effective January 1, 2008.

MOLINA HEALTHCARE OF OHIO, INC:

                     
BY:
  /s/ KATHIE MANCINI
 
KATHIE MANCINI, PRESIDENT       DATE:  12/20/07
 
    On behalf of Kathie Mancini

 
                    OHIO DEPARTMENT OF JOB AND FAMILY SERVICES:            
 
                   
BY:
  /s/ HELEN E. JONES-KELLEY
 
HELEN E. JONES-KELLEY, DIRECTOR       DATE:  12/26/07
 
   

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled population
Page 1
APPENDIX C
MCP RESPONSIBILITIES
ABD ELIGIBLE POPULATION
The MCP must meet on an ongoing basis, all program requirements specified in
Chapter 5101:3-26 of the Ohio Administrative Code (OAC) and the Ohio Department
of Job and Family Services (ODJFS) — MCP Provider Agreement. The following are
MCP responsibilities that are not otherwise specifically stated in OAC rule
provisions or elsewhere in the MCP provider agreement, but are required by
ODJFS.
General Provisions

1.   The MCP agrees to implement program modifications as soon as reasonably
possible or no later than the required effective date, in response to changes in
applicable state and federal laws and regulations.   2.   The MCP must submit a
current copy of their Certificate of Authority (COA) to ODJFS within 30 days of
issuance by the Ohio Department of Insurance.   3   The MCP must designate the
following:

a. A primary contact person (the Medicaid Coordinator) who will dedicate a
majority of their time to the Medicaid product line and coordinate overall
communication between ODJFS and the MCP. ODJFS may also require the MCP to
designate contact staff for specific program areas. The Medicaid Coordinator
will be responsible for ensuring the timeliness, accuracy, completeness and
responsiveness of all MCP submissions to ODJFS.
b. A provider relations representative for each service area included in their
ODJFS provider agreement. This provider relations representative can serve in
this capacity for only one service area (as specified in Appendix H).
If an MCP serves both the CFC and ABD populations, they are not required to
designate a separate provider relations representative or Medicaid Coordinator
for each population group.

4.   All MCP employees are to direct all day-to-day submissions and
communications to their ODJFS-designated Contract Administrator unless otherwise
notified by ODJFS.

5.   The MCP must be represented at all meetings and events designated by ODJFS
as requiring mandatory attendance.

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 2

6.   The MCP must have an administrative office located in Ohio.

7.   Upon request by ODJFS, the MCP must submit information on the current
status of their company’s operations not specifically covered under this
Agreement (for example, other product lines, Medicaid contracts in other states,
NCQA accreditation, etc.) unless otherwise excluded by law.

8.   The MCP must have all new employees trained on applicable program
requirements, and represent, warrant and certify to ODJFS that such training
occurs, or has occurred.

9.   If an MCP determines that it does not wish to provide, reimburse, or cover
a counseling service or referral service due to an objection to the service on
moral or religious grounds, it must immediately notify ODJFS to coordinate the
implementation of this change. MCPs will be required to notify their members of
this change at least thirty (30) days prior to the effective date. The MCP’s
member handbook and provider directory, as well as all marketing materials, will
need to include information specifying any such services that the MCP will not
provide.

10.   For any data and/or documentation that MCPs are required to maintain,
ODJFS may request that MCPs provide analysis of this data and/or documentation
to ODJFS in an aggregate format, such format to be solely determined by ODJFS.  
11.   The MCP is responsible for determining medical necessity for services and
supplies requested for their members as specified in OAC rule 5101:3-26-03.
Notwithstanding such responsibility, ODJFS retains the right to make the final
determination on medical necessity in specific member situations.   12.   In
addition to the timely submission of medical records at no cost for the annual
external quality review as specified in OAC rule 5101:3-26-07, the MCP may be
required for other purposes to submit medical records at no cost to ODJFS and/or
designee upon request.   13.   The MCP must notify the BMHC of the termination
of an MCP panel provider that is designated as the primary care provider for 100
or more of the MCP’s ABD members. The MCP must provide notification within one
working day of the MCP becoming aware of the termination.   14.   Upon request
by ODJFS, MCPs may be required to provide written notice to members of any
significant change(s) affecting contractual requirements, member services or
access to providers.

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 3

15.   MCPs may elect to provide services that are in addition to those covered
under the Ohio Medicaid fee-for-service program. Before MCPs notify potential or
current members of the availability of these services, they must first notify
ODJFS and advise ODJFS of such planned services availability. If an MCP elects
to provide additional services, the MCP must ensure to the satisfaction of ODJFS
that the services are readily available and accessible to members who are
eligible to receive them.

  a.   MCPs are required to make transportation available to any member
requesting transportation when they must travel thirty (30) miles or more from
their home to receive a medically-necessary Medicaid-covered service. If the MCP
offers transportation to their members as an additional benefit and this
transportation benefit only covers a limited number of trips, the required
transportation listed above may not be counted toward this trip limit.     b.  
Additional benefits may not vary by county within a region except out of
necessity for transportation arrangements (e.g., bus versus cab). MCPs approved
to serve consumers in more than one region may vary additional benefits between
regions.     c.   MCPs must give ODJFS and members ninety (90) days prior notice
when decreasing or ceasing any additional benefit(s). When it is beyond the
control of the MCP, as demonstrated to ODJFS’ satisfaction, ODJFS must be
notified within one (1) working day.

16.   MCPs must comply with any applicable Federal and State laws that pertain
to member rights and ensure that its staff adheres to such laws when furnishing
services to its members. MCPs shall include a requirement in its contracts with
affiliated providers that such providers also adhere to applicable Federal and
State laws when providing services to members.   17.   MCPs must comply with any
other applicable Federal and State laws (such as Title VI of the Civil rights
Act of 1964, etc.) and other laws regarding privacy and confidentiality, as such
may be applicable to this Agreement.   18.   Upon request, the MCP will provide
members and potential members with a copy of their practice guidelines.   19.  
The MCP is responsible for promoting the delivery of services in a culturally
competent manner, as solely determined by ODJFS, to all members, including those
with limited English proficiency (LEP) and diverse cultural and ethnic
backgrounds.

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 4

    All MCPs must comply with the requirements specified in OAC rules
5101:3-26-03.1, 5101:3-26-05(D), 5101:3-26-05.1(A), 5101:3-26-08 and
5101:3-26-08.2 for providing assistance to LEP members and eligible individuals.
In addition, MCPs must provide written translations of certain MCP materials in
the prevalent non-English languages of members and eligible individuals in
accordance with the following:

  a.   When 10% or more of the ABD eligible individuals in the MCP’s service
area have a common primary language other than English, the MCP must translate
all ODJFS-approved marketing materials into the primary language of that group.
The MCP must monitor changes in the eligible population on an ongoing basis and
conduct an assessment no less often than annually to determine which, if any,
primary language groups meet the 10% threshold for the eligible individuals in
each service area. When the 10% threshold is met, the MCP must report this
information to ODJFS, in a format as requested by ODJFS, translate their
marketing materials, and make these marketing materials available to eligible
individuals. MCPs must submit to ODJFS, upon request, their prevalent non
English language analysis of eligible individuals and the results of this
analysis.     b.   When 10% or more of an MCP’s ABD members in the MCP’s service
area have a common primary language other than English, the MCP must translate
all ODJFS-approved member materials into the primary language of that group. The
MCP must monitor their membership and conduct a quarterly assessment to
determine which, if any, primary language groups meet the 10% threshold. When
the 10% threshold is met, the MCP must report this information to ODJFS, in a
format as requested by ODJFS, translate their member materials, and make these
materials available to their members. MCPs must submit to ODJFS, upon request,
their prevalent non-English language member analysis and the results of this
analysis.

20.   The MCP must utilize a centralized database which records the special
communication needs of all MCP members (i.e., those with limited English
proficiency, limited reading proficiency, visual impairment, and hearing
impairment) and the provision of related services (i.e., MCP materials in
alternate format, oral interpretation, oral translation services, written
translations of MCP materials, and sign language services). This database must
include all MCP member primary language information (PLI) as well as all other
special communication needs information for MCP members, as indicated above,
when identified by any source including but not limited to ODJFS, ODJFS
selection services entity, MCP staff, providers, and members. This centralized
database must be readily available to MCP staff and be used in coordinating
communication and services to members, including the selection of a PCP who
speaks the primary language of an LEP member, when such a provider is available.
MCPs must share member specific communication needs information with their
providers [e.g., PCPs, Pharmacy Benefit

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 5

    Managers (PBMs), and Third Party Administrators (TPAs)], as applicable. MCPs
must submit to ODJFS, upon request, detailed information regarding the MCP’s
members with special communication needs, which could include individual member
names, their specific communication need, and any provision of special services
to members (i.e., those special services arranged by the MCP as well as those
services reported to the MCP which were arranged by the provider).      
Additional requirements specific to providing assistance to hearing-impaired,
vision- impaired, limited reading proficient (LRP), and LEP members and eligible
individuals are found in OAC rules 5101:3-26-03.1, 5101:3-26-05(D),
5101:3-26-05.1(A), 5101:3-26-08, and 5101-3-26-08.2.   21.   The MCP is
responsible for ensuring that all member materials use easily understood
language and format. The determination of what materials comply with this
requirement is in the sole discretion of ODJFS.   22.   Pursuant to OAC rules
5101:3-26-08 and 5101:3-26-08.2, the MCP is responsible for ensuring that all
MCP marketing and member materials are prior approved by ODJFS before being used
or shared with members. Marketing and member materials are defined as follows:

  a.   Marketing materials are those items produced in any medium, by or on
behalf of an MCP, including gifts of nominal value (i.e., items worth no more
than $15.00), which can reasonably be interpreted as intended to market to
eligible individuals.     b.   Member materials are those items developed, by or
on behalf of an MCP, to fulfill MCP program requirements or to communicate to
all members or a group of members. Member health education materials that are
produced by a source other than the MCP and which do not include any reference
to the MCP are not considered to be member materials.     c.   All MCP marketing
and member materials must represent the MCP in an honest and forthright manner
and must not make statements which are inaccurate, misleading, confusing, or
otherwise misrepresentative, or which defraud eligible individuals or ODJFS.    
d.   All MCP marketing cannot contain any assertion or statement (whether
written or oral) that the MCP is endorsed by CMS, the Federal or State
government or similar entity.     e.   MCPs must establish positive working
relationships with the CDJFS offices and must not aggressively solicit from
local Directors, MCP County Coordinators, or

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 6

      other staff. Furthermore, MCPs are prohibited from offering gifts of
nominal value (i.e. clipboards, pens, coffee mugs, etc.) to CDJFS offices or
managed care enrollment center (MCEC) staff, as these may influence an
individual’s decision to select a particular MCP.

23.   Advance Directives – All MCPs must comply with the requirements specified
in 42 CFR 422.128. At a minimum, the MCP must:

  a.   Maintain written policies and procedures that meet the requirements for
advance directives, as set forth in 42 CFR Subpart I of part 489.     b.  
Maintain written policies and procedures concerning advance directives with
respect to all adult individuals receiving medical care by or through the MCP to
ensure that the MCP:

  i.   Provides written information to all adult members concerning:

  a.   the member’s rights under state law to make decisions concerning their
medical care, including the right to accept or refuse medical or surgical
treatment and the right to formulate advance directives. (In meeting this
requirement, MCPs must utilize form JFS 08095 entitled You Have the Right, or
include the text from JFS 08095 in their ODJFS-approved member handbook).     b.
  the MCP’s policies concerning the implementation of those rights including a
clear and precise statement of any limitation regarding the implementation of
advance directives as a matter of conscience;     c.   any changes in state law
regarding advance directives as soon as possible but no later than ninety
(90) days after the proposed effective date of the change; and     d.   the
right to file complaints concerning noncompliance with the advance directive
requirements with the Ohio Department of Health.

  ii.   Provides for education of staff concerning the MCP’s policies and
procedures on advance directives;     iii.   Provides for community education
regarding advance directives directly or in concert with other providers or
entities;

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 7

  iv.   Requires that the member’s medical record document whether or not the
member has executed an advance directive; and     v.   Does not condition the
provision of care, or otherwise discriminate against a member, based on whether
the member has executed an advance directive.

24.   New Member Materials       Pursuant to OAC rule 5101:3-26-08.2 (B)(3),
MCPs must provide to each member or assistance group, as applicable, an MCP
identification (ID) card, a new member letter, a member handbook, a provider
directory, and information on advance directives.

a. MCPs must use the model language specified by ODJFS for the new member
letter.
b. The ID card and new member letter must be mailed together to the member via a
method that will ensure their receipt prior to the member’s effective date of
coverage.
c. The member handbook, provider directory and advance directives information
may be mailed to the member separately from the ID card and new member letter.
MCPs will meet the timely receipt requirement for these materials if they are
mailed to the member within (twenty-four) 24 hours of the MCP receiving the
ODJFS produced monthly membership roster (MMR). This is provided the materials
are mailed via a method with an expected delivery date of no more than five
(5) days. If the member handbook, provider directory and advance directives
information are mailed separately from the ID card and new member letter and the
MCP is unable to mail the materials within twenty-four (24) hours, the member
handbook, provider directory and advance directives information must be mailed
via a method that will ensure receipt by no later than the effective date of
coverage. If the MCP mails the ID card and new member letter with the other
materials (e.g., member handbook, provider directory, and advance directives),
the MCP must ensure that all materials are mailed via a method that will ensure
their receipt prior to the member’s effective date of coverage.
d. MCPs must designate two (2) MCP staff members to receive a copy of the new
member materials on a monthly basis in order to monitor the timely receipt of
these materials. At least one of the staff members must receive the materials at
their home address.

25.   Call Center Standards       The MCP must provide assistance to members
through a member services toll-free call-in system pursuant to OAC rule
5101:3-26-08.2(A)(1). MCP member services staff must be available nationwide to
provide assistance to members through the toll-free call-in system every Monday
through Friday, at all times during the hours of 7:00 am to 7:00 pm

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 8

    Eastern Time, except for the following major holidays:

  •   New Year’s Day     •   Martin Luther King’s Birthday     •   Memorial Day
    •   Independence Day     •   Labor Day     •   Thanksgiving Day     •  
Christmas Day     •   2 optional closure days: These days can be used
independently or in combination with any of the major holiday closures but
cannot both be used within the same closure period. Before announcing any
optional closure dates to members and/or staff, MCPs must receive ODJFS
prior-approval which verifies that the optional closure days meet the specified
criteria.

    If a major holiday falls on a Saturday, the MCP member services line may be
closed on the preceding Friday. If a major holiday falls on a Sunday, the member
services line may be closed on the following Monday. MCP member services closure
days must be specified in the MCP’s member handbook, member newsletter, or other
some general issuance to the MCP’s members at least thirty (30) days in advance
of the closure.       The MCP must also provide access to medical advice and
direction through a centralized twenty-four-hour, seven day, toll-free call-in
system, available nationwide, pursuant to OAC rule 5101:3-26-03.1(A)(6). The
twenty-four (24)/7 hour call-in system must be staffed by appropriately trained
medical personnel. For the purposes of meeting this requirement, trained medical
professionals are defined as physicians, physician assistants, licensed
practical nurses, and registered nurses.       MCPs must meet the current
American Accreditation HealthCare Commission/URAC-designed Health Call Center
Standards (HCC) for call center abandonment rate, blockage rate and average
speed of answer. By the 10th of each month, MCPs must self-report their prior
month performance in these three areas for their member services and twenty-four
(24) hour toll-free call-in systems to ODJFS. ODJFS will inform the MCPs of any
changes/updates to these URAC call center standards.       MCPs are not
permitted to delegate grievance/appeal functions [Ohio Administrative Code
(OAC) rule 5101:3-26-08.4(A)(9)]. Therefore, the member services call center
requirement may not be met through the execution of a Medicaid Delegation
Subcontract Addendum or Medicaid Combined Services Subcontract Addendum.

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 9

26.   Notification of Optional MCP Membership       In order to comply with the
terms of the ODJFS State Plan Amendment for the managed care program (i.e., 42
CFR 438.50), MCPs in mandatory membership service areas must inform new members,
as applicable, that MCP membership is optional for certain populations.
Specifically, MCPs must inform any applicable pending member or member that the
following ABD population is not required to select an MCP in order to receive
their Medicaid healthcare benefit and what steps they need to take if they do
not wish to be a member of an MCP:

  -   Indians who are members of federally-recognized tribes, except as
permitted under 42 C.F.R 438.50(d)(21).

27.   HIPAA Privacy Compliance Requirements

    The Health Insurance Portability and Accountability Act (HIPAA) Privacy
Regulations at 45 CFR. § 164.502(e) and § 164.504(e) require ODJFS to have
agreements with MCPs as a means of obtaining satisfactory assurance that the
MCPs will appropriately safeguard all personal identified health information.
Protected Health Information (PHI) is information received from or on behalf of
ODJFS that meets the definition of PHI as defined by HIPAA and the regulations
promulgated by the United States Department of Health and Human Services,
specifically 45 CFR 164.501, and any amendments thereto. MCPs must agree to the
following:

  a.   MCPs shall not use or disclose PHI other than is permitted by this
Agreement or required by law.     b.   MCPs shall use appropriate safeguards to
prevent unauthorized use or disclosure of PHI.     c.   MCPs shall report to
ODJFS any unauthorized use or disclosure of PHI of which it becomes aware. Any
breach by the MCP or its representatives of protected health information
(PHI) standards shall be immediately reported to the State HIPAA Compliance
Officer through the Bureau of Managed Health Care. MCPs must provide
documentation of the breach and complete all actions ordered by the HIPAA
Compliance Officer.     d.   MCPs shall ensure that all its agents and
subcontractors agree to these same PHI conditions and restrictions.     e.  
MCPs shall make PHI available for access as required by law.

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 10

  f.   MCP shall make PHI available for amendment, and incorporate amendments as
appropriate as required by law.     g.   MCPs shall make PHI disclosure
information available for accounting as required by law.     h.   MCPs shall
make its internal PHI practices, books and records available to the Secretary of
Health and Human Services (HHS) to determine compliance.     i.   Upon
termination of their agreement with ODJFS, the MCPs, at ODJFS’ option, shall
return to ODJFS, or destroy, all PHI in its possession, and keep no copies of
the information, except as requested by ODJFS or required by law.     j.   ODJFS
will propose termination of the MCP’s provider agreement if ODJFS determines
that the MCP has violated a material breach under this section of the agreement,
unless inconsistent with statutory obligations of ODJFS or the MCP.

28.   Electronic Communications – MCPs are required to purchase/utilize
Transport Layer Security (TLS) for all e-mail communication between ODJFS and
the MCP. The MCP’s e-mail gateway must be able to support the sending and
receiving of e-mail using Transport Layer Security (TLS) and the MCP’s gateway
must be able to enforce the sending and receiving of email via TLS.   29.   MCP
Membership acceptance, documentation and reconciliation

  a.   Selection Services Contractor: The MCP shall provide to the MCEC ODJFS
prior-approved MCP materials and directories for distribution to eligible
individuals who request additional information about the MCP.     b.   Monthly
Reconciliation of Membership and Premiums: The MCP shall reconcile member data
as reported on the MCEC produced consumer contact record (CCR) with the
ODJFS-produced monthly member roster (MMR) and report to the ODJFS any
difficulties in interpreting or reconciling information received. Membership
reconciliation questions must be identified and reported to the ODJFS prior to
the first of the month to assure that no member is left without coverage. The
MCP shall reconcile membership with premium payments reported on the monthly
remittance advice (RA).         The MCP shall work directly with the ODJFS, or
other ODJFS-identified entity, to resolve any difficulties in interpreting or
reconciling premium information. Premium reconciliation questions must be
identified within thirty (30) days of receipt of the RA.

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 11

  c.   Monthly Premiums: The MCP must be able to receive monthly premiums in a
method specified by ODJFS. (ODJFS monthly prospective premium issue dates are
provided in advance to the MCPs.) Various retroactive premium payments and
recovery of premiums paid (e.g., retroactive terminations of membership,
deferments, etc.,) may occur via any ODJFS weekly remittance.     d.  
Hospital/Inpatient Facility Deferment: When an MCP learns of a currently
hospitalized member’s intent to disenroll through the CCR or the 834, the
disenrolling MCP must notify the hospital/inpatient facility and treating
providers as well as the enrolling MCP of the change in enrollment within five
(5) business days of receipt of the CCR or 834. The disenrolling MCP must notify
the inpatient facility that it will remain responsible for the inpatient
facility charges through the date of discharge; and must notify the treating
providers that it will remain responsible for provider charges through the date
of disenrollment.         When the enrolling MCP learns through the disenrolling
MCP, through ODJFS or other means, that a new member who was previously enrolled
with another MCP was admitted prior to the effective date of enrollment and
remains an inpatient on the effective date of enrollment, the enrolling MCP
shall contact the hospital/inpatient facility within five (5) business days of
learning of the hospitalization. The enrolling MCP shall verify that it is
responsible for all medically necessary Medicaid covered services from the
effective date of MCP membership, including treating provider services related
to the inpatient stay; the enrolling MCP must reiterate that the
admitting/disenrolling MCP remains responsible for the hospital/inpatient
facility charges through the date of discharge. The enrolling MCP shall work
with the hospital/inpatient facility to facilitate discharge planning and
authorize services as needed.         When an MCP learns that a new member who
was previously on Medicaid fee for service was admitted prior to the effective
date of enrollment and remains an inpatient on the effective date of enrollment,
the enrolling MCP shall notify the hospital/ inpatient facility and treating
providers that the MCP may not be the payer. The MCP shall work with
hospital/inpatient facility, treating providers and the ODJFS to assure that
discharge planning assures continuity of care and accurate payment.
Notwithstanding the MCP’s right to request a hospital deferment up to six (6)
months following the member’s effective date, when the enrolling MCP learns of a
deferment-eligible hospitalization, the MCP shall notify the ODJFS and request
the deferment within five (5) business days of learning of the potential
deferment.     e.   Just Cause Requests: The MCP shall follow procedures as
specified by ODJFS in assisting the ODJFS in resolving member requests for
member-initiated requests affecting membership.

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 12

  f.   Eligible Individuals: If an eligible individual contacts the MCP, the MCP
must provide any MCP-specific managed care program information requested. The
MCP must not attempt to assess the eligible individual’s health care needs.
However, if the eligible individual inquires about continuing/transitioning
health care services, MCPs shall provide an assurance that all MCPs must cover
all medically necessary Medicaid-covered health care services and assist members
with transitioning their health care services.     g.   Pending Member        
If a pending member (i.e., an eligible individual subsequent to plan selection
or assignment, but prior to their membership effective date) contacts the
selected MCP, the MCP must provide any membership information requested,
including but not limited to, assistance in determining whether the current
medications require prior authorization. The MCP must also ensure that any care
coordination (e.g., PCP selection, prescheduled services and transition of
services) information provided by the pending member is logged in the MCP’s
system and forwarded to the appropriate MCP staff for processing as required.
MCPs may confirm any information provided on the CCR at this time. Such
communication does not constitute confirmation of membership. MCPs are
prohibited from initiating contact with a pending member. Upon receipt of the
834, the MCP may contact a pending member to confirm information provided on the
CCR or the 834, assist with care coordination and transition of care, and
inquire if the pending member has any membership questions.     h.   Transition
of Fee-For-Service Members         Providing care coordination, access to
preventive and specialized care, case management, member services, and education
with minimal disruption to members’ established relationships with providers and
existing care treatment plans is critical for members transitioning from
Medicaid fee-for-service to managed care. MCPs must develop and implement a
transition plan that outlines how the MCP will effectively address the unique
care coordination issues of members in their first three months of MCP
membership and how the various MCP departments will coordinate and share
information regarding these new members. The transition plan must include at a
minimum:

  i.   An effective outreach process to identify each new member’s existing
and/or potential health care needs that results in a new member profile that
includes, but is not limited to identification of:

  a.   Health care needs, including those services received through state

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 13

      sub-recipient agencies [e.g., the Ohio Department of Mental Health (ODMH),
the Ohio Department of Mental Retardation and Developmental Disabilities
(ODMR/DD), the Ohio Department of Alcohol and Drug Addiction Services
(ODADAS) and the Ohio Department of Aging (ODA)];     b.   Existing sources of
care (i.e., primary physicians, specialists, case manager(s), ancillary and
other care givers); and     c.   Current care therapies for all aspects of
health care services, including scheduled health care appointments, planned
and/or approved surgeries (inpatient or outpatient), ancillary or medical
therapies, prescribed drugs, home health care services, private duty nursing
(PDN), scheduled lab/radiology tests, necessary durable medical equipment,
supplies and needed/approved transportation arrangements.

  ii.   Strategies for how each new member will obtain care therapies from
appropriate sources of care as an MCP member. The MCP’s strategies must include
at a minimum:

  a.   Allowing their new members that are transitioning from Medicaid
fee-for-service to receive services from out-of-panel providers if the member or
provider contacts the MCP to discuss the scheduled health services in advance of
the service date and one of the following applies:

  i.   The member has appointments within the initial three months of the MCP
membership with a primary care provider_or specialty physician that was
scheduled prior to the effective date of the MCP membership;     ii.   The
member is in her third trimester of pregnancy and has an established
relationship with an obstetrician and/or delivery hospital;     iii.   The
member has been scheduled for an inpatient or outpatient surgery and has been
prior-approved and/or precertified pursuant to OAC rule 5101:3-2-40 (surgical
procedures would also include follow-up care as appropriate);     iv.   The
member is receiving ongoing chemotherapy or radiation treatment; or

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 14

  v.   The member has been released from the hospital within thirty (30) days
prior to MCP enrollment and is following a treatment plan.

      If contacted by the member, the MCP must contact the provider’s office as
expeditiously as the situation warrants to confirm that the service(s) meets the
above criteria.     b.   Allowing their new members that are transitioning from
Medicaid fee-for-service to continue receiving home care services (i.e.,
nursing, aide, and skilled therapy services) and private duty nursing (PDN)
services if the member or provider contacts the MCP to discuss the health
services in advance of the service date. These services must be covered from the
date of the member or provider contact at the current service level, and with
the current provider, whether a panel or out-of-panel provider, until the MCP
conducts a medical necessity review and renders an authorization decision
pursuant to OAC rule 5101:3-26-03.1. As soon as the MCP becomes aware of the
member’s current home care services, the MCP must initiate contact with the
current provider and member as applicable to ensure continuity of care and
coordinate a transfer of services to a panel provider, if appropriate.     c.  
Honoring any current fee-for-service prior authorization to allow their new
members that are transitioning from Medicaid fee-for- service to receive
services from the authorized provider, whether a panel or out-of-panel provider,
for the following approved services:

  i.   an organ, bone marrow, or hematapoietic stem cell transplant pursuant to
OAC rule 5101:3-2-07.1;     ii.   dental services that have not yet been
received;     iii.   vision services that have not yet been received;     iv.  
durable medical equipment (DME) that has not yet been received. Ongoing DME
services and supplies are to be covered by the MCP as previously-authorized
until the MCP conducts a medical necessity review and renders an authorization
decision pursuant to OAC rule 5101:3-26-03.1.

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 15

  v.   private duty nursing (PDN) services. PDN services must be covered at the
previously-authorized service level until the MCP conducts a medical necessity
review and renders an authorization decision pursuant to OAC rule
5101:3-26-03.1.

      As soon as the MCP becomes aware of the member’s current fee-for-service
authorization approval, the MCP must initiate contact with the authorized
provider and member as applicable to ensure continuity of care. The MCP must
implement a plan to meet the member’s immediate and ongoing medical needs and,
with the exception of organ, bone marrow, or hematapoietic stem cell
transplants, coordinate the transfer of services to a panel provider, if
appropriate.         When an MCP medical necessity review results in a decision
to reduce, suspend, or terminate services previously authorized by
fee-for-service Medicaid, the MCP must notify the member of their state hearing
rights no less than 15 calendar days prior to the effective date of the MCP’s
proposed action, per rule 5101:3-26-08.4 of the Administrative Code.     d.  
Reimbursing out-of-panel providers that agree to provide the transition services
at 100% of the current Medicaid fee-for-service provider rate for the service(s)
identified in Section 29.h.ii.(a., b., and c.) of this appendix.     e.  
Documenting the provision of transition services identified in Section
29.h.ii.(a., b., and c.) of this appendix as follows:

  i.   For non-panel providers, notification to the provider confirming the
provider’s agreement/disagreement to provide the service and accept 100% of the
current Medicaid fee-for-service rate as payment. If the provider agrees, the
distribution of the MCP’s materials as outlined in Appendix G.4.e.     ii.  
Notification to the member of the non-panel provider’s agreement /disagreement
to provide the service. If the provider disagrees, notification to the member of
the

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 16

      MCP’s availability to assist with locating a provider as expeditiously as
the member’s health condition warrants.     iii.   For panel providers,
notification to the provider and member confirming the MCP’s responsibility to
cover the service.

      MCPs must use the ODJFS-specified model language for the provider and
member notices and maintain documentation of all member and/or provider contacts
relating to such services.     f.   Implementing a drug transition of care
process that prevents drug access problems for new members that are
transitioning from Medicaid fee-for-service (FFS). Such a process would involve
the MCP covering at least one prescription fill or refill without prior
authorization (PA) of any covered prescription drug not requiring PA by FFS. For
new members that are transitioning from FFS who utilize ongoing medications for
chronic conditions the MCP must educate the member about how to continue to
access drugs for their chronic condition before the MCP may implement PA
requirements for that member’s specific ongoing medication. The MCP’s process
for covering the prescription fill or refill without PA must be based on one of
the following approaches:

i. the MCP covers without PA all prescriptions written within the two months
prior to the effective date of MCP enrollment that do not require PA by Medicaid
fee-for-service; or
ii. the MCP covers without PA for at least the initial 30 days of the member’s
MCP membership all prescriptions that do not require PA by Medicaid
fee-for-service.

      For any new member transitioning from FFS who utilizes ongoing medications
for chronic conditions the MCP may require subsequent PA for those drugs once
the MCP has educated the member about the importance of working with their
physician to discuss initiating a PA request to continue the current medication
and the option of using alternative medications that may be available without
PA. Written member notices must use ODJFS-specified model language and be
ODJFS-approved. Verbal member education may be done in place of written
education but must contain the same information as a written notice and must
follow a call script that contains ODJFS-specified model language and be
ODJFS-approved.

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 17

      For those new members who are not utilizing ongoing medications for
chronic conditions, no additional drug PA education is required beyond the MCP’s
general new member education that includes what drugs require MCP PA.        
MCPs must receive ODJFS approval prior to implementing their transition of care
drug PA process. An MCP’s proposal must document how the MCP will:

i. implement one of the above options to ensure that members transitioning from
FFS receive at least one prescription fill or refill without PA of any covered
prescription drug not requiring PA by FFS; and
ii. identify new members that are transitioning from FFS who utilize ongoing
medications for chronic conditions and provide timely education to the member
about how to continue to access drugs for their chronic condition before the MCP
will implement PA requirements for that member’s specific ongoing medication.

      MCPs who have not received ODJFS approval for their transition of care
drug PA process must not require PA of any prescription drug that does not
require PA by Medicaid fee-for-service for the initial three months of a
member’s MCP membership.     g.   Covering antipsychotic medications for new
members as well as current members as stipulated in Appendix G(3)(a)(i).

30.   Health Information System Requirements       The ability to develop and
maintain information management systems capacity is crucial to successful plan
performance. ODJFS therefore requires MCPs to demonstrate their ongoing capacity
in this area by meeting several related specifications.

  a.   Health Information System

  i.   As required by 42 CFR 438.242(a), each MCP must maintain a health
information system that collects, analyzes, integrates, and reports data. The
system must provide information on areas including, but not limited to,
utilization, grievances and appeals, and MCP membership terminations for other
than loss of Medicaid eligibility.

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 18

  ii.   As required by 42 CFR 438.242(b)(1), each MCP must collect data on
member and provider characteristics and on services furnished to its members.  
  iii.   As required by 42 CFR 438.242(b)(2), each MCP must ensure that data
received from providers is accurate and complete by verifying the accuracy and
timeliness of reported data; screening the data for completeness, logic, and
consistency; and collecting service information in standardized formats to the
extent feasible and appropriate.     iv.   As required by 42 CFR 438.242(b)(3),
each MCP must make all collected data available upon request by ODJFS or the
Center for Medicare and Medicaid Services (CMS).     v.   Acceptance testing of
any data that is electronically submitted to ODJFS is required:

  a.   Before an MCP may submit production files     b.   Whenever an MCP
changes the method or preparer of the electronic media; and/or     c.   When the
ODJFS determines an MCP’s data submissions have an unacceptably high error rate.

      MCPs that change or modify information systems that are involved in
producing any type of electronically submitted files, either internally or by
changing vendors, are required to submit to ODJFS for review and approval a
transition plan including the submission of test files in the ODJFS-specified
formats. Once an acceptable test file is submitted to ODJFS, as determined
solely by ODJFS, the MCP can return to submitting production files. ODJFS will
inform MCPs in writing when a test file is acceptable. Once an MCP’s new or
modified information system is operational, that MCP will have up to ninety
(90) days to submit an acceptable test file and an acceptable production file.  
      Submission of test files can start before the new or modified information
system is in production. ODJFS reserves the right to verify any MCP’s capability
to report elements in the minimum data set prior to executing the provider
agreement for the next contract period. Penalties for noncompliance with this
requirement are specified in Appendix N, Compliance Assessment System of the
Provider Agreement.

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 19

  b.   Electronic Data Interchange and Claims Adjudication Requirements        
Claims Adjudication         The MCP must have the capacity to electronically
accept and adjudicate all claims to final status (payment or denial).
Information on claims submission procedures must be provided to non-contracting
providers within thirty (30) days of a request. MCPs must inform providers of
its ability to electronically process and adjudicate claims and the process for
submission. Such information must be initiated by the MCP and not only in
response to provider requests.         The MCP must notify providers who have
submitted claims of claims status [paid, denied, pended (suspended)] within one
month of receipt. Such notification may be in the form of a claim
payment/remittance advice produced on a routine monthly, or more frequent,
basis.         Electronic Data Interchange         The MCP shall comply with all
applicable provisions of HIPAA including electronic data interchange
(EDI) standards for code sets and the following electronic transactions:        
Health care claims;
Health care claim status request and response;
Health care payment and remittance status;
Standard code sets; and
        National Provider Identifier (NPI).         Each EDI transaction
processed by the MCP shall be implemented in conformance with the appropriate
version of the transaction implementation guide, as specified by applicable
federal rule or regulation.         The MCP must have the capacity to accept the
following transactions from the Ohio Department of Job and Family services
consistent with EDI processing specifications in the transaction implementation
guides and in conformance with the 820 and 834 Transaction Companion Guides
issued by ODJFS:         ASC X12 820 — Payroll Deducted and Other Group Premium
Payment for Insurance Products; and         ASC X12 834 — Benefit Enrollment and
Maintenance.         The MCP shall comply with the HIPAA mandated EDI
transaction standards and

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 20

      code sets no later than the required compliance dates as set forth in the
federal regulations.         Documentation of Compliance with Mandated EDI
Standards         The capacity of the MCP and/or applicable trading partners and
business associates to electronically conduct claims processing and related
transactions in compliance with standards and effective dates mandated by HIPAA
must be demonstrated, to the satisfaction of ODJFS, as outlined below.        
Verification of Compliance with HIPAA (Health Insurance Portability and
Accountability Act of 1995)         MCPs shall comply with the transaction
standards and code sets for sending and receiving applicable transactions as
specified in 45 CFR Part 162 – Health Insurance Reform: Standards for Electronic
Transactions (HIPAA regulations) In addition the MCP must enter into the
appropriate trading partner agreement and implemented standard code sets. If the
MCP has obtained third-party certification of HIPAA compliance for any of the
items listed below, that certification may be submitted in lieu of the MCP’s
written verification for the applicable item(s).

  i.   Trading Partner Agreements     ii.   Code Sets     iii.   Transactions

  a.   Health Care Claims or Equivalent Encounter Information (ASC X12N 837 &
NCPDP 5.1)     b.   Eligibility for a Health Plan (ASC X12N 270/271)     c.  
Referral Certification and Authorization (ASC X12N 278)     d.   Health Care
Claim Status (ASC X12N 276/277)     e.   Enrollment and Disenrollment in a
Health Plan (ASC X12N 834)     f.   Health Care Payment and Remittance Advice
(ASC X12N 835)     g.   Health Plan Premium Payments (ASC X12N 820)     h.  
Coordination of Benefits

      Trading Partner Agreement with ODJFS         MCPs must complete and submit
an EDI trading partner agreement in a format specified by the ODJFS. Submission
of the copy of the trading partner agreement prior to entering into this
Agreement may be waived at the discretion of ODJFS; if submission prior to
entering into the Agreement is waived, the trading partner agreement must be
submitted at a subsequent date determined by ODJFS.

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 21

      Noncompliance with the EDI and claims adjudication requirements will
result in the imposition of penalties, as outlined in Appendix N, Compliance
Assessment System, of the Provider Agreement.     c.   Encounter Data Submission
Requirements         General Requirements         Each MCP must collect data on
services furnished to members through an encounter data system and must report
encounter data to the ODJFS. MCPs are required to submit this data
electronically to ODJFS on a monthly basis in the following standard formats:

  •   Institutional Claims — UB92 flat file     •   Noninstitutional Claims —
National standard format     •   Prescription Drug Claims — NCPDP

      ODJFS relies heavily on encounter data for monitoring MCP performance. The
ODJFS uses encounter data to measure clinical performance, conduct access and
utilization reviews, reimburse MCPs for newborn deliveries and aid in setting  
      MCP capitation rates. For these reasons, it is important that encounter
data is timely, accurate, and complete. Data quality, performance measures and
standards are described in the Agreement.         An encounter represents all of
the services, including medical supplies and medications, provided to a member
of the MCP by a particular provider, regardless of the payment arrangement
between the MCP and the provider. (For example, if a member had an emergency
department visit and was examined by a physician, this would constitute two
encounters, one related to the hospital provider and one related to the
physician provider. However, for the purposes of calculating a utilization
measure, this would be counted as a single emergency department visit. If a
member visits their PCP and the PCP examines the member and has laboratory
procedures done within the office, then this is one encounter between the member
and their PCP.)         If the PCP sends the member to a lab to have procedures
performed, then this is two encounters; one with the PCP and another with the
lab. For pharmacy encounters, each prescription filled is a separate encounter.
        Encounters include services paid for retrospectively, through
fee-for-service payment arrangements, and prospectively, through capitated
arrangements. Only encounters with services (line items) that are paid by the
MCP, fully or in part, and for which no further payment is anticipated, are
acceptable encounter data submissions.

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 22

      All other services that are unpaid or paid in part and for which the MCP
anticipates further payment (e.g., unpaid services rendered during a delivery of
a newborn) may not be submitted to ODJFS until they are paid. Penalties for
noncompliance with this requirement are specified in Appendix N, Compliance
Assessment System of the Agreement.         Acceptance Testing         The MCP
must have the capability to report all elements in the Minimum Data Set as set
forth in the ODJFS Encounter Data Specifications and must submit a test file in
the ODJFS-specified medium in the required formats prior to contracting or prior
to an information systems replacement or update.         Acceptance testing of
encounter data is required as specified in Section 29(a)(v) of this Appendix.  
      Encounter Data File Submission Procedures         A certification letter
must accompany the submission of an encounter data file in the ODJFS-specified
medium. The certification letter must be signed by the MCP’s Chief Executive
Officer (CEO), Chief Financial Officer (CFO), or an individual who has delegated
authority to sign for, and who reports directly to, the MCP’s CEO or CFO.      
  Timing of Encounter Data Submissions         ODJFS recommends that MCPs submit
encounters no more than thirty-five (35) days after the end of the month in
which they were paid. (For example, claims paid in January are due March 5.)
ODJFS recommends that MCPs submit files in the ODJFS-specified medium by the 5th
of each month. This will help to ensure that the encounters are included in the
ODJFS master file in the same month in which they were submitted.     d.  
Information Systems Review         ODJFS or its designee may review the
information system capabilities of each MCP before ODJFS enters into a provider
agreement with a new MCP, when a participating MCP undergoes a major information
system upgrade or change, when there is identification of significant
information system problems, or at ODJFS’ discretion. Each MCP must participate
in the review. The review will assess the extent to which MCPs are capable of
maintaining a health information system including producing valid encounter
data, performance measures, and other data necessary to support quality
assessment and improvement, as well as managing the care delivered to its
members.

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 23

      The following activities, at a minimum, will be carried out during the
review. ODJFS or its designee will:

  i.   Review the Information Systems Capabilities Assessment (ISCA) forms, as
developed by CMS; which the MCP will be required to complete.     ii.   Review
the completed ISCA and accompanying documents;     iii.   Conduct interviews
with MCP staff responsible for completing the ISCA, as well as staff responsible
for aspects of the MCP’s information systems function;     iv.   Analyze the
information obtained through the ISCA, conduct follow-up interviews with MCP
staff, and write a statement of findings about the MCP’s information system.    
v.   Assess the ability of the MCP to link data from multiple sources;     vi.  
Examine MCP processes for data transfers;     vii.   If an MCP has a data
warehouse, evaluate its structure and reporting capabilities;     viii.   Review
MCP processes, documentation, and data files to ensure that they comply with
state specifications for encounter data submissions; and     ix.   Assess the
claims adjudication process and capabilities of the MCP.

31.   If the MCP will be using the Internet functions that will allow approved
users to access member information (e.g., eligibility verification), the MCP
must receive prior written approval from ODJFS that verifies that the proper
safeguards, firewalls, etc., are in place to protect member data.   32.   MCPs
must receive prior written approval from ODJFS before adding any information to
their website that would require ODJFS prior approval in hard copy form (e.g.,
provider listings, member handbook information).   33.   Pursuant to 42 CFR
438.106(b), the MCP acknowledges that it is prohibited from holding a member
liable for services provided to the member in the event that the ODJFS fails to
make payment to the MCP.

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 24

34.   In the event of an insolvency of an MCP, the MCP, as directed by ODJFS,
must cover the continued provision of services to members until the end of the
month in which insolvency has occurred, as well as the continued provision of
inpatient services until the date of discharge for a member who is
institutionalized when insolvency occurs.   35.   Franchise Fee Assessment
Requirements

  a.   Each MCP is required to pay a franchise permit fee to ODJFS for each
calendar quarter as required by ORC Section 5111.176. The current fee to be paid
is an amount equal to 41/2 percent of the managed care premiums, minus Medicare
premiums that the MCP received from any payer in the quarter to which the fee
applies. Any premiums the MCP returned or refunded to members or premium payers
during that quarter are excluded from the fee.     b.   The franchise fee is due
to ODJFS in the ODJFS-specified format on or before the 30th day following the
end of the calendar quarter to which the fee applies.     c.   At the time the
fee is submitted, the MCP must also submit to ODJFS a completed form and any
supporting documentation pursuant to ODJFS specifications.     d.   Penalties
for noncompliance with this requirement are specified in Appendix N, Compliance
Assessment System of the Provider Agreement and in ORC Section 5111.176.

36.   Information Required for MCP Websites

  a.   On-line Provider Directory – MCPs must have an internet-based provider
directory available in the same format as their ODJFS-approved provider
directory, that allows members to electronically search for the MCP panel
providers based on name, provider type, geographic proximity, and population (as
specified in Appendix H). MCP provider directories must include all
MCP-contracted providers [except as specified by ODJFS] as well as certain ODJFS
non-contracted providers.     b.   On-line Member Website – MCPs must have a
secure internet-based website which is regularly updated to include the most
current ODJFS approved materials. The website at a minimum must include: (1) a
list of the counties that are covered in their service area; (2) the
ODJFS-approved MCP member handbook, recent newsletters/announcements, MCP
contact information including member services hours and closures; (3) the MCP
provider directory as referenced in section 36(a) of this appendix; (4) the
MCP’s current preferred drug list (PDL),

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 25

      including an explanation of the list, which drugs require prior
authorization (PA), and the PA process; (5) the MCP’s current list of drugs
covered only with PA, the PA process, and the MCP’s policy for covering generic
for brand-name drugs; and (6) the ability for members to submit
questions/comments/grievances/appeals/etc. and receive a response (members must
be given the option of a return e-mail or phone call). Responses regarding
questions or comments are expected within one working day of receipt, whereas
responses regarding grievances and appeals must be within the timeframes
specified in OAC rule 5101:3-26-08.4. MCPs must ensure that all member materials
designated specifically for CFC and/or ABD consumers (i.e. the MCP member
handbook) are clearly labeled as such. The MCP’s member website cannot be used
as the only means to notify members of new and/or revised MCP information (e.g.,
change in holiday closures, change in additional benefits, revisions to approved
member materials etc.). ODJFS may require MCPs to include additional information
on the member website, as needed.     c.   On-line Provider Website – MCPs must
have a secure internet-based website for contracting providers where they will
be able to confirm a consumer’s MCP enrollment and through this website (or
through e-mail process) allow providers to electronically submit and receive
responses to prior authorization requests. This website must also include: (1) a
list of the counties that are covered in their service area; (2) the MCP’s
provider manual;(3) MCP contact information; (4) a link to the MCP’s on-line
provider directory as referenced in section 37(a) of this appendix; (5) the
MCP’s current PDL list, including an explanation of the list, which drugs
require PA, and the PA process; (6) the MCP’s current list of drugs covered only
with PA, the PA process, and the MCP’s policy for covering generic for
brand-name drugs. MCPs must ensure that all provider materials designated
specifically for CFC and/or ABD consumers (i.e. the MCP’s provider manual) are
clearly labeled as such; and (7) information regarding the availability of
expedited prior authorization requests, as well as the information that is
required from that provider in order to substantiate an expedited prior
authorization request.         ODJFS may require MCPs to include additional
information on the provider website, as needed.

38.   MCPs must provide members with a printed version of their PDL and PA
lists, upon request.   39.   MCPs must not use, or propose to use , any offshore
programming or call center services in fulfilling the program requirements.

 



--------------------------------------------------------------------------------



 



Appendix C
Aged, Blind or Disabled (ABD) population
Page 26

40.   PCP Feedback – The MCP must have the administrative capacity to offer
feedback to individual providers on their: 1) adherence to evidence-based
practice guidelines; and 2) positive and negative care variances from standard
clinical pathways that may impact outcomes or costs. In addition, the feedback
information may be used by the MCP for activities such as provider performance
improvement projects that include incentive programs or the development of
quality improvement programs.   41.   Coordination of Benefits       When a
claim is denied due to third party liability, the managed care plan must timely
share appropriate and available information regarding the third party to the
provider for the purposes of coordination of benefits, including, but not
limited to third party liability information received from the Ohio Department
of Job and Family Services.

 



--------------------------------------------------------------------------------



 



Appendix D
Aged, Blind or Disabled (ABD) population
Page 1
APPENDIX D
ODJFS RESPONSIBILITIES
ABD ELIGIBLE POPULATION
The following are ODJFS responsibilities or clarifications that are not
otherwise specifically stated in OAC Chapter 5101: 3-26 or elsewhere in the
ODJFS-MCP provider agreement.
General Provisions

1.   ODJFS will provide MCPs with an opportunity to review and comment on the
rate-setting time line and proposed rates, and proposed changes to the OAC
program rules or the provider agreement.   2.   ODJFS will notify MCPs of
managed care program policy and procedural changes and, whenever possible, offer
sufficient time for comment and implementation.   3.   ODJFS will provide
regular opportunities for MCPs to receive program updates and discuss program
issues with ODJFS staff.   4.   ODJFS will provide technical assistance sessions
where MCP attendance and participation is required. ODJFS will also provide
optional technical assistance sessions to MCPs, individually or as a group.   5.
  ODJFS will provide MCPs with an annual MCP Calendar of Submissions outlining
major submissions and due dates.   6.   ODJFS will identify contact staff,
including the Contract Administrator, selected for each MCP.   7.   ODJFS will
recalculate the minimum provider panel specifications if ODJFS determines that
significant changes have occurred in the availability of specific provider types
and the number and composition of the eligible population.   8.   ODJFS will
recalculate the geographic accessibility standards, using the geographic
information systems (GIS) software, if ODJFS determines that significant changes
have occurred in the availability of specific provider types and the number and
composition of the eligible population and/or the ODJFS provider panel
specifications.   9.   On a monthly basis, ODJFS will provide MCPs with an
electronic file containing their MCP’s provider panel as reflected in the ODJFS
Provider Verification System (PVS) database, or other designated system.

 



--------------------------------------------------------------------------------



 



Appendix D
Aged, Blind or Disabled (ABD) population
Page 2

10.   On a monthly basis, ODJFS will provide MCPs with an electronic Master
Provider File containing all the Ohio Medicaid fee-for-service providers, which
includes their Medicaid Provider Number, as well as all providers who have been
assigned a provider reporting number for current encounter data purposes.

11.   It is the intent of ODJFS to utilize electronic commerce for many
processes and procedures that are now limited by HIPAA privacy concerns to FAX,
telephone, or hard copy. The use of TLS will mean that private health
information (PHI) and the identification of consumers as Medicaid recipients can
be shared between ODJFS and the contracting MCPs via e-mail such as reports,
copies of letters, forms, hospital claims, discharge records, general
discussions of member-specific information, etc. ODJFS may revise
data/information exchange policies and procedures for many functions that are
now restricted to FAX, telephone, and hard copy, including, but not limited to,
monthly membership and premium payment reconciliation requests, newborn
reporting, Just Cause disenrollment requests, information requests etc. (as
specified in Appendix C).   12.   ODJFS will immediately report to Center for
Medicare and Medicaid Services (CMS) any breach in privacy or security that
compromises protected health information (PHI), when reported by the MCP or
ODJFS staff.   13.   Service Area Designation Membership in a service area is
mandatory unless ODJFS approves membership in the service area for consumer
initiated selections only. It is ODJFS’ current intention to implement a
mandatory managed care program in service areas wherever choice and capacity
allow and the criteria in 42 CFR 438.50(a) are met.   14.   Consumer information

  a.   ODJFS, or its delegated entity, will provide membership notices,
informational materials, and instructional materials relating to members and
eligible individuals in a manner and format that may be easily understood. At
least annually, ODJFS or designee will provide MCP eligible individuals,
including current MCP members, with a Consumer Guide. The Consumer Guide will
describe the managed care program and include information on the MCP options in
the service area and other information regarding the managed care program as
specified in 42 CFR 438.10.     b.   ODJFS will notify members or ask MCPs to
notify members about significant changes affecting contractual requirements,
member services or access to providers.     c.   If an MCP elects not to
provide, reimburse, or cover a counseling service or referral service due to an
objection to the service on moral or religious grounds, ODJFS will provide
coverage and reimbursement for these services for the MCP’s members.

 



--------------------------------------------------------------------------------



 



Appendix D
Aged, Blind or Disabled (ABD) population
Page 3

      ODJFS will provide information on what services the MCP will not cover and
how and where the MCP’s members may obtain these services in the applicable
Consumer Guides.

15.   Membership Selection and Premium Payment

  a.   The managed care enrollment center (MCEC): The ODJFS-contracted MCEC will
provide unbiased education, selection services, and community outreach for the
Medicaid managed care program. The MCEC shall operate a statewide toll-free
telephone center to assist eligible individuals in selecting an MCP or choosing
a health care delivery option.         The MCEC shall distribute the most
current Consumer Guide that includes the managed care program information as
specified in 42 CFR 438.10, as well as ODJFS prior-approved MCP materials, such
as solicitation brochures and provider directories, to consumers who request
additional materials.     b.   Auto-Assignment Limitations – In order to promote
market and program stability, ODJFS may limit an MCP’s auto-assignments if they
meet any of the following enrollment thresholds:

  •   40% of statewide Aged, Blind, or Disabled (ABD) managed care
eligibles;and/or     •   60% of the ABD managed care eligibles in any region
with two MCPs; and/or     •   40% of the ABD managed care eligibles in any
region with three MCPs.

      Once an MCP meets one of these enrollment thresholds, the MCP will only be
permitted to receive the additional new membership (in the region or statewide,
as applicable) through: (1) consumer-initiated enrollment; and
(2) auto-assignments which are based on previous enrollment in that MCP or an
historical provider relationship with a provider who is not on the panel of any
other MCP in that region. In the event that an MCP in a region meets one or more
of these enrollment thresholds, ODJFS, may not impose the auto-assignment
limitation and auto-assign members to the MCPs in that region as ODJFS deems
appropriate.     c.   Consumer Contact Record (CCR): ODJFS or their designated
entity shall forward CCRs to MCPs on no less than a weekly basis. The CCRs are a
record of each consumer-initiated MCP enrollment, change, or termination, and
each MCEC

 



--------------------------------------------------------------------------------



 



Appendix D
Aged, Blind or Disabled (ABD) population
Page 4

      initiated MCP assignment processed through the MCEC. The CCR contains
information that is not included on the monthly member roster.     d.   Monthly
member roster (MR): ODJFS verifies managed care plan enrollment on a monthly
basis via the monthly membership roster. ODJFS or its designated entity provides
a full member roster (F) and a change roster (C) via HIPAA 834 compliant
transactions.     e.   Monthly Premiums: ODJFS will remit payment to the MCPs
via an electronic funds transfer (EFT), or at the discretion of ODJFS, by paper
warrant.     f.   Remittance Advice: ODJFS will confirm all premium payments
paid to the MCP during the month via a monthly remittance advice (RA), which is
sent to the MCP the week following state cut-off. ODJFS or its designated entity
provides a record of each payment via HIPAA 820 compliant transactions.     g.  
MCP Reconciliation Assistance: ODJFS will work with an MCP-designated contact(s)
to resolve the MCP’s member and newborn eligibility inquiries, and premium
inquiries/discrepancies and to review/approve hospital deferment requests.

16.   ODJFS will make available a website which includes current program
information.   17.   ODJFS will regularly provide information to MCPs regarding
different aspects of MCP performance including, but not limited to, information
on MCP-specific and statewide external quality review organization surveys,
focused clinical quality of care studies, consumer satisfaction surveys and
provider profiles.   18.   ODJFS will periodically review a random sample of
online and printed directories to assess whether MCP information is both
accessible and updated.   19.   Communications

  a.   ODJFS/BMHC: The Bureau of Managed Health Care (BMHC) is responsible for
the oversight of the MCPs’ provider agreements with ODJFS. Within the BMHC, a
specific Contract Administrator (CA) has been assigned to each MCP. Unless
expressly directed otherwise, MCPs shall first contact their designated CA for
questions/assistance related to Medicaid and/or the MCP’s program requirements
/responsibilities. If their CA is not available and the MCP needs immediate
assistance, MCP staff should request to speak to a supervisor within the
Contract Administration

 



--------------------------------------------------------------------------------



 



Appendix D
Aged, Blind or Disabled (ABD) population
Page 5

      Section. MCPs should take all necessary and appropriate steps to ensure
all MCP staff are aware of, and follow, this communication process.     b.  
ODJFS contracting entities: ODJFS-contracting entities should never be contacted
by the MCPs unless the MCPs have been specifically instructed by ODJFS to
contact the ODJFS contracting entity directly.     c.   MCP delegated entities:
In that MCPs are ultimately responsible for meeting program requirements, the
BMHC will not discuss MCP issues with the MCPs’ delegated entities unless the
applicable MCP is also participating in the discussion. MCP delegated entities,
with the applicable MCP participating, should only communicate with the specific
CA assigned to that MCP.

 



--------------------------------------------------------------------------------



 



APPENDIX E
RATE METHODOLOGY
ABD ELIGIBLE POPULATION

 



--------------------------------------------------------------------------------



 



(LOGO Milliman) [a38671a3719501.gif]   Chase Center/Circle
111 Monument Circle
Suite 601
Indianapolis, IN 46204-5128
USA

Tel +1 317 639 1000
Fax +1 317 639 1001

milliman.com

FINAL and CONFIDENTIAL
December 12,2007
Mr. Jon Barley, Ph.D., Bureau Chief
Bureau of Managed Health Care
Ohio Department of Job and Family Services
Lazarus Building
50 West Town St., Suite 400
Columbus, OH 43215
RE: CY 2008 CAPITATION RATE DEVELOPMENT — AGED, BLIND, OR DISABLED
Dear Jon:
Milliman, Inc. (Milliman) was retained by the State of Ohio, Department of Job
and Family Services (ODJFS) to develop the calendar year 2008 actuarially sound
capitation rates for the Aged, Blind, or Disabled (ABD) Risk Based Managed Care
(RBMC) program. This letter provides the documentation for the actuarially sound
capitation rates.
LIMITATIONS
The information contained in this letter, including the enclosures, has been
prepared for the State of Ohio, Department of Job and Family Services and their
consultants and advisors. It is our understanding that the information contained
in this letter may be utilized in a public document. To the extent that the
information contained in this letter is provided to third parties, the letter
should be distributed in its entirety. Any user of the data must possess a
certain level of expertise in actuarial science and healthcare modeling so as
not to misinterpret the data presented.
Milliman makes no representations or warranties regarding the contents of this
letter to third parties. Likewise, third parties are instructed that they are to
place no reliance upon this letter prepared for ODJFS by Milliman that would
result in the creation of any duty or liability under any theory of law by
Milliman or its employees to third parties. Other parties receiving this letter
must rely upon their own experts in drawing conclusions about the capitation
rates, assumptions, and trends.
Milliman makes no representations or warranties regarding the contents of this
letter to third parties. Likewise, third parties are instructed that they are to
place no reliance upon this letter prepared for ODJFS by Milliman that would
result in the creation of any duty or liability under any theory of law by
Milliman or its employees to third parties. Other parties receiving this letter
must rely upon their own experts in drawing conclusions about the information
presented
Offices in Principal Cities Worldwick

 



--------------------------------------------------------------------------------



 



(LOGO Milliman) [a38671a3719501.gif]   Mr. Jon Barley, Ph.D.
December 12, 2007
Page 2

FINAL and CONFIDENTIAL
The information contained in this letter was prepared as documentation of the
actuarially sound capitation rates for Medicaid managed care organization health
plans in the State of Ohio. The information may not be appropriate for any other
purpose.
SUMMARY OF METHODOLOGY
ODJFS contracted with Milliman to develop the CY 2008 ABD actuarially sound
capitation rates. The actuarially sound capitation rates were developed from
historical claims and enrollment data for the fee for service (FFS) population.
The FFS population is considered a comparable population to the population to be
enrolled with the health plans. The historical experience was converted to a per
member per month (PMPM) basis and stratified by region and category of service.
The historical experience was trended forward using projected trend rates to a
center point of July 1, 2008 for the 2008 calendar year contract period. The
historical experience was adjusted to reflect adjustments to the utilization and
average cost per service that would be expected in a managed care environment.
Appendix 1 contains a chart outlining the methodology that was used to develop
the CY 2008 capitation rates for the ABD populations.
Appendix 2 contains the actuarial certification regarding the actuarial
soundness of the capitation rates.
Appendix 3 contains the CY 2008 capitation rates by region, including the
segmentation of the administrative cost allowance between guaranteed and at-risk
components.
DETAILS OF METHODOLOGY
I. COVERED POPULATION
The CY 2008 ABD capitation rates have been developed using historical experience
from the FFS population. The historical experience was developed for the
population eligible for managed care enrollment based on age and program
assignment. The program assignments shown in Table 1 were included in the
development of the capitation rates.
Milliman makes no representations or warranties regarding the contents of this
letter to third parties. Likewise, third parties are instructed that they are to
place no reliance upon this letter prepared for ODJFS by Milliman that would
result in the creation of any duty or liability under any theory of law by
Milliman or its employees to third parties. Other parties receiving this letter
must rely upon their own experts in drawing conclusions about the information
presented

 



--------------------------------------------------------------------------------



 



(MILLIMAN LOGO) [a38671a3719501.gif]   Mr. Jon Barley, Ph.D.
December 12, 2007
Page 3

FINAL and CONFIDENTIAL
Table 1
STATE OF OHIO
DEPARTMENT OF JOB AND FAMILY SERVICES
Summary of Managed Care Eligible Population

      Program Assignment   Description
AGED
  Aged
RAGED
  Aged as defined on RMF
BLIND
  Blind
RBLIND
  Blind as defined on RMF
DISABLED
  Disabled
RDISABLED
  Disabled as defined on RMF
RESMED
  Residential State Supplement & Medicaid

Milliman extracted the eligible population information from historical data. The
eligible population includes the adult ABD population excluding: retro-active
periods, back-dated periods, institutionalized, waiver, spend-down, Medicare
dual-eligibles, and long-term nursing facility recipients. Adults are defined
based on age greater than or equal to 21 during the base experience period.
Long-term nursing facility was defined as stays lasting past the last day of the
month following the admission to the nursing facility.
If a member was ineligible during a month, all claims and eligibility for the
month were excluded from the actuarial models.
II. CATEGORY OF SERVICE DEFINITIONS
The categories of service listed in Table 2 describe the actuarial model service
groupings. The units associated with the categories have been indicated.
Further, the primary method of classifying the claims has been provided.
 

Milliman makes no representations or warranties regarding the contents of this
letter to third parties. Likewise, third parties are instructed that they are to
place no reliance upon this letter prepared for ODJFS by Milliman that would
result in the creation of any duty or liability under any theory of law by
Milliman or its employees to third parties. Other parties receiving this letter
must rely upon their own experts in drawing conclusions about the information
presented.

 



--------------------------------------------------------------------------------



 



(MILLIMAN LOGO) [a38671a3719501.gif]   Mr. Jon Barley, Ph.D.
December 12, 2007
Page 4

FINAL and CONFIDENTIAL
Table 2
STATE OF OHIO
DEPARTMENT OF JOB AND FAMILY SERVICES
Categories of Service

              Type of Service   Service Category   Utilization Units  
Classification Basis
Inpatient Hospital
  Medical/Surgical   Admits/Days    
 
  MH/SA   Admits/Days    
 
  Maternity Delivery   Admits/Days    
 
  Well Newborn   Admits/Days   COS, DRG
 
  Maternity Non-Deliveries   Admits/Days    
 
  Nursing Facility   Admits/Days    
 
  Other Inpatient   Admits/Days    
 
           
Outpatient Hospital
  Emergency Room   Claims    
 
  Surgery/ASC   Services    
 
  Cardiovascular   Services   COS, Revenue Code
 
  PT/ST/OT   Services    
 
  Clinic   Services    
 
  Other   Services    
 
           
Professional
  Inpatient/Outpatient Surgery   Services    
 
  Anesthesia   Line Items    
 
  Obstetrics   Services    
 
  Office Visits/Consults   Services   COS, Provider Type, Procedure,
 
  Hospital Inpatient Visits   Services   Modifier
 
  Emergency Room Visits   Services    
 
  Immunizations & Injections   Services    
 
  Physical Medicine   Services    
 
  Miscellaneous Services   Line Items, Services    
 
           
Rad/Path/Lab
  Radiology   Services   COS, Revenue Code, Provider
 
  Pathology/Laboratory   Services   Type, Procedure
 
           
Ancillaries
  MH/SA   Services   COS, Provider Type, Procedure
 
  FQHC/RHF/OP Health Facility   Services   COS
 
  Pharmacy   Line Items   COS
 
  Dental   Services   COS
 
  Vision   Services   COS, Provider Type, Procedure
 
  Home Health   Line Items   COS
 
  Non-Emergent Transportation   Line Items   COS
 
  Ambulance   Line Items   COS, Procedure Code
 
  Supplies and DME   Line Items   COS, Provider Type, Procedure
 
  Miscellaneous Services   Line Items   COS

 

Milliman makes no representations or warranties regarding the contents of this
letter to third parties. Likewise, third parties are instructed that they are to
place no reliance upon this letter prepared for ODJFS by Milliman that would
result in the creation of any duty or liability under any theory of law by
Milliman or its employees to third parties. Other parties receiving this letter
must rely upon their own experts in drawing conclusions about the information
presented.

 



--------------------------------------------------------------------------------



 



(MILLIMAN LOGO) [a38671a3719501.gif]   Mr. Jon Barley, Ph.D.
December 12, 2007
Page 5

FINAL and CONFIDENTIAL
III. RATE GROUPS
The CY 2008 ABD capitation rates will be risk adjusted using the Chronic Illness
and Disability Payment System (CDPS). As such, the ABD capitation rates are
provided in one single rate group. Further information regarding the CDPS risk
adjustment is contained in a later section as well as documented in detail in
other correspondence provided by Milliman.
IV. DEVELOPMENT OF CY 2006 ADJUSTED FFS DATA
As discussed in other sections of this document, several adjustments were
applied to the base FFS data to develop the CY 2008 capitation rates. The
following outlines each of the adjustments applied to the base FFS data.
a. Historical Data Summaries
The CY 2008 ABD capitation rates were developed using FFS claims for two state
fiscal year (SFY) periods:

  §   SFY 2005 (Incurred during the 12 months ending June 30, 2005 paid through
May 31, 2007).     §   SFY 2006 (Incurred during the 12 months ending June 30,
2006 paid through May 31, 2007).

The claims data was provided by ODJFS from the data warehouse. The experience
was stratified into geographic region based on the member’s county of residence.
The reimbursement amounts captured on the FFS actuarial models reflect the
amount paid by ODJFS, net of third party liability recoveries and member
co-payment amounts. The reimbursement amounts have not been adjusted for
payments made outside the claims processing system. These amounts are discussed
later in the documentation.
The FFS historical experience was adjusted to include only those services that
are included in the capitation payment. Services that are not covered under the
capitation payment have been excluded from the experience. The excluded services
were identified by the state-assigned Category of Service field, as shown in
Table 3.
 

Milliman makes no representations or warranties regarding the contents of this
letter to third parties. Likewise, third parties are instructed that they are to
place no reliance upon this letter prepared for ODJFS by Milliman that would
result in the creation of any duty or liability under any theory of law by
Milliman or its employees to third parties. Other parties receiving this letter
must rely upon their own experts in drawing conclusions about the information
presented.

 



--------------------------------------------------------------------------------



 



(MILLIMAN LOGO) [a38671a3719501.gif]   Mr. Jon Barley, Ph.D.
December 12, 2007
Page 6

FINAL and CONFIDENTIAL
Table 3
STATE OF OHIO
DEPARTMENT OF JOB AND FAMILY SERVICES
FFS Claim Exclusions

      COS Field Value   Description
08
  PACE
13
  ICF/MR Public
18
  ICF/MR Private
35
  Core Services
36
  Home Care Facilitator Services
41
  Mental Health Services
42
  Mental Retardation
46
  Model 50 Waiver Services
58
  HMO Services
59
  Mental Health Support Services
60
  Mental Retardation Support Services
63
  PPO Services
64
  Passport
66
  Passport Waiver III
67
  OBRA MR/DD Waiver
80
  Alcohol and Drug Abuse
82
  Department of Education
84
  ODADAS

b. Completion Factors
Milliman utilized 24 months of claims experience for the FFS population that was
incurred through June 2006 and paid through May 2007 (eleven months of run-out).
Milliman applied claim completion factors to the twelve months of fiscal year
2005 and twelve months of fiscal year 2006 claims experience. The claim
completion factors were developed by service category based on claims experience
for the FFS population incurred and paid through May 2007.
c. Historical Program Adjustments
The base experience data represents a historical time period from which
projections were developed. Certain program changes have occurred during and
subsequent to the base data time period. The program adjustments were estimated
and applied to the portion of the base experience data prior to the program
change effective date. For example, a program change implemented on January 1,
2006 will only be reflected in the second half of SFY 2006. As such, an
adjustment was applied to all of SFY 2005 and half of SFY 2006 to include the
program change in all periods of the base experience data.
 

Milliman makes no representations or warranties regarding the contents of this
letter to third parties. Likewise, third parties are instructed that they are to
place no reliance upon this letter prepared for ODJFS by Milliman that would
result in the creation of any duty or liability under any theory of law by
Milliman or its employees to third parties. Other parties receiving this letter
must rely upon their own experts in drawing conclusions about the information
presented.

 



--------------------------------------------------------------------------------



 



(MILLIMAN LOGO) [a38671a3719501.gif]   Mr. Jon Barley, Ph.D.
December 12, 2007
Page 7

FINAL and CONFIDENTIAL
ODJFS has provided a listing of all program changes impacting the base
experience data. Table 4 summarizes the historical program changes that were
reflected in the development of the CY 2008 capitation rates.
Table 4
STATE OF OHIO
DEPARTMENT OF JOB AND FAMILY SERVICES
Historical Program Adjustments — FFS

                  Program Adjustment   Effective Date   Service Category(s)
Inpatient Market Basket Increase
    1/1/2005     Inpatient Hospital
Dental Fee Schedule Reduction
    1/1/2006     Dental
Inpatient Recalibration and Outlier Policy
    1/1/2006     Inpatient
Pharmacy Co-pay ($2 Per Brand Prescription)
    1/1/2006     Pharmacy
Dental Co-pay ($3 Per Date of Service)
    1/1/2006     Dental
Vision Exam Co-Pay ($2 Per Exam)
    1/1/2006     Vision / Optometric
Vision Hardware Co-Pay ($1 Per Item)
    1/1/2006     Vision / Optometric
ER Co-Pay ($3 Per Non-Emergency Visit)
    1/1/2006     Emergency Room
Dental Benefit Reduction
    1/1/2006     Dental

d. Third-Party Liability
The FFS experience was calculated using the net paid claim data from the FFS
data provided by ODJFS. The paid amounts reflect a reduction for the amounts
paid by third party carriers. Additionally, Milliman reduced the FFS experience
to reflect third party liability recoveries following payment of claims. The
reduction represents the average third party liability recovery rate received by
the state under the “pay-and-chase” recovery program for each base year. It is
expected that the health plans will collect the third party liability recoveries
for managed care enrolled individuals.
e. Fraud and Abuse
The FFS experience was calculated using the net paid claim data from the FFS
data provided by ODJFS. Milliman reduced the FFS experience to reflect fraud and
abuse recoveries following payment of claims. The reduction represents the
average fraud and abuse recovery rate received by the state for each base year.
It is expected that the health plans will pursue fraud and abuse detection
activities for managed care enrolled individuals.
 

Milliman makes no representations or warranties regarding the contents of this
letter to third parties. Likewise, third parties are instructed that they are to
place no reliance upon this letter prepared for ODJFS by Milliman that would
result in the creation of any duty or liability under any theory of law by
Milliman or its employees to third parties. Other parties receiving this letter
must rely upon their own experts in drawing conclusions about the information
presented.

 



--------------------------------------------------------------------------------



 



(MILLIMAN LOGO) [a38671a3719501.gif]   Mr. Jon Barley, Ph.D.
December 12, 2007
Page 8

FINAL and CONFIDENTIAL
f. Gross Adjustments
The FFS experience was calculated using the net paid claim data from the FFS
data provided by ODJFS. Milliman adjusted the FFS experience to reflect
payments/refunds occurring outside of normal claim adjudication. Milliman
received a “gross adjustments” file from ODJFS containing the additional
adjustments.
g. Non-State Plan Services
CMS requires removal of non-state plan services from rate-setting. The FFS data
does not contain any such services. As such, no adjustment was applied to the
base FFS data for non-state plan services.
h. Trends/Inflation to CY 2006
Milliman developed trend rates to progress the historical experience from state
fiscal years 2005 and 2006 forward to a common center point (CY 2006). Milliman
reviewed historical experience and performed linear regression on the experience
data to develop trend rates by category of service for both utilization and unit
cost. Additionally, Milliman reviewed the resulting trends with internal data
sources to develop the trends used to develop the CY 2008 ABD capitation rates.
The base experience data was normalized for artificial program adjustments prior
to the trend rate development. Milliman did not consider items such as fee
schedule changes or benefit modifications as standard components of trend.
Removing the impact of historical changes allows for transparent inclusion of
prospective program changes for future periods.
i. Blend Base Experience Years
Each of the base experience years was trended to CY 2006. At this point, each
base year was on a comparable basis and could be aggregated. The weighting was
developed with the intention of placing more credibility on the most recent
experience and is consistent with the CY 2007 methodology. Specifically, SFY
2005 received a weight of 30% and SFY 2006 received a weight of 70%.
j. Managed Care Adjustments
Utilization and cost per service adjustments were developed for each service
category and region.
Utilization
Milliman adjusted the FFS utilization and cost per service to reflect the
managed care environment. After reviewing utilization benchmarks in the Milliman
Medicaid Guidelines (Guidelines) as well as other
 

Milliman makes no representations or warranties regarding the contents of this
letter to third parties. Likewise, third parties are instructed that they are to
place no reliance upon this letter prepared for ODJFS by Milliman that would
result in the creation of any duty or liability under any theory of law by
Milliman or its employees to third parties. Other parties receiving this letter
must rely upon their own experts in drawing conclusions about the information
presented.

 



--------------------------------------------------------------------------------



 



(MILLIMAN LOGO) [a38671a3719501.gif]   Mr. Jon Barley, Ph.D.
December 12, 2007
Page 9

FINAL and CONFIDENTIAL
sources, Milliman calculated percentage adjustments to reflect the utilization
differential between an economic and efficiently managed plan and the FFS base
experience.
Cost Per Service
Milliman adjusted the average reimbursement rates to reflect changes in the mix
/ intensity of services due to the management of health care. The reimbursement
rate changes were also developed following a review of benchmarks in the
Guidelines as well as other sources.
In addition to the intensity adjustments applied to the cost per service
amounts, Milliman also included adjustments to reflect the health plan
contracted rates with providers in the managed care adjustments.
V. CY 2006 ADJUSTED BASE DATA TO CY 2008 CAPITATION RATES
The adjusted CY 2006 utilization and cost per service rates are trended forward
to CY 2008 and adjusted for prospective program changes that will be effective
for the CY 2008 contract period. The resulting PMPM, after trend and prospective
program changes establishes the regional adjusted claim cost for the health
plans in CY 2008. The administrative cost allowance and franchise fee components
are applied to the adjusted claim cost to develop the CY 2008 capitation rate.
a. Trend to CY 2008
The trend rates that were used to progress the CY 2006 experience forward to the
CY 2008 rating period were developed from the historical experience, the
experience from other Medicaid managed care programs, and our actuarial
judgment. The trend rates include a component for utilization and unit cost by
major category of service.
b. Prospective Program Adjustments
The SFY 2008/2009 Budget contains several program changes that impacted the
development of the capitation rates. The program changes include items such as
provider fee changes, benefit changes, and administrative changes. Adjustments
to the CY 2006 experience were developed for each item based on its expected
impact to the prospective claims cost. Table 5 lists the program changes that
were included in the CY 2008 capitation rate development.
 

Milliman makes no representations or warranties regarding the contents of this
letter to third parties. Likewise, third parties are instructed that they are to
place no reliance upon this letter prepared for ODJFS by Milliman that would
result in the creation of any duty or liability under any theory of law by
Milliman or its employees to third parties. Other parties receiving this letter
must rely upon their own experts in drawing conclusions about the information
presented.

 



--------------------------------------------------------------------------------



 



(MILLIMAN LOGO) [a38671a3719501.gif]   Mr. Jon Barley, Ph.D.
December 12, 2007
Page 10

FINAL and CONFIDENTIAL
Table 5
STATE OF OHIO
DEPARTMENT OF JOB AND FAMILY SERVICES
Prospective Program Adjustments

                      Effective     Program Adjustment   Date   Service
Category(s)
Nursing Facility Fee Increase
    7/1/2007     Nursing Facility
 
    7/1/2008          
Chiropractor Benefit Restoration
    1/1/2008     Miscellaneous Services
Independent Psychologists Benefit Restoration
    1/1/2008     Mental Health / Substance Abuse
Occupational Therapy-Independent Provider Status
    1/1/2008     Miscellaneous Services
Improved TPL Management
    1/1/2008     All Service Categories
Prior Authorization Policy Change
    1/1/2008     Pharmacy
Prior Authorization of Atypical Anti-Psychotic Medication
    1/1/2008     Pharmacy

c. Prospective Selection Adjustment
Milliman adjusted the CY 2006 experience to reflect the expected penetration of
managed care in CY 2008. Table 6 provides the target managed care penetration
used in the development of the CY 2008 capitation rates.
Table 6
STATE OF OHIO
DEPARTMENT OF JOB AND FAMILY SERVICES
Prospective Selection Adjustments

                      June 2007 MC   Target MC Region   Penetration  
Penetration
Central
    89.5 %     93 %
East Central
    88.8 %     93 %
Northeast
    89.7 %     93 %
Northeast Central
    0.0 %     93 %
Northwest
    87.6 %     93 %
Southeast
    92.3 %     93 %
Southwest
    86.0 %     93 %
West Central
    87.7 %     93 %

 

Milliman makes no representations or warranties regarding the contents of this
letter to third parties. Likewise, third parties are instructed that they are to
place no reliance upon this letter prepared for ODJFS by Milliman that would
result in the creation of any duty or liability under any theory of law by
Milliman or its employees to third parties. Other parties receiving this letter
must rely upon their own experts in drawing conclusions about the information
presented.

 



--------------------------------------------------------------------------------



 



(MILLIMAN LOGO) [a38671a3719501.gif]   Mr. Jon Barley, Ph.D.
December 12, 2007
Page 11

FINAL and CONFIDENTIAL
d. Administrative Allowance
Milliman included an administrative cost allowance in the development of the
actuarially sound capitation rates for CY 2008. The administrative cost
allowance contains provision for administrative expenses, profit/contingency,
and surplus contribution and was calculated as a percentage of the capitation
rate prior to the franchise fee. As such, the pre-franchise fee capitation rate
will be determined by dividing the projected managed care claim cost by one
minus the administrative cost allowance. By determining the pre-franchise fee
capitation rate in this manner, the administrative allowance may be expressed as
a percentage of the pre-franchise fee capitation rate. Milliman developed the
administrative cost allowance following a review of cost information from other
representative Medicaid managed care organizations.
For health plans in plan year 3 or later, 1% of the administrative component
will be at-risk and contingent upon performance requirements defined in the
ODJFS provider agreements. Table 7 provides the administrative cost allowance
for each plan year.
Table 7
STATE OF OHIO
DEPARTMENT OF JOB AND FAMILY SERVICES
Administrative Cost Allowance

                          Plan Year   Guaranteed %   At-Risk %   Total %
Plan Year 1 (1-12 Months)
    11.5 %     0.0 %     11.5 %
Plan Year 2 (13-24 Months)
    10.5 %     0.0 %     10.5 %
Plan Year 3 (25 + Months)
    9.5 %     1.0 %     10.5 %

The administrative cost allowance percentages contained in Table 7 reflect a
change from the 2007 methodology.
e. Franchise Fee
Milliman included a franchise fee component in the development of the
actuarially sound capitation rates for CY 2008. The franchise fee was calculated
as a percentage of the capitation rates. Therefore, the capitation rate will be
determined by dividing the pre-franchise fee capitation rate by one minus the
franchise fee component. By determining the pre-franchise fee capitation rate in
this manner, the franchise fee may be expressed as a percentage of the
capitation rate. The franchise fee component is 4.5% of the capitation rate.
 

Milliman makes no representations or warranties regarding the contents of this
letter to third parties. Likewise, third parties are instructed that they are to
place no reliance upon this letter prepared for ODJFS by Milliman that would
result in the creation of any duty or liability under any theory of law by
Milliman or its employees to third parties. Other parties receiving this letter
must rely upon their own experts in drawing conclusions about the information
presented.

 



--------------------------------------------------------------------------------



 



(MILLIMAN LOGO) [a38671a3719501.gif]   Mr. Jon Barley, Ph.D.
December 12, 2007
Page 12

FINAL and CONFIDENTIAL
VI. CDPS RISK ADJUSTMENT
The methodology described in this correspondence was used to develop the base
capitation rates for CY 2008 for each region. Milliman will then apply the
Chronic Illness and Disability Payment System (CDPS) to adjust the actuarially
sound base capitation rates for the ABD population on a regional basis for each
health plan. The CDPS risk adjustment will be updated each six month period for
existing regions and plans. For the initial period of managed care within a
region and plan, a monthly risk score will be developed for the first three
months.
The next anticipated risk score update will be January 1, 2008. The CDPS risk
scores will be developed for ABD recipients enrolled in managed care during
December 2007 using diagnosis information from claims incurred in calendar year
2006 with paid dates between January 1, 2006 and June 30, 2007. Health plan and
region specific prevalence reports will be provided with the updated risk
scores.
DATA RELIANCE
In developing the CY 2008 ABD capitation rates, we have relied upon certain data
and information from ODJFS. While limited review was performed for
reasonableness, the data and information was accepted without audit. To the
extent that the data and information was not accurate or complete, the values
shown in this letter will need to be revised.
                       u   u   u   u                       
If you have any questions regarding the enclosed information, please do not
hesitate to contact me at (317) 524-3512.
Sincerely,
-s- Robert M. Damler [a38671a3719502.gif]
Robert M. Damler, FSA, MAAA
Principal and Consulting Actuary
RMD/mle
cc: Dan Hecht (ODJFS)
     Mitali Ghatak (ODJFS)
     Robert Monks (ODJFS)
Milliman makes no representations or warranties regarding the contents of this
letter to third parties. Likewise, third parties are instructed that they are to
place no reliance upon this letter prepared for ODJFS by Milliman that would
result in the creation of any duty or liability under any theory of law by
Milliman or its employees to third parties. Other parties receiving this letter
must rely upon their own experts in drawing conclusions about the information
presented.

 



--------------------------------------------------------------------------------



 



(MILLIMAN LOGO) [a38671a3719501.gif]   FINAL and CONFIDENTIAL

APPENDIX 1
 

Milliman makes no representations or warranties regarding the contents of this
letter to third parties. Likewise, third parties are instructed that they are to
place no reliance upon this letter prepared for ODJFS by Milliman that would
result in the creation of any duty or liability under any theory of law by
Milliman or its employees to third parties. Other parties receiving this letter
must rely upon their own experts in drawing conclusions about the information
presented.

 



--------------------------------------------------------------------------------



 



(MILLIMAN LOGO) [a38671a3719501.gif]
FINAL and CONFIDENTIAL

SFY 2005/2006 Fee For Service

incomplete Data Adjustments (Service Category)

Historical Program Adjustments (Service Category)

Trend to CY 2006 Adjustments

(Service Category)

Blend Base Years

CY 2006 Utilization, Cost Per Service., and Per Member Per Month

Blended CY 2006 Fee For Service

Managed Care Adjustments (Region. Service Category)

Prospective Program Adjustments (Service Category)

Trend to CY 2008 Adjustments (Service Category)

CY 2008 Utilization, Cost Per Service, and Per Member Per Month

Administrative Cost Allowance

Franchise Fee

CY 2008 Base Capitation Rates

C’DPS Risk Adjustment

(FLOW CHART) [a38671a3719504.gif]
Milliman makes no representations or warranties regarding the contents of this
letter to third parties. Likewise, third parties are instructed that they are to
place no reliance upon this letter prepared for ODJFS by Milliman that would
result in the creation of any duty or liability under any theory of law by
Milliman or its employees to third parties. Other parties receiving this letter
must rely upon their own experts in drawing conclusions about the information
presented.

 



--------------------------------------------------------------------------------



 



(MILLIMAN LOGO) [a38671a3719501.gif]   FINAL and CONFIDENTIAL

APPENDIX 2
 

Milliman makes no representations or warranties regarding the contents of this
letter to third parties. Likewise, third parties are instructed that they are to
place no reliance upon this letter prepared for ODJFS by Milliman that would
result in the creation of any duty or liability under any theory of law by
Milliman or its employees to third parties. Other parties receiving this letter
must rely upon their own experts in drawing conclusions about the information
presented.

 



--------------------------------------------------------------------------------



 



(MILLIMAN LOGO) [a38671a3719501.gif]   FINAL and CONFIDENTIAL

STATE OF OHIO
DEPARTMENT OF JOB AND FAMILY SERVICES
Aged, Blind, or Disabled — CY 2008 Capitation Rates
Actuarial Certification
I, Robert M. Damler, am a Principal and Consulting Actuary with the firm of
Milliman, Inc. I am a Fellow of the Society of Actuaries and a Member of the
American Academy of Actuaries. I was retained by the State of Ohio, Department
of Job and Family Services to perform an actuarial review and certification
regarding the development of the capitation rates to be effective for calendar
year 2008. The capitation rates were developed for the Aged, Blind, or Disabled
managed care eligible populations. I have experience in the examination of
financial calculations for Medicaid programs and meet the qualification
standards for rendering this opinion.
I reviewed the historical claims experience for reasonableness and consistency.
I have developed certain actuarial assumptions and actuarial methodologies
regarding the projection of healthcare expenditures into future periods. I have
complied with the elements of the rate setting checklist CMS developed for its
Regional Offices regarding 42 CFR 438.6(c) for capitated Medicaid managed care
plans.
The capitation rates provided with this certification are effective for a
one-year rating period beginning January 1, 2008 through December 31, 2008. At
the end of the one-year period, the capitation rates will be updated for
calendar year 2009. The update may be based on fee-for-service experience,
managed care utilization and trend experience, policy and procedure changes, and
other changes in the health care market. A separate certification will be
provided with the updated rates.
The capitation rates provided with this certification are considered actuarially
sound, defined as:

  •   the capitation rates have been developed in accordance with generally
accepted actuarial principles and practices;     •   the capitation rates are
appropriate for the populations to be covered, and the services to be furnished
under the contract; and,     •   the capitation rates meet the requirements of
42 CFR 438.6(c).

This actuarial certification has been based on the actuarial methods,
considerations, and analyses promulgated from time to time through the Actuarial
Standards of Practice by the Actuarial Standards Board.
-s- Robert M. Damler [a38671a3719502.gif]
Robert M. Damler, FSA                                    
Member, American Academy of Actuaries
December 4, 2007                                                
Date
 

Milliman makes no representations or warranties regarding the contents of this
letter to third parties. Likewise, third parties are instructed that they are to
place no reliance upon this letter prepared for ODJFS by Milliman that would
result in the creation of any duty or liability under any theory of law by
Milliman or its employees to third parties. Other parties receiving this letter
must rely upon their own experts in drawing conclusions about the information
presented.

 



--------------------------------------------------------------------------------



 



(MILLIMAN LOGO) [a38671a3719501.gif]   FINAL and CONFIDENTIAL

APPENDIX 3
 

Milliman makes no representations or warranties regarding the contents of this
letter to third parties. Likewise, third parties are instructed that they are to
place no reliance upon this letter prepared for ODJFS by Milliman that would
result in the creation of any duty or liability under any theory of law by
Milliman or its employees to third parties. Other parties receiving this letter
must rely upon their own experts in drawing conclusions about the information
presented.

 



--------------------------------------------------------------------------------



 



FINAL AND CONFIDENTIAL
State of Ohio
Department of Job and Family Services
CY2008 ABD Capitation Rate Development

                                      Projected CY   CY 2008             2008
Member   Guaranteed   CY 2008 At     Region   Months   Rate   Risk Rate   CY
2008 Rate
Central
    284,169     $ 1,101.26     $ 10.62     $ 1,111.88  
East Central
    149,045       1,091.21       10.52       1,101.73  
Northeast
    287,103       1,099.46       10.60       1,110.06  
Northeast Central
    85,309       1,098.34       10.59       1,108.93  
Northwest
    137,407       1,107.94       10.68       1,118.62  
Southeast
    152,735       981.68       9.47       991.15  
Southwest
    174,390       1,120.61       10.80       1,131.41  
West Central
    123,260       1,133.13       10.93       1,144.06  
Statewide
    1,393,418     $ 1,092.43     $ 10.53     $ 1,102.96  

          Appendix 3   Milliman, Inc.   Page 1

 



--------------------------------------------------------------------------------



 



Appendix F
PREMIUM RATES WITHOUT THE AT-RISK PAYMENT AMOUNTS FOR 01/01/08 THROUGH 06/30/08
MCP’s premiums will be at-risk starting the 25th month of the ABD Medicaid
Managed Care Program participation.
MCP: Molina Healthcare of Ohio, Inc.

          Service         Enrollment   Risk Adjusted   At-Risk Area   Rate  
Amounts
Central Region
  $1,057.00   $0.00 Southeast Region   $962.08   $0.00 Southwest Region  
$1,075.63   $0.00 West Central   $1,094.20   $0.00

List of Eligible Assistance Groups (AGs)

     
Aged, Blind or Disabled:
  MA-A Aged
 
  MA-B Blind
 
  MA-D Disabled

 



--------------------------------------------------------------------------------



 



Appendix G
Aged, Blind or Disabled (ABD) population
Page 1
APPENDIX G
COVERAGE AND SERVICES
ABD ELIGIBLE POPULATION

1.   Basic Benefit Package       Pursuant to OAC rule 5101:3-26-03(A), with
limited exclusions (see section G.2 of this appendix), MCPs must ensure that
members have access to medically-necessary services covered by the Ohio Medicaid
fee-for-service (FFS) program. For information on Medicaid-covered services,
MCPs must refer to the ODJFS website. The following is a general list of the
benefits pertinent to the ABD population covered by the MCPs:

  •   Inpatient hospital services     •   Outpatient hospital services     •  
Rural health clinics (RHCs) and Federally qualified health centers (FQHCs)     •
  Physician services whether furnished in the physician’s office, the covered
person’s home, a hospital, or elsewhere     •   Laboratory and x-ray services  
  •   Family planning services and supplies     •   Home health and private duty
nursing services     •   Podiatry     •   Physical therapy, occupational
therapy, and speech therapy     •   Nurse-midwife, certified family nurse
practitioner, and certified pediatric nurse practitioner services     •  
Prescription drugs     •   Ambulance and ambulette services     •   Dental
services     •   Durable medical equipment and medical supplies     •   Vision
care services, including eyeglasses

 



--------------------------------------------------------------------------------



 



Appendix G
Aged, Blind or Disabled (ABD) population
Page 2

  •   Nursing facility stays as specified in OAC rule 5101:3-26-03     •  
Hospice care     •   Behavioral health services (see section G.2.b.iii of this
appendix)     •   Chiropractic services

2.   Exclusions, Limitations and Clarifications

  a.   Exclusions         MCPs are not required to pay for Ohio Medicaid FFS
program (Medicaid) non-covered services. For information regarding Medicaid
noncovered services, MCPs must refer to the ODJFS website. The following is a
general list of the services not covered by the Ohio Medicaid fee-for-service
program:

  •   Services or supplies that are not medically necessary     •   Experimental
services and procedures, including drugs and equipment, not covered by Medicaid
    •   Organ transplants that are not covered by Medicaid     •   Abortions,
except in the case of a reported rape, incest, or when medically necessary to
save the life of the mother     •   Infertility services for males or females  
  •   Voluntary sterilization if under 21 years of age or legally incapable of
consenting to the procedure     •   Reversal of voluntary sterilization
procedures     •   Plastic or cosmetic surgery that is not medically necessary*
    •   Immunizations for travel outside of the United States     •   Services
for the treatment of obesity unless medically necessary*     •   Custodial or
supportive care not covered by Medicaid     •   Sex change surgery and related
services     •   Sexual or marriage counseling

 



--------------------------------------------------------------------------------



 



Appendix G
Aged, Blind or Disabled (ABD) population
Page 3

  •   Acupuncture and biofeedback services     •   Services to find cause of
death (autopsy)     •   Comfort items in the hospital (e.g., TV or phone)     •
  Paternity testing

MCPs are also not required to pay for non-emergency services or supplies
received without members following the directions in their MCP member handbook,
unless otherwise directed by ODJFS.
*These services could be deemed medically necessary if medical
complications/conditions in addition to the obesity or physical imperfection are
present.

  b.   Limitations & Clarifications

  i.   Member Cost-Sharing         As specified in OAC rules 5101:3-26-05(D) and
5101:3-26-12, MCPs are permitted to impose the applicable member co-payment
amount(s) for dental services, vision services, non-emergency emergency
department services, or prescription drugs, other than generic drugs. MCPs must
notify ODJFS if they intend to impose a co-payment. ODJFS must approve the
notice to be sent to the MCP’s members and the timing of when the co-payments
will begin to be imposed. If ODJFS determines that an MCP’s decision to impose a
particular co-payment on their members would constitute a significant change for
those members, ODJFS may require the effective date of the co-payment to
coincide with the “Open Enrollment” month.         Notwithstanding the preceding
paragraph, MCPs must provide an ODJFS-approved notice to all their members
90 days in advance of the date that the MCP will impose the co-payment. With the
exception of member co-payments the MCP has elected to implement in accordance
with OAC rules 5101:3-26-05(D) and 5101:3-26-12, the MCP’s payment constitutes
payment in full for any covered services and their subcontractors must not
charge members or ODJFS any additional co-payment, cost sharing, down-payment,
or similar charge, refundable or otherwise.

 



--------------------------------------------------------------------------------



 



Appendix G
Aged, Blind or Disabled (ABD) population
Page 4

  ii.   Abortion and Sterilization         The use of federal funds to pay for
abortion and sterilization services is prohibited unless the specific criteria
found in 42 CFR 441 and OAC rules 5101:3-17-01 and 5101:3-21-01 are met. MCPs
must verify that all of the information on the required forms (JFS 03197, 03198,
and 03199) is provided and that the service meets the required criteria before
any such claim is paid.         Additionally, payment must not be made for
associated services such as anesthesia, laboratory tests, or hospital services
if the abortion or sterilization itself does not qualify for payment. MCPs are
responsible for educating their providers on the requirements; implementing
internal procedures including systems edits to ensure that claims are only paid
once the MCP has determined if the applicable forms are completed and the
required criteria are met, as confirmed by the appropriate certification/consent
forms; and for maintaining documentation to justify any such claim payments.    
iii.   Behavioral Health Services         Coordination of Services: MCPs must
have a process to coordinate benefits of and referrals to the publicly funded
community behavioral health system. MCPs must ensure that members have access to
all medically-necessary behavioral health services covered by the Ohio Medicaid
FFS program and are responsible for coordinating those services with other
medical and support services. MCPs must notify members via the member handbook
and provider directory of where and how to access behavioral health services,
including the ability to self-refer to mental health services offered through
ODMH community mental health centers (CMHCs) as well as substance abuse services
offered through Ohio Department of Alcohol and Drug Addiction Services
(ODADAS)-certified Medicaid providers. Pursuant to ORC Section 5111.16, alcohol,
drug addiction and mental health services covered by Medicaid are not to be paid
by the managed care program when the nonfederal share of the cost of those
services is provided by a board of alcohol, drug addiction, and mental health
services or a state agency other than ODJFS. MCPs are also not responsible for
providing mental health services to persons between 22 and 64 years of age while
residing in an institution for mental disease (IMD) as defined in Section
1905(i) of the Social Security Act.         MCPs must provide Medicaid-covered
behavioral health services for members who are unable to timely access services
or unwilling

 



--------------------------------------------------------------------------------



 



Appendix G
Aged, Blind or Disabled (ABD) population
Page 5

      to access services through community providers.         Mental Health
Services: There are a number of Medicaid-covered mental health (MH) services
available through ODMH CMHCs.         Where an MCP is responsible for providing
MH services for their members, the MCP is responsible for ensuring access to
counseling and psychotherapy, physician/psychiatrist services, outpatient clinic
services, general hospital outpatient psychiatric services, pre-hospitalization
screening, diagnostic assessment (clinical evaluation), crisis intervention,
psychiatric hospitalization in general hospitals (for all ages), and
Medicaid-covered prescription drugs and laboratory services. MCPs are not
required to cover partial hospitalization, or inpatient psychiatric care in a
private or public free-standing psychiatric hospital. However, MCPs are required
to cover the payment of physician services in a private or public free-standing
psychiatric hospital when such services are billed independent of the hospital.
        Substance Abuse Services: There are a number of Medicaid-covered
substance abuse services available through ODADAS-certified Medicaid providers.
        Where an MCP is responsible for providing substance abuse services for
their members, the MCP is responsible for ensuring access to alcohol and other
drug (AOD) urinalysis screening, assessment, counseling, physician/psychiatrist
AOD treatment services, outpatient clinic AOD treatment services, general
hospital outpatient AOD treatment services, crisis intervention, inpatient
detoxification services in a general hospital, and Medicaid-covered prescription
drugs and laboratory services. MCPs are not required to cover outpatient
detoxification and methadone maintenance.         Financial Responsibility for
Behavioral Health Services: MCPs are responsible for the following:

  •   payment of Medicaid-covered prescription drugs prescribed by an ODMH CMHC
or ODADAS-certified provider when obtained through an MCP’s panel pharmacy;    
•   payment of Medicaid-covered services provided by an MCP’s panel laboratory
when referred by an ODMH CMHC or ODADAS-certified provider;     •   payment of
all other Medicaid-covered behavioral health services obtained through providers
other than those who are ODMH CMHCs or ODADAS-certified providers when

 



--------------------------------------------------------------------------------



 



Appendix G
Aged, Blind or Disabled (ABD) population
Page 6

      arranged/authorized by the MCP.

      Limitations:

  •   Pursuant to ORC Section 5111.16, alcohol, drug addiction and mental health
services covered by Medicaid are not to be paid by the managed care program when
the nonfederal share of the cost of those services is provided by a board of
alcohol, drug addiction, and mental health services or a state agency other than
ODJFS. As part of this limitation:

  •   MCPs are not responsible for paying for behavioral health services
provided through ODMH CMHCs and ODADAS-certified Medicaid providers;     •  
MCPs are not responsible for payment of partial hospitalization (mental health),
inpatient psychiatric care in a private or public free-standing inpatient
psychiatric hospital, outpatient detoxification, intensive outpatient programs
(IOP) (substance abuse) or methadone maintenance.     •   However, MCPs are
required to cover the payment of physician services in a private or public
free-standing psychiatric hospital when such services are billed independent of
the hospital.

  iv.   Pharmacy Benefit: In providing the Medicaid pharmacy benefit to their
members, MCPs must cover the same drugs covered by the Ohio Medicaid
fee-for-service program.         MCPs may establish a preferred drug list for
members and providers which includes a listing of the drugs that they prefer to
have prescribed. Preferred drugs requiring prior authorization approval must be
clearly indicated as such. Pursuant to ORC §5111.172, ODJFS may approve
MCP-specific pharmacy program utilization management strategies (see appendix
G.3.a).     v.   Organ Transplants: MCPs must ensure coverage for organ
transplants and related services in accordance with OAC 5101-3-2-07.1
(B)(4)&(5). Coverage for all organ transplant services, except kidney
transplants, is contingent upon review and recommendation by the “Ohio Solid
Organ Transplant Consortium” based on criteria established by Ohio organ
transplant surgeons and authorization from the ODJFS prior authorization unit.
Reimbursement for bone marrow transplant and hematapoietic stem cell transplant
services, as defined in OAC 3701:84-01, is contingent upon review and
recommendation by the “Ohio

 



--------------------------------------------------------------------------------



 



Appendix G
Aged, Blind or Disabled (ABD) population
Page 7

      Hematapoietic Stem Cell Transplant Consortium” again based on criteria
established by Ohio experts in the field of bone marrow transplant. While MCPs
may require prior authorization for these transplant services, the approval
criteria would be limited to confirming the consumer is being considered and/or
has been recommended for a transplant by either consortium and authorized by
ODJFS. Additionally, in accordance with OAC 5101:3-2-03 (A)(4) all services
related to organ donations are covered for the donor recipient when the consumer
is Medicaid eligible.

  3.   Care Coordination

  a.   Utilization Management Programs         General Provisions — Pursuant to
OAC rule 5101:3-26-03.1(A)(7), MCPs must implement a utilization management
(UM) program to maximize the effectiveness of the care provided to members and
may develop other UM programs, subject to prior approval by ODJFS. For the
purposes of this requirement, the specific UM programs which require ODJFS
prior-approval are an MCP’s general pharmacy program, a controlled substances
and member management program, and any other program designed by the MCP with
the purpose of redirecting or restricting access to a particular service or
service location.

  i.   Pharmacy Programs — Pursuant to ORC Sec. 5111.172 and OAC rule
5101:3-26-03(A) and (B), MCPs may, subject to ODJFS prior-approval, implement
strategies for the management of pharmacy utilization. Pharmacy utilization
management strategies may include developing preferred drug lists, requiring
prior authorization for certain drugs, placing limitations on the type of
provider and locations where certain medications may be administered, and
developing and implementing a specialized pharmacy program to address the
utilization of controlled substances, as defined in section 3719.01 of the Ohio
Revised Code.         Drug Prior Authorizations: MCPs must receive prior
approval from ODJFS for the medications that they wish to cover through prior
authorization. MCPs must establish their prior authorization system so that it
does not unnecessarily impede member access to medically-necessary
Medicaid-covered services. As outlined in paragraph 29(i)(ii)(f) of Appendix C,
MCPs must adhere to specific prior-authorization limitations to assist with the
transition of new ABD members from FFS Medicaid. MCPs must make their approved
list of drugs covered only with prior authorization available to members and
providers, as outlined in paragraphs 36(b) and (c) of Appendix C.

 



--------------------------------------------------------------------------------



 



Appendix G
Aged, Blind or Disabled (ABD) population
Page 8

      Beginning January 1, 2008, MCPs may require prior authorization for the
coverage of antipsychotic drugs with ODJFS approval. MCPs must, however, allow
any member to continue receiving a specific antipsychotic drug if the member is
stabilized on that particular medication. The MCP must continue to cover that
specific drug for the stabilized member for as long as that medication continues
to be effective for the member. MCPs may also implement a drug utilization
review program designed to promote the appropriate clinical prescribing of
antipsychotic drugs. This can be accomplished through the MCP’s retrospective
analysis of drug claims to identify potential inappropriate use and provide
education to those providers who are outliers to acceptable standards for
prescribing/dispensing antipsychotic drugs.         MCPs must comply with the
provisions of 1927(d)(5) of the Social Security Act, 42 USC 1396r-8(k)(3), and
OAC rule 5101:3-26-03.1 regarding the timeframes for prior authorization of
covered outpatient drugs.         Controlled Substances and Member Management
Programs: MCPs may also, with ODJFS prior approval, develop and implement
Controlled Substances and Member Management (CSMM) programs designed to address
use of controlled substances. Utilization management strategies may include
prior authorization as a condition of obtaining a controlled substance, as
defined in section 3719.01 of the Ohio Revised Code. CSMM strategies may also
include processes for requiring MCP members at high risk for fraud or abuse
involving controlled substances to have their narcotic medications prescribed by
a designated provider/providers and filled by a pharmacy, medical provider, or
health care facility designated by the program.     ii.   Emergency Department
Diversion (EDD) — MCPs must provide access to services in a way that assures
access to primary, specialist and urgent care in the most appropriate settings
and that minimizes frequent, preventable utilization of emergency department
(ED) services. OAC rule 5101:3-26-03.1(A)(7)(d) requires MCPs to implement the
ODJFS-required emergency department diversion (EDD) program for frequent
utilizers.

               Each MCP must establish an ED diversion (EDD) program with the
goal of minimizing frequent ED utilization. The MCP’s EDD program must include
the monitoring of ED utilization, identification of frequent ED utilizers, and
targeted approaches designed to reduce avoidable ED utilization. MCP EDD
programs must, at a minimum, address those ED visits which could have been
prevented through improved education,

 



--------------------------------------------------------------------------------



 



Appendix G
Aged, Blind or Disabled (ABD) population
Page 9

      access, quality or care management approaches.         Although there is
often an assumption that frequent ED visits are solely the result of a
preference on the part of the member and education is therefore the standard
remedy, it is also important to ensure that a member’s frequent ED utilization
is not due to problems such as their PCP’s lack of accessibility or failure to
make appropriate specialist referrals. The MCP’s EDD program must therefore also
include the identification of providers who serve as PCPs for a substantial
number of frequent ED utilizers and the implementation of corrective action with
these providers as so indicated.         This requirement does not replace the
MCP’s responsibility to inform and educate all members regarding the appropriate
use of the ED.         MCPs must also implement the ODJFS-required emergency
department diversion (EDD) program for frequent users. In that ODJFS has
developed the parameters for an MCP’s EDD program, it therefore does not require
ODJFS prior approval (Moved).     b.   Integration of Member Care         The
MCP must ensure that a discharge plan is in place to meet a member’s health care
needs following discharge from a nursing facility, and integrated into the
member’s continuum of care. The discharge plan must address the services to be
provided for the member and must be developed prior to the date of discharge
from the nursing facility. The MCP must ensure follow-up contact occurs with the
member, or authorized representative, within thirty (30) days of the member’s
discharge from the nursing facility to ensure that the member’s health care
needs are being met.     c.   Care Coordination with ODJFS-Designated Providers
        Per OAC rule 5101:3-26-03.1(A)(4), MCPs are required to share specific
information with certain ODJFS-designated non-contracting providers in order to
ensure that these providers have been supplied with specific information needed
to coordinate care for the MCP’s members. Within the first month of operation,
after an MCP has obtained a provider agreement, the MCP must provide to the
ODJFS-designated providers (i.e., ODMH Community Mental Health Centers,
ODADAS-certified Medicaid providers, FQHCs/RHCs, QFPPs, CNMs, CNPs [if
applicable], and hospitals) a quick reference information packet which includes
the following:

  i.   A brief cover letter explaining the purpose of the mailing; and

 



--------------------------------------------------------------------------------



 



Appendix G
Aged, Blind or Disabled (ABD) population
Page 10

  ii.   A brief summary document that includes the following information:

  •   Claims submission information including the MCP’s Medicaid provider number
for each region;     •   The MCP’s prior authorization and referral procedures
or the MCP’s website;     •   A picture of the MCP’s member identification card
(front and back);     •   Contact numbers and/or website location for obtaining
information for eligibility verification, claims processing, referrals/prior
authorization, and information regarding the MCP’s behavioral health
administrator;     •   A listing of the MCP’s major pharmacy chains and the
contact number for the MCP’s pharmacy benefit administrator (PBM);     •   A
listing of the MCP’s laboratories and radiology providers; and     •   A listing
of the MCP’s contracting behavioral health providers and how to access services
through them (this information is only to be provided to non-contracting
community mental health and substance abuse providers).

  d.   Care coordination with Non-Contracting Providers         Per OAC rule
5101:3-26-05(A)(9), MCPs authorizing the delivery of services from a provider
who does not have an executed subcontract must ensure that they have a mutually
agreed upon compensation amount for the authorized service and notify the
provider of the applicable provisions of paragraph D of OAC rule 5101:3-26-05.
This notice is provided when an MCP authorizes a non-contracting provider to
furnish services on a one-time or infrequent basis to an MCP member and must
include required ODJFS-model language and information. This notice must also be
included with the transition of services form sent to providers as outlined in
paragraph 29.h. of Appendix C.

4.   Case Management       In accordance with 5101:3-26-03.1(A)(8), MCPs must
offer and provide comprehensive case management services which coordinate and
monitor the care of members with specific diagnoses, or who require high-cost
and/or extensive services.

 



--------------------------------------------------------------------------------



 



Appendix G
Aged, Blind or Disabled (ABD) population
Page 11

  a.   Each MCP must inform all members and contracting providers of the MCP’s
case management services.     b.   The MCP must assure and coordinate the
placement of the member into case management — including identification of the
member’s need for case management services, completion of the comprehensive
health needs assessment, and timely development of a care treatment plan. This
process must occur within the following timeframes for:         i.   newly
enrolled members – 90 days from the effective date of enrollment; and        
ii.  existing members – 90 days from identifying their need for case management.
    c.   The MCP’s comprehensive case management program must include, at a
minimum, the following components:

  i.   Identification –         The MCP must have mechanisms in place to
identify members potentially eligible for case management services. These
mechanisms must include an administrative data review (e.g. diagnosis, cost
threshold, and/or service utilization) and may also include telephone
interviews; provider/self-referrals; information as reported by the Managed Care
Enrollment Center (MCEC) during membership selection; or home visits.     ii.  
Assessment -         The MCP must arrange for or conduct a comprehensive
assessment of the member’s physical and/or behavioral health condition(s) to
confirm the results of a positive identification, and to determine the need for
case management services. The goals of the assessment are to identify the
member’s existing and/or potential health care needs and assess the member’s
need for case management services.         The assessment must be completed by a
physician, physician assistant, RN, LPN, licensed social worker, or a graduate
of a two or four year allied health program. If the assessment is completed by
another medical professional, there should be oversight and monitoring by either
a registered nurse or a physician.         The MCP must have a process to inform
members and their PCPs that they have been identified as meeting the criteria
for case management, including their enrollment into case management services.  
      The MCP must develop a strategy to assign members to risk stratification
levels, based on the member’s comprehensive needs assessment.     iii.   Care
Treatment Plan –         The care treatment plan is defined by ODJFS as the one
developed by the MCP for the member.

 



--------------------------------------------------------------------------------



 



Appendix G
Aged, Blind or Disabled (ABD) population
Page 12

      The development of the care treatment plan must be based on the
comprehensive health assessment and reflect the member’s primary medical
diagnosis and health conditions, any comorbidities, and the member’s
psychological, behavioral health and community support needs. The care treatment
plan must also include specific provisions for periodic reviews (i.e., no less
than semi-annually) of the member’s condition and appropriate updates to the
plan. The member and the member’s PCP must be actively involved in the
development of and revisions to the care treatment plan. The designated PCP is
the provider, or specialist, who will manage and coordinate the overall care for
the member. Ongoing communication regarding the status of the care treatment
plan may be accomplished between the MCP and the PCP’s designee (i.e., qualified
health professional). Revisions to the clinical portion of the care treatment
plan should be completed in consultation with the PCP.         The elements of a
comprehensive care treatment plan include:         Goals and actions that
address medical, social, behavioral and psychological needs;         Member
level interventions, (i.e., referrals and making appointments) that assist
members in obtaining services, providers and programs;         Continuous
review, revision and contact follow-up, as needed, to ensure the care treatment
plan is adequately monitored including the following:

  •   Documentation that services are provided in accordance with the care
treatment plan;     •   Re-evaluation to determine if the care treatment plan is
adequate to meet the member’s current needs;     •   Identification of gaps
between recommended care and actual care provided;     •   A change in needs or
status from the re-evaluation that requires revisions to the care treatment
plan;     •   Active participation by the member or representative in the care
treatment plan development;     •   Monitoring of specific service delivery
including service utilization; and     •   Re-evaluation of a member’s risk
stratification level with adjustment to the level of case management services
provided.

  iv.   Coordination of Care and Communication         There should be an
accountable point of contact at the MCP for each member in case management who
can help obtain medically necessary care, assist with health-related services
and coordinate care needs, including behavioral health. The MCP must arrange or
provide for professional case management services that are performed
collaboratively by a team of professionals appropriate for the member’s
condition and health care needs. At a minimum, the MCP’s case manager must
attempt to coordinate with the member’s case manager from other

 



--------------------------------------------------------------------------------



 



Appendix G
Aged, Blind or Disabled (ABD) population
Page 13

      health systems, including behavioral health. The MCP must have a process
to facilitate, maintain, and coordinate both care and communication with the
member, PCP, and other service providers and case managers. The MCP must also
have a process to coordinate care for a member that is receiving services from
state sub-recipient agencies as appropriate [e.g., the Ohio Department of Mental
Health (ODMH); the Ohio Department of Mental Retardation and Developmental
Disabilities (ODMR/DD); and the Ohio Department of Alcohol and Drug Addiction
Services (ODADAS)].         The MCP must have a provision to disseminate
information to the member/caregiver concerning the health condition, types of
services that may be available, and how to access services.         The MCP must
implement mechanisms to notify all Members with Special Health Care Needs of
their right to directly access a specialist. Such access may be assured through,
for example, a standing referral or an approved number of visits, and documented
in the care treatment plan.     v.   ODJFS Targeted Case Management Conditions  
      The MCP must, at a minimum, case manage members with the following
physical and behavioral health conditions:

  •   Congestive Heart Failure     •   Coronary Artery Disease     •   Non-Mild
Hypertension     •   Diabetes     •   Chronic Obstructive Pulmonary Disease    
•   Asthma     •   Severe mental illness     •   High risk or high cost
substance abuse disorders     •   Severe cognitive and/or developmental
limitation

      The MCP must also case manage any member enrolled in an MCP’s CSMM as
specified in section G(3)(a)(i).         The MCP should also focus on all
members whose health conditions warrant case management services and should not
limit these services only to members with these conditions (e.g., cystic
fibrosis, cerebral palsy and sickle cell anemia).         Refer to Appendix M
for the performance measures and standards related to case management.     vi.  
Case Management Program Staffing         The MCP must identify the staff that
will be involved in the operations of the case management program, including but
not limited to: case manager supervisors, case managers, and administrative
support staff. The MCP must identify the role and functions of each case
management staff member as well as the educational

 



--------------------------------------------------------------------------------



 



Appendix G
Aged, Blind or Disabled (ABD) population
Page 14

      requirements, clinical licensure standards, certification and relevant
experience with case management standards and/or activities. The MCP must
provide case manager staff/member ratios based on the member risk stratification
and different levels of care being provided to members.     vii.   Case
Management Strategies         The MCP must follow best-practice and/or evidence
based clinical guidelines when devising a member’s care treatment plan and
coordinating the case management needs. If an MCP uses a disease management
methodology to identify and/or stratify members in need of case management
services, the methods must be validated by scientific research and/or nationally
accepted in the health care industry.         The MCP must develop and implement
mechanisms to educate and equip providers and case managers with evidence-based
clinical guidelines or best practice approaches to assist in providing a high
level of quality of care to members.     viii.   Information Technology System
for Case Management         The MCP’s information technology system for its case
management program must maximize the opportunity for communication between the
plan, PCP, the member, and other service providers and case managers. The MCP
must have an integrated database that allows MCP staff that may be contacted by
a member in case management to have immediate access to, and review of, the most
recent information with the MCP’s information systems relevant to the case. The
integrated database may include the following: administrative data, call center
communications, service authorizations, care treatment plans, patient
assessments, case management notes, and PCP notes. The information technology
system must also have the capability to share relevant information with the
member, the PCP, and other service providers and case managers.     ix.   Data
Submission

The MCP must submit a monthly electronic report to the Case Management System
(CAMS) for all members that are case managed. In order for a member to be
submitted as case managed in CAMS, the MCP must: (1) complete the identification
process, a comprehensive health needs assessment and development of a care
treatment plan for the member; and (2) document the member’s written or verbal
confirmation of his/her case management status in the case management record.
ODJFS, or its designated entity, the external quality review vendor, will
validate on an annual basis the accuracy of the information contained in CAMS
with the member’s case management record. The CAMS files are due the 10th
business day of each month.

  d.   Annual Case Management Program Submission         The MCP must have an
ODJFS-approved case management program which includes the items in Section 4.
Each MCP must implement an evaluation process

 



--------------------------------------------------------------------------------



 



Appendix G
Aged, Blind or Disabled (ABD) population
Page 15
to review, revise and/or update the case management program. The MCP must
annually submit its case management program for review and approval by ODJFS.
Any subsequent changes to an approved case management program description must
be submitted to ODJFS in writing for review and approval prior to
implementation.

 



--------------------------------------------------------------------------------



 



Appendix H
Aged, Blind or Disabled (ABD) population
Page 1
APPENDIX H
PROVIDER PANEL SPECIFICATIONS
ABD ELIGIBLE POPULATION

1. GENERAL PROVISIONS

MCPs must provide or arrange for the delivery of all medically necessary,
Medicaid-covered health services, as well as assure that they meet all
applicable provider panel requirements for their entire designated service area.
The ODJFS provider panel requirements are specified in the charts included with
this appendix and must be met prior to the MCP receiving a provider agreement
with ODJFS. The MCP must remain in compliance with these requirements for the
duration of the provider agreement.
If an MCP is unable to provide the medically necessary, Medicaid-covered
services through their contracted provider panel, the MCP must ensure access to
these services on an as needed basis. For example, if an MCP meets the
gastroenterologist requirement but a member is unable to obtain a timely
appointment from a gastroenterologist on the MCP’s provider panel, the MCP will
be required to secure an appointment from a panel gastroenterologist or arrange
for an out-of-panel referral to a gastroenterologist.
MCPs are required to make transportation available to any member requesting
transportation when they must travel 30 miles or more from their home to receive
a medically-necessary Medicaid-covered service. If the MCP offers transportation
to their members as an additional benefit and this transportation benefit only
covers a limited number of trips, the required transportation listed above may
not be counted toward this trip limit (as specified in Appendix C).
In developing the provider panel requirements, ODJFS considered, on a
county-by-county basis, the population size and utilization patterns of the
Aged, Blind or Disabled (ABD) consumers, as well as the potential availability
of the designated provider types. ODJFS has integrated existing utilization
patterns into the provider network requirements to avoid disruption of care.
Most provider panel requirements are county-specific but in certain
circumstances, ODJFS requires providers to be located anywhere in the region.
Although all provider types listed in this appendix are required provider types,
only those listed on the attached charts must be submitted for ODJFS prior
approval.

2. PROVIDER SUBCONTRACTING

Unless otherwise specified in this appendix or OAC rule 5101:3-26-05, all MCPs
are required to enter into fully-executed subcontracts with their providers.
These subcontracts must include a baseline contractual agreement, as well as the
appropriate ODJFS-approved Model Medicaid Addendum. The Model Medicaid Addendum
incorporates all applicable Ohio

 



--------------------------------------------------------------------------------



 



Appendix H
Aged, Blind or Disabled (ABD) population
Page 2
Administrative Code rule requirements specific to provider subcontracting and
therefore cannot be modified except to add personalizing information such as the
MCP’s name.
ODJFS must prior approve all MCP providers in the ODJFS- required provider type
categories before they can begin to provide services to that MCP’s members. MCPs
may not employ or contract with providers excluded from participation in Federal
health care programs under either section 1128 or section 1128A of the Social
Security Act. As part of the prior approval process, MCPs must submit
documentation verifying that all necessary contract documents have been
appropriately completed. ODJFS will verify the approvability of the submission
and process this information using the ODJFS Provider Verification System (PVS),
or other designated process. The PVS is a centralized database system that
maintains information on the status of all MCP-submitted providers.
Only those providers who meet the applicable criteria specified in this
document, and as determined by ODJFS, will be approved by ODJFS. MCPs must
credential/recredential providers in accordance with the standards specified by
the National Committee for Quality Assurance (or receive approval from ODJFS to
use an alternate industry standard) and must have completed the credentialing
review before submitting any provider to ODJFS for approval. Regardless of
whether ODJFS has approved a provider, the MCP must ensure that the provider has
met all applicable credentialing criteria before the provider can render
services to the MCP’s members.
MCPs must notify ODJFS of the addition and deletion of their contracting
providers as specified in OAC rule 5101:3-26-05, and must notify ODJFS within
one working day in instances where the MCP has identified that they are not in
compliance with the provider panel requirements specified in this appendix.

3. PROVIDER PANEL REQUIREMENTS

The provider network criteria that must be met by each MCP are as follows:

a. Primary Care Providers (PCPs)  

Primary Care Provider (PCP) means an individual physician (M.D. or D.O.),
certain physician group practice/clinic (Primary Care Clinics [PCCs]), or an
advanced practice nurse (APN) as defined in ORC 4723.43 or advanced practice
nurse group practice within an acceptable specialty, contracting with an MCP to
provide services as specified in paragraph (B) of OAC rule 5101: 3-26-03.1.
Acceptable specialty types for PCPs include family/general practice, internal
medicine, pediatrics, and obstetrics/gynecology (OB/GYN). Acceptable PCCs
include FQHCs, RHCs and the acceptable group practices/clinics specified by
ODJFS. As part of their subcontract with an MCP, PCPs must stipulate the total
Medicaid member capacity that they can ensure for that individual MCP. Each PCP
must have the capacity and agree to serve at least 50 Medicaid members at each
practice site in order to be approved by ODJFS as a PCP. The

 



--------------------------------------------------------------------------------



 



Appendix H
Aged, Blind or Disabled (ABD) population
Page 3
capacity-by-site requirement must be met for all ODJFS-approved PCPs.
ODJFS reviews the capacity totals for each PCP to determine if they appear
excessive. ODJFS reserves the right to request clarification from an MCP for any
PCP whose total stated capacity for all MCP networks added together exceeds 2000
Medicaid members (i.e., 1 FTE). ODJFS may allow up to an additional 750 member
capacity for each nurse practitioner or physician’s assistant that is used to
provide clinical support for a PCP.
For PCPs contracting with more than one MCP, the MCP must ensure that the
capacity figure stated by the PCP in their subcontract reflects only the
capacity the PCP intends to provide for that one MCP. ODJFS utilizes each
approved PCP’s capacity figure to determine if an MCP meets the provider panel
requirements and this stated capacity figure does not prohibit a PCP from
actually having a caseload that exceeds the capacity figure indicated in their
subcontract.
ODJFS expects that MCPs will need to utilize specialty physicians to serve as
PCPs for some special needs members. In these situations it will not be
necessary for the MCP to submit these specialists to the PVS database, or other
system, as PCPs, however, they must be submitted to PVS, or other system, as the
appropriate required provider type. Also, in some situations (e.g., continuity
of care) a PCP may only want to serve a very small number of members for an MCP.
In these situations it will not be necessary for the MCP to submit these PCPs to
ODJFS for prior approval. These PCPs will not be included in the ODJFS PVS
database, or other system and therefore may not appear as PCPs in the MCP’s
provider directory. These PCPs will, however, need to execute a subcontract with
the MCP which includes the appropriate Model Medicaid Addendum.
The PCP requirement is based on an MCP having sufficient PCP capacity to serve
40% of the eligibles in the region if three MCPs are serving the region and 55%
of the eligibles in the region if two MCPs are serving the region. Each MCP must
meet the PCP minimum FTE requirement for that region. MCPs must also satisfy a
PCP geographic accessibility standard. ODJFS will match the PCP practice sites
and the stated PCP capacity with the geographic location of the eligible
population in that region (on a county-specific basis) and perform analysis
using Geographic Information Systems (GIS) software. The analysis will be used
to determine if at least 40% of the eligible population is located within 10
miles of a PCP with available capacity in urban counties and 40% of the eligible
population within 30 miles of a PCP with available capacity in rural counties.
[Rural areas are defined pursuant to 42 CFR 412.62(f)(1)(iii).]
Until July 1, 2008, MCPs may only use PCPs who are individual physicians (M.D.
or D.O.), physician group practices, or PCCs to meet capacity and FTE
requirements.

b. Non-PCP Provider Network

In addition to the PCP capacity requirements, each MCP is also required to
maintain adequate capacity in the remainder of its provider network within the
following categories: hospitals,

 



--------------------------------------------------------------------------------



 



Appendix H
Aged, Blind or Disabled (ABD) population
Page 4
cardiovascular, dentists, gastroenterology, nephrology, neurology, oncology,
physical medicine, podiatry, psychiatry, urology, vision care providers,
obstetricians/gynecologists (OB/GYNs), allergists, general surgeons,
otolaryngologists, orthopedists, federally qualified health centers
(FQHCs)/rural health centers (RHCs) and qualified family planning providers
(QFPPs). CNMs, CNPs, FQHCs/RHCs and QFPPs are federally-required provider types.
All Medicaid-contracting MCPs must provide all medically-necessary
Medicaid-covered services to their members and therefore their complete provider
network will include many other additional specialists and provider types. MCPs
must ensure that all non-PCP network providers follow community standards in the
scheduling of routine appointments (i.e., the amount of time members must wait
from the time of their request to the first available time when the visit can
occur).
Although there are currently no capacity requirements for the non-PCP required
provider types, MCPs are required to ensure that adequate access is available to
members for all required provider types. Additionally, for certain non-PCP
required provider types, MCPs must ensure that these providers maintain a
full-time practice at a site(s) located in the specified county/region (i.e.,
the ODJFS-specified county within the region or anywhere within the region if no
particular county is specified). A full-time practice is defined as one where
the provider is available to patients at their practice site(s) in the specified
county/region for at least 25 hours a week. ODJFS will monitor access to
services through a variety of data sources, including: consumer satisfaction
surveys; member appeals/grievances/complaints and state hearing
notifications/requests; clinical quality studies; encounter data volume;
provider complaints, and clinical performance measures.
Hospitals — MCPs must contract with the number and type of hospitals specified
by ODJFS for each county/region. In developing these hospital requirements,
ODJFS considered, on a county-by-county basis, the population size and
utilization patterns of the Aged, Blind or Disabled (ABD) consumers and
integrated the existing utilization patterns into the hospital network
requirements to avoid disruption of care. For this reason, ODJFS may require
that MCPs contract with out-of-state hospitals (i.e. Kentucky, West Virginia,
etc.).
For each Ohio hospital, ODJFS utilizes the hospital’s most current Annual
Hospital Registration and Planning Report, as filed with the Ohio Department of
Health, in verifying types of services that hospital provides. Although ODJFS
has the authority, under certain situations, to obligate a non-contracting
hospital to provide non-emergency hospital services to an MCP’s members, MCPs
must still contract with the specified number and type of hospitals unless ODJFS
approves a provider panel exception (see Section 4 of this appendix — Provider
Panel Exceptions).
If an MCP-contracted hospital elects not to provide specific Medicaid-covered
hospital services because of an objection on moral or religious grounds, the MCP
must ensure that these hospital services are available to its members through
another MCP-contracted hospital in the specified county/region.

 



--------------------------------------------------------------------------------



 



Appendix H
Aged, Blind or Disabled (ABD) population
Page 5
OB/GYNs - MCPs must contract with the specified number of OB/GYNs for each
county/region, all of whom must maintain a full-time obstetrical practice at a
site(s) located in the specified county/region. Only MCP-contracting OB/GYNs
with current hospital delivery privileges at a hospital under contract with the
MCP in the region can be submitted to the PVS, or other system, count towards
MCP minimum panel requirements, and be listed in the MCPs’ provider directory.
Certified Nurse Midwives (CNMs) and Certified Nurse Practitioners (CNPs) - MCPs
must ensure access to CNM and CNP services in the region if such provider types
are present within the region. The MCP may contract directly with the CNM or CNP
providers, or with a physician or other provider entity who is able to obligate
the participation of a CNM or CNP. If an MCP does not contract for CNM or CNP
services and such providers are present within the region, the MCP will be
required to allow members to receive CNM or CNP services outside of the MCP’s
provider network.
Only CNMs with hospital delivery privileges at a hospital under contract to the
MCP in the region can be submitted to the PVS, or other system, count towards
MCP minimum panel requirements, and be listed in the MCPs’ provider directory.
The MCP must ensure a member’s access to CNM and CNP services if such providers
are practicing within the region.
Vision Care Providers — MCPs must contract with the specified number of
ophthalmologists/optometrists for each specified county/region, all of whom must
maintain a full-time practice at a site(s) located in the specified
county/region. All ODJFS-approved vision providers must regularly perform
routine eye exams. (MCPs will be expected to contract with an adequate number of
ophthalmologists as part of their overall provider panel, but only
ophthalmologists who regularly perform routine eye exams can be used to meet the
vision care provider panel requirement.) If optical dispensing is not
sufficiently available in a region through the MCP’s contracting
ophthalmologists/optometrists, the MCP must separately contract with an adequate
number of optical dispensers located in the region.
Dental Care Providers - MCPs must contract with the specified number of
dentists.
Federally Qualified Health Centers/Rural Health Clinics (FQHCs/RHCs) - MCPs are
required to ensure member access to any federally qualified health center or
rural health clinic (FQHCs/RHCs), regardless of contracting status. Contracting
FQHC/RHC providers must be submitted for ODJFS approval via the PVS process, or
other designated process. Even if no FQHC/RHC is available within the region,
MCPs must have mechanisms in place to ensure coverage for FQHC/RHC services in
the event that a member accesses these services outside of the region.
In order to ensure that any FQHC/RHC has the ability to submit a claim to ODJFS
for the state’s supplemental payment, MCPs must offer FQHCs/RHCs reimbursement
pursuant to the following:

 



--------------------------------------------------------------------------------



 



Appendix H
Aged, Blind or Disabled (ABD) population
Page 6

  •   MCPs must provide expedited reimbursement on a service-specific basis in
an amount no less than the payment made to other providers for the same or
similar service.     •   If the MCP has no comparable service-specific rate
structure, the MCP must use the regular Medicaid fee-for-service payment
schedule for non-FQHC/RHC providers.     •   MCPs must make all efforts to pay
FQHCs/RHCs as quickly as possible and not just attempt to pay these claims
within the prompt pay time frames.

MCPs are required to educate their staff and providers on the need to assure
member access to FQHC/RHC services.
Qualified Family Planning Providers (QFPPs) — All MCP members must be permitted
to self-refer to family planning services provided by a QFPP. A QFPP is defined
as any public or not- for-profit health care provider that complies with Title X
guidelines/standards, and receives either Title X funding or family planning
funding from the Ohio Department of Health. MCPs must reimburse all
medically-necessary Medicaid-covered family planning services provided to
eligible members by a QFPP provider (including on-site pharmacy and diagnostic
services) on a patient self-referral basis, regardless of the provider’s status
as a panel or non-panel provider. MCPs will be required to work with QFPPs in
the region to develop mutually-agreeable HIPAA compliant policies and procedures
to preserve patient/provider confidentiality, and convey pertinent information
to the member’s PCP and/or MCP.
Behavioral Health Providers— MCPs must assure member access to all
Medicaid-covered behavioral health services for members as specified in
Appendix G.b.ii. herein. Although ODJFS is aware that certain outpatient
substance abuse services may only be available through Medicaid providers
certified by the Ohio Department of Drug and Alcohol Addiction Services
(ODADAS) in some areas, MCPs must maintain an adequate number of contracted
mental health providers in the region to assure access for members who are
unable to timely access services or unwilling to access services through
community mental health centers. MCPs are advised not to contract with community
mental health centers as all services they provide to MCP members are to be
billed to ODJFS.
Other Specialty Types (general surgeons, otolaryngologists, orthopedists,
cardiologists, gastroenterologists, nephrologists, neurologists, oncologists,
podiatrists, physiatrists, psychiatrists, and urologists ) - MCPs must contract
with the specified number of all other ODJFS designated specialty provider
types. In order to be counted toward meeting the provider panel requirements,
these specialty providers must maintain a full-time practice at a site(s)
located within the specified county/region. Only contracting general surgeons,
orthopedists, otolaryngologists, cardiologists, gastroenterologists,
nephrologists, neurologists, oncologists, podiatrists, physiatrists,
psychiatrists, and urologists with admitting privileges at a hospital

 



--------------------------------------------------------------------------------



 



Appendix H
Aged, Blind or Disabled (ABD) population
Page 7
under contract with the MCP in the region can be submitted to the PVS, or other
system, count towards MCP minimum panel requirements, and be listed in the MCPs’
provider directory.

4. PROVIDER PANEL EXCEPTIONS

ODJFS may specify provider panel criteria for a service area that deviates from
that specified in this appendix if:

  -   the MCP presents sufficient documentation to ODJFS to verify that they
have been unable to meet or maintain certain provider panel requirements in a
particular service area despite all reasonable efforts on their part to secure
such a contract(s), and     -   if notified by ODJFS, the provider(s) in
question fails to provide a reasonable argument why they would not contract with
the MCP, and     -   the MCP presents sufficient assurances to ODJFS that their
members will have adequate access to the services in question.

If an MCP is unable to contract with or maintain a sufficient number of
providers to meet the ODJFS-specified provider panel criteria, the MCP may
request an exception to these criteria by submitting a provider panel exception
request as specified by ODJFS. ODJFS will review the exception request and
determine whether the MCP has sufficiently demonstrated that all reasonable
efforts were made to obtain contracts with providers of the type in question and
that they will be able to provide access to the services in question.
ODJFS will aggressively monitor access to all services related to the approval
of a provider panel exception request through a variety of data sources,
including: consumer satisfaction surveys; member appeals/grievances/complaints
and state hearing notifications/requests; member just-cause for termination
requests; clinical quality studies; encounter data volume; provider complaints,
and clinical performance measures. ODJFS approval of a provider panel exception
request does not exempt the MCP from assuring access to the services in
question. If ODJFS determines that an MCP has not provided sufficient access to
these services, the MCP may be subject to sanctions.

5. PROVIDER DIRECTORIES

MCP provider directories must include all MCP-contracted providers [except as
specified by ODJFS] as well as certain non-contracted providers. At the time of
ODJFS’ review, the information listed in the MCP’s provider directory for all
ODJFS-required provider types specified on the attached charts must exactly
match the data currently on file in the ODJFS PVS, or other designated process.

 



--------------------------------------------------------------------------------



 



Appendix H
Aged, Blind or Disabled (ABD) population
Page 8
MCP provider directories must utilize a format specified by ODJFS. Directories
may be region-specific or include multiple regions, however, the providers
within the directory must be divided by region, county, and provider type, in
that order.
The directory must also specify:

•   provider address(es) and phone number(s);   •   an explanation of how to
access providers (e.g. referral required vs. self-referral);   •   an indication
of which providers are available to members on a self-referral basis;   •  
foreign-language speaking PCPs and specialists and the specific foreign
language(s) spoken;   •   how members may obtain directory information in
alternate formats that takes into consideration the special needs of eligible
individuals including but not limited to, visually-limited, LEP, and LRP
eligible individuals; and   •   any PCP or specialist practice limitations.

Printed Provider Directory
Prior to receiving a provider agreement, all MCPs must develop a printed
provider directory that shall be prior-approved by ODJFS for each population.
For example, an MCP who serves CFC and ABD in the Central Region would have two
provider directories, one for CFC and one for ABD. Once approved, this directory
may be regularly updated with provider additions or deletions by the MCP without
ODJFS prior-approval, however, copies of the revised directory (or inserts) must
be submitted to ODJFS prior to distribution to members.
On a quarterly basis, MCPs must create an insert to each printed directory that
lists those providers deleted from the MCP’s provider panel during the previous
three months. Although this insert does not need to be prior approved by ODJFS,
copies of the insert must be submitted to ODJFS two weeks prior to distribution
to members.
Internet Provider Directory
MCPs are required to have an internet-based provider directory available in the
same format as their ODJFS-approved printed directory. This internet directory
must allow members to electronically search for MCP panel providers based on
name, provider type, and geographic proximity, and population (e.g. CFC and/or
ABD). If an MCP has one internet-based directory for multiple populations, each
provider must include a description of which population they serve.
The internet directory may be updated at any time to include providers who are
not one of the ODJFS-required provider types listed on the charts included with
this appendix. ODJFS-required providers must be added to the internet directory
within one week of the MCP’s notification of ODJFS-approval of the provider via
the Provider Verification process. Providers

 



--------------------------------------------------------------------------------



 



Appendix H
Aged, Blind or Disabled (ABD) population
Page 9
being deleted from the MCP’s panel must be deleted from the internet directory
within one week of notification from the provider to the MCP. These deleted
providers must be included in the inserts to the MCP’s provider directory
referenced above.

6. FEDERAL ACCESS STANDARDS

MCPs must demonstrate that they are in compliance with the following federally
defined provider panel access standards as required by 42 CFR 438.206:
In establishing and maintaining their provider panel, MCPs must consider the
following:

•   The anticipated Medicaid membership.   •   The expected utilization of
services, taking into consideration the characteristics and health care needs of
specific Medicaid populations represented in the MCP.   •   The number and types
(in terms of training, experience, and specialization) of panel providers
required to deliver the contracted Medicaid services.   •   The geographic
location of panel providers and Medicaid members, considering distance, travel
time, the means of transportation ordinarily used by Medicaid members, and
whether the location provides physical access for Medicaid members with
disabilities.   •   MCPs must adequately and timely cover services to an
out-of-network provider if the MCP’s contracted provider panel is unable to
provide the services covered under the MCP’s provider agreement. The MCP must
cover the out-of-network services for as long as the MCP network is unable to
provide the services. MCPs must coordinate with the out-of-network provider with
respect to payment and ensure that the provider agrees with the applicable
requirements.

Contracting providers must offer hours of operation that are no less than the
hours of operation offered to commercial members or comparable to Medicaid
fee-for-service, if the provider serves only Medicaid members. MCPs must ensure
that services are available 24 hours a day, 7 days a week, when medically
necessary. MCPs must establish mechanisms to ensure that panel providers comply
with timely access requirements, and must take corrective action if there is
failure to comply.
In order to demonstrate adequate provider panel capacity and services, 42 CFR
438.206 and 438.207 stipulates that the MCP must submit documentation to ODJFS,
in a format specified by ODJFS, that demonstrates it offers an appropriate range
of preventive, primary care and specialty services adequate for the anticipated
number of members in the service area, while maintaining a provider panel that
is sufficient in number, mix, and geographic distribution to meet the needs of
the number of members in the service area.

 



--------------------------------------------------------------------------------



 



Appendix H
Page 10
This documentation of assurance of adequate capacity and services must be
submitted to ODJFS no less frequently than at the time the MCP enters into a
contract with ODJFS; at any time there is a significant change (as defined by
ODJFS) in the MCP’s operations that would affect adequate capacity and services
(including changes in services, benefits, geographic service or payments); and
at any time there is enrollment of a new population in the MCP.

 



--------------------------------------------------------------------------------



 



APPENDIX J
FINANCIAL PERFORMANCE
ABD ELIGIBLE POPULATION
Molina

1.   SUBMISSION OF FINANCIAL STATEMENTS AND REPORTS       MCPs must submit the
following financial reports to ODJFS:

  a.   The National Association of Insurance Commissioners (NAIC) quarterly and
annual Health Statements (hereafter referred to as the “Financial Statements”),
as outlined in Ohio Administrative Code (OAC) rule 5101:3-26-09(B). The
Financial Statements must include all required Health Statement filings,
schedules and exhibits as stated in the NAIC Annual Health Statement
Instructions including, but not limited to, the following sections: Assets,
Liabilities, Capital and Surplus Account, Cash Flow, Analysis of Operations by
Lines of Business, Five-Year Historical Data, and the Exhibit of Premiums,
Enrollment and Utilization. The Financial Statements must be submitted to BMHC
even if the Ohio Department of Insurance (ODI) does not require the MCP to
submit these statements to ODI. A signed hard copy and an electronic copy of the
reports in the NAIC-approved format must both be provided to ODJFS;     b.  
Hard copies of annual financial statements for those entities who have an
ownership interest totaling five percent or more in the MCP or an indirect
interest of five percent or more, or a combination of direct and indirect
interest equal to five percent or more in the MCP;     c.   Annual audited
Financial Statements prepared by a licensed independent external auditor as
submitted to the ODI, as outlined in OAC rule 5101:3- 26-09(B);     d.  
Medicaid Managed Care Plan Annual Ohio Department of Job and Family Services
(ODJFS) Cost Report and the auditor’s certification of the cost report, as
outlined in OAC rule 5101:3-26-09(B);     e.   Medicaid MCP Annual Restated Cost
Report for the prior calendar year. The restated cost report shall be audited
upon BMHC request;     f.   Annual physician incentive plan disclosure
statements and disclosure of and changes to the MCP’s physician incentive plans,
as outlined in OAC rule 5101:3-26-09(B);     g.   Reinsurance agreements, as
outlined in OAC rule 5101:3-26-09(C);

 



--------------------------------------------------------------------------------



 



Appendix J
Page 2

  h.   Prompt Pay Reports, in accordance with OAC rule 5101:3-26-09(B). A hard
copy and an electronic copy of the reports in the ODJFS-specified format must be
provided to ODJFS;     i.   Notification of requests for information and copies
of information released pursuant to a tort action (i.e., third party recovery),
as outlined in OAC rule 5101:3-26-09.1;     j.   Financial, utilization, and
statistical reports, when ODJFS requests such reports, based on a concern
regarding the MCP’s quality of care, delivery of services, fiscal operations or
solvency, in accordance with OAC rule 5101:3-26-06(D);     k.   In accordance
with ORC Section 5111.76 and Appendix C, MCP Responsibilities, MCPs must submit
ODJFS-specified franchise fee reports in hard copy and electronic formats
pursuant to ODJFS specifications.

2.   FINANCIAL PERFORMANCE MEASURES AND STANDARDS       This Appendix
establishes specific expectations concerning the financial performance of MCPs.
In the interest of administrative simplicity and nonduplication of areas of the
ODI authority, ODJFS’ emphasis is on the assurance of access to and quality of
care. ODJFS will focus only on a limited number of indicators and related
standards to monitor plan performance. The three indicators and standards for
this contract period are identified below, along with the calculation
methodologies. The source for each indicator will be the NAIC Quarterly and
Annual Financial Statements.

            Report Period: Compliance will be determined based on the annual
Financial Statement.
 
     

a. Indicator:
Net Worth as measured by Net Worth Per Member
 
     
 
  Definition:
Net Worth = Total Admitted Assets minus Total Liabilities divided by Total
Members across all lines of business
 
     
 
  Standard:
For the financial report that covers calendar year 2008, a minimum net worth per
member of $172.00, as determined from the annual Financial Statement submitted
to ODI and the ODJFS.
 
     
 
   
The Net Worth Per Member (NWPM) standard is the Medicaid Managed Care Capitation
amount paid to the MCP during the preceding calendar year, excluding the at-risk
amount, expressed as a per-member per-month figure, multiplied by the applicable
proportion below:

 



--------------------------------------------------------------------------------



 



Appendix J
Page 3

         
 
      0.75 if the MCP had a total membership of 100,000 or more during that
calendar year
 
       
 
      0.90 if the MCP had a total membership of less than 100,000 for that
calendar year
 
       
 
      If the MCP did not receive Medicaid Managed Care Capitation payments
during the preceding calendar year, then the NWPM standard for the MCP is the
average Medicaid Managed Care capitation amount paid to Medicaid-contracting
MCPs during the preceding calendar year, excluding the at-risk amount,
multiplied by the applicable proportion above.
 
       

b. Indicator:   Administrative Expense Ratio
 
       
 
  Definition:   Administrative Expense Ratio = Administrative Expenses minus
Franchise Fees divided by Total Revenue minus Franchise Fees
 
       
 
  Standard:   Administrative Expense Ratio not to exceed 15%, as determined from
the annual Financial Statement submitted to ODI and ODJFS.
 
       

c. Indicator:   Overall Expense Ratio
 
       
 
  Definition:   Overall Expense Ratio = The sum of the Administrative Expense
Ratio and the Medical Expense Ratio
 
       
 
      Administrative Expense Ratio = Administrative Expenses minus Franchise
Fees divided by Total Revenue minus Franchise Fees
 
       
 
      Medical Expense Ratio = Medical Expenses divided by Total Revenue minus
Franchise Fees
 
       
 
  Standard:   Overall Expense Ratio not to exceed 100% as determined from the
annual Financial Statement submitted to ODI and ODJFS.

Penalty for noncompliance: Failure to meet any standard on 2.a., 2.b., or 2.c.
above will result in ODJFS requiring the MCP to complete a corrective action
plan (CAP) and specifying the date by which compliance must be demonstrated.
Failure to meet the standard or otherwise comply with the CAP by the specified
date will result in a new membership freeze unless ODJFS determines that the
deficiency does not potentially jeopardize access to or quality of care or
affect the MCP’s ability to meet administrative requirements (e.g., prompt pay
requirements). Justifiable reasons for noncompliance may include one-time events
(e.g., MCP investment in information system products).
If the financial statement is not submitted to ODI by the due date, the MCP
continues to be obligated to submit the report to ODJFS by ODI’s originally

 



--------------------------------------------------------------------------------



 



Appendix J
Page 4
specified due date unless the MCP requests and is granted an extension by ODJFS.
Failure to submit complete quarterly and annual Financial Statements on a timely
basis will be deemed a failure to meet the standards and will be subject to the
noncompliance penalties listed for indicators 2.a., 2.b., and 2.c., including
the imposition of a new membership freeze. The new membership freeze will take
effect at the first of the month following the month in which the determination
was made that the MCP was non-compliant for failing to submit financial reports
timely.
In addition, ODJFS will review two liquidity indicators if a plan demonstrates
potential problems in meeting related administrative requirements or the
standards listed above. The two standards, 2.d and 2.e, reflect ODJFS’ expected
level of performance. At this time, ODJFS has not established penalties for
noncompliance with these standards; however, ODJFS will consider the MCP’s
performance regarding the liquidity measures, in addition to indicators 2.a.,
2.b., and 2.c., in determining whether to impose a new membership freeze, as
outlined above, or to not issue or renew a contract with an MCP. The source for
each indicator will be the NAIC Quarterly and annual Financial Statements.
Long-term investments that can be liquidated without significant penalty within
24 hours, which a plan would like to include in Cash and Short-Term Investments
in the next two measurements, must be disclosed in footnotes on the NAIC
Reports. Descriptions and amounts should be disclosed. Please note that
“significant penalty” for this purpose is any penalty greater than 20%. Also,
enter the amortized cost of the investment, the market value of the investment,
and the amount of the penalty.

         

d. Indicator:   Days Cash on Hand
 
       
 
  Definition:   Days Cash on Hand = Cash and Short-Term Investments divided by
(Total Hospital and Medical Expenses plus Total Administrative Expenses) divided
by 365.
 
       
 
  Standard:   Greater than 25 days as determined from the annual Financial
Statement submitted to ODI and ODJFS.
 
       

e. Indicator:   Ratio of Cash to Claims Payable
 
       
 
  Definition:   Ratio of Cash to Claims Payable = Cash and Short-Term
Investments divided by claims Payable (reported and unreported).
 
       
 
  Standard:   Greater than 0.83 as determined from the annual Financial
Statement submitted to ODI and ODJFS.

 



--------------------------------------------------------------------------------



 



Appendix J
Page 5

3.   REINSURANCE REQUIREMENTS       Pursuant to the provisions of OAC rule
5101:3-26-09 (C), each MCP must carry reinsurance coverage from a licensed
commercial carrier to protect against inpatient-related medical expenses
incurred by Medicaid members.       The annual deductible or retention amount
for such insurance must be specified in the reinsurance agreement and must not
exceed $75,000.00, except as provided below. Except for transplant services, and
as provided below, this reinsurance must cover, at a minimum, 80% of inpatient
costs incurred by one member in one year, in excess of $75,000.00.       For
transplant services, the reinsurance must cover, at a minimum, 50% of inpatient
transplant related costs incurred by one member in one year, in excess of
$75,000.00.       An MCP may request a higher deductible amount and/or that the
reinsurance cover less than 80% of inpatient costs in excess of the deductible
amount. If the MCP does not have more than 75,000 members in Ohio, but does have
more than 75,000 members between Ohio and other states, ODJFS may consider
alternate reinsurance arrangements. However, depending on the corporate
structures of the Medicaid MCP, other forms of security may be required in
addition to reinsurance. These other security tools may include parental
guarantees, letters of credit, or performance bonds. In determining whether or
not the request will be approved, the ODJFS may consider any or all of the
following:

  a.   whether the MCP has sufficient reserves available to pay unexpected
claims;     b.   the MCP’s history in complying with financial indicators 2.a.,
2.b., and 2.c., as specified in this Appendix;     c.   the number of members
covered by the MCP;     d.   how long the MCP has been covering Medicaid or
other members on a full risk basis;     e.   risk based capital ratio of 2.5 or
higher calculated from the last annual ODI financial statement;     f.  
graph/chart showing the claims history for reinsurance above the previously
approved deductible from the last calendar year.

    The MCP has been approved to have a reinsurance policy with a deductible
amount of $400,000 that covers 80% of inpatient costs in excess of the
deductible amount for non-transplant services.

 



--------------------------------------------------------------------------------



 



Appendix J
Page 6

    Penalty for noncompliance: If it is determined that an MCP failed to have
reinsurance coverage, that an MCP’s deductible exceeds $75,000.00 without
approval from ODJFS, or that the MCP’s reinsurance for non-transplant services
covers less than 80% of inpatient costs in excess of the deductible incurred by
one member for one year without approval from ODJFS, then the MCP will be
required to pay a monetary penalty to ODJFS. The amount of the penalty will be
the difference between the estimated amount, as determined by ODJFS, of what the
MCP would have paid in premiums for the reinsurance policy if it had been in
compliance and what the MCP did actually pay while it was out of compliance plus
5%. For example, if the MCP paid $3,000,000.00 in premiums during the period of
non-compliance and would have paid $5,000,000.00 if the requirements had been
met, then the penalty would be $2,100,000.00.       If it is determined that an
MCP’s reinsurance for transplant services covers less than 50% of inpatient
costs incurred by one member for one year, the MCP will be required to develop a
corrective action plan (CAP).   4.   PROMPT PAY REQUIREMENTS       In accordance
with 42 CFR 447.46, MCPs must pay 90% of all submitted clean claims within
30 days of the date of receipt and 99% of such claims within 90 days of the date
of receipt, unless the MCP and its contracted provider(s) have established an
alternative payment schedule that is mutually agreed upon and described in their
contract. The prompt pay requirement applies to the processing of both
electronic and paper claims for contracting and non-contracting providers by the
MCP and delegated claims processing entities.       The date of receipt is the
date the MCP receives the claim, as indicated by its date stamp on the claim.
The date of payment is the date of the check or date of electronic payment
transmission. A claim means a bill from a provider for health care services that
is assigned a unique identifier. A claim does not include an encounter form.    
  A “claim” can include any of the following: (1) a bill for services; (2) a
line item of services; or (3) all services for one recipient within a bill. A
“clean claim” is a claim that can be processed without obtaining additional
information from the provider of a service or from a third party.       Clean
claims do not include payments made to a provider of service or a third party
where the timing of payment is not directly related to submission of a completed
claim by the provider of service or third party (e.g., capitation). A clean
claim also does not include a claim from a provider who is under investigation
for fraud or abuse, or a claim under review for medical necessity.       Penalty
for noncompliance: Noncompliance with prompt pay requirements will result in
progressive penalties to be assessed on a quarterly basis, as outlined in
Appendix N of the Provider Agreement.

 



--------------------------------------------------------------------------------



 



Appendix J
Page 7

5.   PHYSICIAN INCENTIVE PLAN DISCLOSURE REQUIREMENTS       MCPs must comply
with the physician incentive plan requirements stipulated in 42 CFR 438.6(h). If
the MCP operates a physician incentive plan, no specific payment can be made
directly or indirectly under this physician incentive plan to a physician or
physician group as an inducement to reduce or limit medically necessary services
furnished to an individual.       If the physician incentive plan places a
physician or physician group at substantial financial risk [as determined under
paragraph (d) of 42 CFR 422.208] for services that the physician or physician
group does not furnish itself, the MCP must assure that all physicians and
physician groups at substantial financial risk have either aggregate or
per-patient stop-loss protection in accordance with paragraph (f) of 42 CFR
422.208, and conduct periodic surveys in accordance with paragraph (h) of 42 CFR
422.208.       In accordance with 42 CFR 417.479 and 42 CFR 422.210, MCPs must
maintain copies of the following required documentation and submit to ODJFS
annually, no later than 30 days after the close of the state fiscal year and
upon any modification of the MCP’s physician incentive plan:

  a.   A description of the types of physician incentive arrangements the MCP
has in place which indicates whether they involve a withhold, bonus, capitation,
or other arrangement. If a physician incentive arrangement involves a withhold
or bonus, the percent of the withhold or bonus must be specified.     b.   A
description of information/data feedback to a physician/group on their: 1)
adherence to evidence-based practice guidelines; and 2) positive and/or negative
care variances from standard clinical pathways that may impact outcomes or
costs. The feedback information may be used by the MCP for activities such as
physician performance improvement projects that include incentive programs or
the development of quality improvement initiatives.     c.   A description of
the panel size for each physician incentive plan. If patients are pooled, then
the pooling method used to determine if substantial financial risk exists must
also be specified.     d.   If more than 25% of the total potential payment of a
physician/group is at risk for referral services, the MCP must maintain a copy
of the results of the required patient satisfaction survey and documentation
verifying that the physician or physician group has adequate stop-loss
protection, including the type of coverage (e.g., per member per year,
aggregate), the

 



--------------------------------------------------------------------------------



 



Appendix J
Page 8

      threshold amounts, and any coinsurance required for amounts over the
threshold.         Upon request by a member or a potential member and no later
than 14 calendar days after the request, the MCP must provide the following
information to the member: (1) whether the MCP uses a physician incentive plan
that affects the use of referral services; (2) the type of incentive
arrangement; (3) whether stop-loss protection is provided; and (4) a summary of
the survey results if the MCP was required to conduct a survey. The information
provided by the MCP must adequately address the member’s request.

6.   NOTIFICATION OF REGULATORY ACTION       Any MCP notified by the ODI of
proposed or implemented regulatory action must report such notification and the
nature of the action to ODJFS no later than one working day after receipt from
ODI. The ODJFS may request, and the MCP must provide, any additional information
as necessary to assure continued satisfaction of program requirements. MCPs may
request that information related to such actions be considered proprietary in
accordance with established ODJFS procedures. Failure to comply with this
provision will result in an immediate membership freeze.

 



--------------------------------------------------------------------------------



 



Appendix K
Aged, Blind or Disabled (ABD) population
Page 1
APPENDIX K
QUALITY ASSESSMENT AND PERFORMANCE IMPROVEMENT PROGRAM
AND
EXTERNAL QUALITY REVIEW
ABD ELIGIBLE POPULATION
1. As required by federal regulation, 42 CFR 438.240, each managed care plan
(MCP) must have an ongoing Quality Assessment and Performance Improvement
Program (QAPI) that is annually prior-approved by the Ohio Department of Job and
Family Services (ODJFS). The program must include the following elements:
a. PERFORMANCE IMPROVEMENT PROJECTS
Each MCP must conduct performance improvement projects (PIPs), including those
specified by ODJFS. PIPs must achieve, through periodic measurements and
intervention, significant and sustained improvement in clinical and non-clinical
areas which are expected to have a favorable effect on health outcomes and
satisfaction. MCPs must adhere to ODJFS PIP content and format specifications.
All ODJFS-specified PIPs must be prior-approved by ODJFS. As part of the
external quality review organization (EQRO) process, the EQRO will assist MCPs
with conducting PIPs by providing technical assistance and will annually
validate the PIPs. In addition, the MCP must annually submit to ODJFS the status
and results of each PIP.
ODJFS will identify the clinical and/or non-clinical study topics for the SFY
2009 Provider Agreement. Initiation of the PIPs will begin in the second year of
participation in the ABD Medicaid managed care program.
b. UNDER- AND OVER-UTILIZATION
Each MCP must have mechanisms in place to detect under- and over-utilization of
health care services. The MCP must specify the mechanisms used to monitor
utilization in its annual submission of the QAPI program to ODJFS.
It should also be noted that pursuant to the program integrity provisions
outlined in Appendix I, MCPs must monitor for the potential under-utilization of
services by their members in order to assure that all Medicaid-covered services
are being provided, as required. If any under-utilized services are identified,
the MCP must immediately investigate and correct the problem(s) which resulted
in such under-utilization of services.
The MCP must conduct an ongoing review of service denials and must monitor
utilization on an ongoing basis in order to identify services which may be
under-utilized.

 



--------------------------------------------------------------------------------



 



Appendix K
Aged, Blind or Disabled (ABD) population
Page 2
c. SPECIAL HEALTH CARE NEEDS
Each MCP must have mechanisms in place to assess the quality and appropriateness
of care furnished to members with special health care needs. The MCP must
specify the mechanisms used in its annual submission of the QAPI program to
ODJFS.
d. SUBMISSION OF PERFORMANCE MEASUREMENT DATA
Each MCP must submit clinical performance measurement data as required by ODJFS
that enables ODJFS to calculate standard measures. Refer to Appendix M
“Performance Evaluation” for a more comprehensive description of the clinical
performance measures.
Each MCP must also submit clinical performance measurement data as required by
ODJFS that uses standard measures as specified by ODJFS. MCPs will be required
to submit Health Employer Data Information Set (HEDIS) audited data for measures
that will be identified by ODJFS for the SFY 2009 Provider Agreement.
The measures must have received a “report” designation from the HEDIS certified
auditor and must be specific to the Medicaid population. Data must be submitted
annually and in an electronic format. Data will be used for MCP clinical
performance monitoring and will be incorporated into comparative reports
developed by the EQRO.
Initiation of submission of performance data will begin in the second year of
participation in the Medicaid managed care program.
e. QAPI PROGRAM SUBMISSION
Each MCP must implement an evaluation process to review, revise, and/or update
the QAPI program. The MCP must annually submit its QAPI program for review and
approval by ODJFS.

2.   EXTERNAL QUALITY REVIEW

In addition to the following requirements, MCPs must participate in external
quality review activities as outlined in OAC 5101:3-26-07.
a. EQRO ADMINISTRATIVE REVIEWS
The EQRO will conduct annual focused administrative compliance assessments for
each MCP which will include, but not be limited to, the following domains as
specified by ODJFS: member rights and services, QAPI program, case management,
provider networks, grievance system, coordination and continuity of care, and
utilization management. In addition, the EQRO will complete a comprehensive
administrative compliance assessment every three (3) years as required by 42 CFR
438.358 and specified by ODJFS.

 



--------------------------------------------------------------------------------



 



Appendix K
Aged, Blind or Disabled (ABD) population
Page 3
In accordance with 42 CFR 438.360 and 438.362, MCPs with accreditation from a
national accrediting organization approved by the Centers for Medicare and
Medicaid Services (CMS) may request a non-duplication exemption from certain
specified components of the administrative review. Non-duplication exemptions
may not be requested for SFY 2008.
b. EXTERNAL QUALITY REVIEW PERFORMANCE
In accordance with OAC rule 5101:3-26-07, each MCP must participate in an annual
external quality review survey. If the EQRO cites a deficiency in performance,
the MCP will be required to complete a Corrective Action Plan (e.g., ODJFS
technical assistance session) or Quality Improvement Directives depending on the
severity of the deficiency. (An example of a deficiency is if an MCP fails to
meet certain clinical or administrative standards as supported by national
evidence-based guidelines or best practices.) Serious deficiencies may result in
immediate termination or non-renewal of the provider agreement. These quality
improvement measures recognize the importance of ongoing MCP performance
improvement related to clinical care and service delivery.

 



--------------------------------------------------------------------------------



 



Appendix L
Aged, Blind or Disabled (ABD) population
Page 1
APPENDIX L
DATA QUALITY
ABD ELIGIBLE POPULATION
A high level of performance on the data quality measures established in this
appendix is crucial in order for the Ohio Department of Job and Family Services
(ODJFS) to determine the value of the Aged, Blind or Disabled (ABD) Medicaid
Managed Health Care program and to evaluate Medicaid consumers’ access to and
quality of services. Data collected from MCPs are used in key performance
assessments such as the external quality review, clinical performance measures,
utilization review, care coordination and case management, and in determining
incentives. The data will also be used in conjunction with the cost reports in
setting the premium payment rates. The following measures, as specified in this
appendix, will be calculated per MCP and include all Ohio Medicaid members
receiving services from the MCP (i.e., Covered Families and Children (CFC) and
ABD membership, if applicable): Incomplete Outpatient Hospital Data, Rejected
Encounters, Acceptance Rate, Encounter Data Accuracy, and Generic Provider
Number Usage.
Data sets collected from MCPs with data quality standards include: encounter
data; case management data; data used in the external quality review; members’
PCP data; and appeal and grievance data.
1. ENCOUNTER DATA
For detailed descriptions of the encounter data quality measures below, see
ODJFS Methods for the ABD and CFC Medicaid Managed Care Programs Data Quality
Measures.
1.a. Encounter Data Completeness
Each MCP’s encounter data submissions will be assessed for completeness. The MCP
is responsible for collecting information from providers and reporting the data
to ODJFS in accordance with program requirements established in Appendix C, MCP
Responsibilities. Failure to do so jeopardizes the MCP’s ability to demonstrate
compliance with other performance standards.
1.a.i. Encounter Data Volume
Measure: The volume measure for each service category, as listed in Table 2
below, is the rate of utilization (e.g., discharges, visits) per 1,000 member
months (MM) for the ABD program. The measure will be calculated per MCP.
Report Period: The report periods for the SFY 2008 and SFY 2009 contract periods
are listed in Table 1. below.

 



--------------------------------------------------------------------------------



 



Appendix L
Aged, Blind or Disabled (ABD) population
Page 2
Table 1. Report Periods for the SFY 2008 and 2009 Contract Periods

                  Data Source:             Estimated Encounter   Quarterly
Report     Report Period   Data File Update   Estimated Issue Date   Contract
Period
Qtr 1 2007
  July 2007   August 2007   SFY 2008
 
         
Qtr 1, Qtr 2 2007
  October 2007   November 2007  
 
         
Qtr 1 thru Qtr 3 2007
  January 2008   February 2008  
 
         
Qtr 1 thru Qtr 4 2007
  April 2008   May 2008  
 
           
Qtr 1 thru Qtr 4 2007,
Qtr 1 2008
  July 2008   August 2008   SFY 2009
 
         
Qtr 1 thru Qtr 4 2007,
Qtr 1, Qtr 2 2008
  October 2008   November 2008  
 
         
Qtr 1 thru Qtr 4 2007,
Qtr 1 thru Qtr 3 2008
  January 2009   February 2009  
 
         
Qtr 1 thru Qtr 4 2007,
Qtr 1 thru Qtr 4 2008
  April 2009   May 2009  

             
Qtr1 = January to March
  Qtr2 = April to June   Qtr3 = July to September   Qtr 4 = October to December

Data Quality Standard: The utilization rate for all service categories listed in
Table 2 must be equal to or greater than the interim standards established in
Table 2. below (Interim Standards - Encounter Data Volume).
Statewide Approach: Prior to establishment of statewide minimum performance
standards, ODJFS will evaluate MCP performance using the interim standards for
Encounter data volume. ODJFS will use the first four quarters of data (i.e.,
full calendar year quarters) from all MCPs serving ABD program membership to
determine statewide minimum encounter volume data quality standards.

 



--------------------------------------------------------------------------------



 



Appendix L
Aged, Blind or Disabled (ABD) population
Page 3
Table 2. Interim Standards — Encounter Data Volume

                          Standard for             Dates of             Service
        Measure per   on or after     Category   1,000/MM   1/1/2007  
Description
Inpatient Hospital
  Discharges     2.7     General/acute care, excluding newborns and mental
health and chemical dependency services
 
               
Emergency Department
        25.3     Includes physician and hospital emergency department encounters
 
               
Dental
        25.5     Non-institutional and hospital dental visits
 
               
Vision
  Visits     5.3     Non-institutional and hospital outpatient optometry and
ophthalmology visits
 
               
Primary and Specialist Care
        116.6     Physician/practitioner and hospital outpatient visits
 
               
Ancillary Services
        66.8     Ancillary visits
 
               
Behavioral Health
  Service     5.2     Inpatient and outpatient behavioral encounters
 
               
Pharmacy
  Prescriptions     246.1     Prescribed drugs

Determination of Compliance: Performance is monitored once every quarter for the
entire report period. If the standard is not met for every service category in
all quarters of the report period, then the MCP will be determined to be
noncompliant for the report period.
Penalty for noncompliance: The first time an MCP is noncompliant with a standard
for this measure, ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction. Upon all subsequent measurements
of performance, if an MCP is again determined to be noncompliant with the
standard, ODJFS will impose a monetary sanction (see Section 6.) of two percent
of the current month’s premium payment. Monetary sanctions will not be levied
for consecutive quarters that an MCP is determined to be noncompliant. If an MCP
is noncompliant for three consecutive quarters, membership will be frozen. Once
the MCP is determined to be compliant with the standard and the
violations/deficiencies are resolved to the satisfaction of ODJFS, the penalties
will be lifted, if applicable, and monetary sanctions will be returned.

 



--------------------------------------------------------------------------------



 



Appendix L
Aged, Blind or Disabled (ABD) population
Page 4
1.a.ii. Incomplete Outpatient Hospital Data
ODJFS will be monitoring, on a quarterly basis, the percentage of hospital
encounters which contain a revenue code and CPT/HCPCS code. A CPT/HCPCS code
must accompany certain revenue center codes. These codes are listed in
Appendix B of Ohio Administrative Code rule 5101:3-2-21 (fee-for-service
outpatient hospital policies) and in the methods for calculating the
completeness measures.
Measure: The percentage of outpatient hospital line items with certain revenue
center codes, as explained above, which had an accompanying valid procedure
(CPT/HCPCS) code. The measure will be calculated per MCP.
Report Period: The report periods for the SFY 2008 and SFY 2009 contract periods
are listed in Table 3. below.
Table 3. Report Periods for the SFY 2008 and 2009 Contract Periods

                  Data Source:             Estimated Encounter   Quarterly
Report           Quarterly Report Periods   Data File Update   Estimated Issue
Date   Contract Period
Qtr 3 & Qtr 4 2004, 2005, 2006
          SFY 2008
Qtr 1 2007
  July 2007   August 2007  
 
         
Qtr 3 & Qtr 4 2004, 2005, 2006
         
Qtr 1, Qtr 2 2007
  October 2007   November 2007  
 
         
Qtr 4 2004, 2005, 2006
         
Qtr 1 thru Qtr 3 2007
  January 2008   February 2008  
 
         
Qtr 1 thru Qtr 4: 2005, 2006, 2007
  April 2008   May 2008  
 
           
Qtr 2 thru Qtr 4 2005,
          SFY 2009
Qtr 1 thru Qtr 4: 2006, 2007
  July 2008   August 2008  
Qtr 1 2008
         
 
         
Qtr 3, Qtr 4: 2005,
         
Qtr 1 thru Qtr 4: 2006, 2007
  October 2008   November 2008  
Qtr 1, Qtr 2 2008
         
 
         
Qtr 4: 2005,
         
Qtr 1 thru Qtr 4: 2006, 2007
  January 2009   February 2009  
Qtr 1 thru Qtr 3: 2008
         
 
         
Qtr 1 thru Qtr 4: 2006, 2007, 2008
  April 2009   May 2009  

             
Qtr1 = January to March
  Qtr2 = April to June   Qtr3 = July to September   Qtr4 = October to December

 



--------------------------------------------------------------------------------



 



Appendix L
Aged, Blind or Disabled (ABD) population
Page 5
Data Quality Standard: The data quality standard is a minimum rate of 95%.
Determination of Compliance: Performance is monitored once every quarter for all
report periods. For quarterly reports that are issued on or after July 1, 2007,
an MCP will be determined to be noncompliant for the quarter if the standard is
not met in any report period and the initial instance of noncompliance in a
report period is determined on or after July 1, 2007. An initial instance of
noncompliance means that the result for the applicable report period was in
compliance as determined in the prior quarterly report, or the instance of
noncompliance is the first determination for an MCP’s first quarter of
measurement.
Penalty for noncompliance: The first time an MCP is noncompliant with a standard
for this measure, ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction.
Upon all subsequent quarterly measurements of performance, if an MCP is again
determined to be noncompliant with the standard, ODJFS will impose a monetary
sanction (see Section 6) of one percent of the current month’s premium payment.
Once the MCP is performing at standard levels and violations/deficiencies are
resolved to the satisfaction of ODJFS, the money will be refunded.
1.a.iii. Rejected Encounters
Encounters submitted to ODJFS that are incomplete or inaccurate are rejected and
reported back to the MCPs on the Exception Report. If an MCP does not resubmit
rejected encounters, ODJFS’ encounter data set will be incomplete.
Measure 1 only applies to MCPs that have had Medicaid membership for more than
one year.
Measure 1: The percentage of encounters submitted to ODJFS that are rejected.
The measure will be calculated per MCP.
Report Period: For the SFY 2008 contract period, performance will be evaluated
using the following report periods July - September 2007; October -
December 2007; January - March 2008; April - June 2008. For the SFY 2009
contract period, performance will be evaluated using the following report
periods July - September 2008; October - December 2008; January - March 2009;
April - June 2009.
Data Quality Standard for measure 1: Data Quality Standard 1 is a maximum
encounter data rejection rate of 10% for each file in the ODJFS-specified medium
per format. The measure will be calculated per MCP.

 



--------------------------------------------------------------------------------



 



Appendix L
Aged, Blind or Disabled (ABD) population
Page 6
Files in the ODJFS-specified medium per format that are totally rejected will
not be considered in the determination of noncompliance.
Determination of Compliance: Performance is monitored once every quarter.
Compliance determination with the standard applies only to the quarter under
consideration and does not include performance in previous quarters.
Penalty for noncompliance with the Data Quality Standard for measure 1: The
first time an MCP is noncompliant with a standard for this measure, ODJFS will
issue a Sanction Advisory informing the MCP that any future noncompliance
instances with the standard for this measure will result in ODJFS imposing a
monetary sanction. Upon all subsequent measurements of performance, if an MCP is
again determined to be noncompliant with the standard, ODJFS will impose a
monetary sanction (see Section 6.) of one percent of the current month’s premium
payment. The monetary sanction will be applied for each file type in the
ODJFS-specified medium per format that is determined to be out of compliance.
Once the MCP is performing at standard levels and violations/deficiencies are
resolved to the satisfaction of ODJFS, the money will be refunded.
Measure 2 only applies to MCPs that have had Medicaid membership for one year or
less.
Measure 2: The percentage of encounters submitted to ODJFS that are rejected.
The measure will be calculated per MCP.
Report Period: The report period for Measure 2 is monthly. Results are
calculated and performance is monitored monthly. The first reporting month
begins with the third month of enrollment.
Data Quality Standard for measure 2: The data quality standard is a maximum
encounter data rejection rate for each file in the ODJFS-specified medium per
format as follows:

         
Third through sixth month with membership:
    50 %  
Seventh through twelfth month with membership:
    25 %

Files in the ODJFS-specified medium per format that are totally rejected will
not be considered in the determination of noncompliance.
Determination of Compliance: Performance is monitored once every month.
Compliance determination with the standard applies only to the month under
consideration and does not include performance in previous quarters.
Penalty for Noncompliance with the Data Quality Standard for measure 2: If the
MCP is determined to be noncompliant for either standard, ODJFS will impose a
monetary sanction of one

 



--------------------------------------------------------------------------------



 



Appendix L
Aged, Blind or Disabled (ABD) population
Page 7
percent of the MCP’s current month’s premium payment. The monetary sanction will
be applied for each file type in the ODJFS-specified medium per format that is
determined to be out of compliance. The monetary sanction will be applied only
once per file type per compliance determination period and will not exceed a
total of two percent of the MCP’s current month’s premium payment. Once the MCP
is performing at standard levels and violations/deficiencies are resolved to the
satisfaction of ODJFS, the money will be refunded. Special consideration will be
made for MCPs with less than 1,000 members.
1.a.iv. Acceptance Rate
This measure only applies to MCPs that have had Medicaid membership for one year
or less.
Measure: The rate of encounters that are submitted to ODJFS and accepted (i.e.
accepted encounters per 1,000 member months). The measure will be calculated per
MCP.
Report Period: The report period for this measure is monthly. Results are
calculated and performance is monitored monthly. The first reporting month
begins with the third month of enrollment.
Data Quality Standard: The data quality standard is a monthly minimum accepted
rate of encounters for each file in the ODJFS-specified medium per format as
follows:

     
     Third through sixth month with membership:
   
 
  50 encounters per 1,000 MM for NCPDP
 
  65 encounters per 1,000 MM for NSF
 
  20 encounters per 1,000 MM for UB-92
 
   
     Seventh through twelfth month of membership:
   
 
  250 encounters per 1,000 MM for NCPDP
 
  350 encounters per 1,000 MM for NSF
 
  100 encounters per 1,000 MM for UB-92

Determination of Compliance: Performance is monitored once every month.
Compliance determination with the standard applies only to the month under
consideration and does not include performance in previous months.
Penalty for Noncompliance: If the MCP is determined to be noncompliant with the
standard, ODJFS will impose a monetary sanction of one percent of the MCP’s
current month’s premium payment. The monetary sanction will be applied for each
file type in the ODJFS-specified medium per format that is determined to be out
of compliance. The monetary sanction will be applied only once per file type per
compliance determination period and will not exceed a total of two percent of

 



--------------------------------------------------------------------------------



 



Appendix L
Aged, Blind or Disabled (ABD) population
Page 8
the MCP’s current month’s premium payment. Once the MCP is performing at
standard levels and violations/deficiencies are resolved to the satisfaction of
ODJFS, the money will be refunded. Special consideration will be made for MCPs
with less than 1,000 members.
1.a.v. Informational Encounter Data Completeness Measure
The ‘Incomplete Data for Last Menstrual Period’ measure is informational only
for the ABD population. Although there is no minimum performance standard for
this measure, results will be reported and used as one component in monitoring
the quality of data submitted to ODJFS by the MCPs.
1.b. Encounter Data Accuracy
As with data completeness, MCPs are responsible for assuring the collection and
submission of accurate data to ODJFS. Failure to do so jeopardizes MCPs’
performance, credibility and, if not corrected, will be assumed to indicate a
failure in actual performance.
1.b.i. Encounter Data Accuracy Study
Measure: This accuracy study will compare the accuracy and completeness of
payment data stored in MCPs’ claims systems during the study period to payment
data submitted to and accepted by ODJFS. The measure will be calculated per MCP.
Payment information found in MCPs’ claims systems for paid claims that does not
match payment information found on a corresponding encounter will be counted as
omissions.
Report Period: In order to provide timely feedback on the omission rate of
encounters, the report period will be the most recent from when the measure is
initiated. This measure is conducted annually.
Data Quality Standard for Measure: TBD for SFY 2008 and SFY 2009.
Penalty for Noncompliance: The first time an MCP is noncompliant with a standard
for this measure, ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction.
Upon all subsequent measurements of performance, if an MCP is again determined
to be noncompliant with the standard, ODJFS will impose a monetary sanction (see
Section 6.) of one percent of the current month’s premium payment. Once the MCP
is performing at standard levels and violations/deficiencies are resolved to the
satisfaction of ODJFS, the money will be refunded.

 



--------------------------------------------------------------------------------



 



Appendix L
Aged, Blind or Disabled (ABD) population
Page 9
1.b.ii. Generic Provider Number Usage
Measure: This measure is the percentage of non-pharmacy encounters with the
generic provider number. Providers submitting claims which do not have an MMIS
provider number must be submitted to ODJFS with the generic provider number
9111115. The measure will be calculated per MCP.
All other encounters are required to have the MMIS provider number of the
servicing provider. The report period for this measure is quarterly.
Report Period: For the SFY 2008 and SFY 2009 contract period, performance will
be evaluated using the report periods listed in 1.a.iii., Table 3.
Data Quality Standard: A maximum generic provider number usage rate of 10%.
Determination of Compliance: Performance is monitored once every quarter for all
report periods. For quarterly reports that are issued on or after July 1, 2007,
an MCP will be determined to be noncompliant for the quarter if the standard is
not met in any report period and the initial instance of noncompliance in a
report period is determined on or after July 1, 2007. An initial instance of
noncompliance means that the result for the applicable report period was in
compliance as determined in the prior quarterly report, or the instance of
noncompliance is the first determination for an MCP’s first quarter of
measurement.
Penalty for noncompliance: The first time an MCP is noncompliant with a standard
for this measure, ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction. Upon all subsequent measurements
of performance, if an MCP is again determined to be noncompliant with the
standard, ODJFS will impose a monetary sanction (see Section 6.) of three
percent of the current month’s premium payment. Once the MCP is performing at
standard levels and violations/deficiencies are resolved to the satisfaction of
ODJFS, the money will be refunded.
1.c. Timely Submission of Encounter Data
1.c.i. Timeliness
ODJFS recommends submitting encounters no later than thirty-five days after the
end of the month in which they were paid. ODJFS does not monitor standards
specifically for timeliness, but the minimum claims volume (Section 1.a.i.) and
the rejected encounter (Section 1.a.iv.) standards are based on encounters being
submitted within this time frame.

 



--------------------------------------------------------------------------------



 



Appendix L
Aged, Blind or Disabled (ABD) population
Page 10
1.c.ii. Submission of Encounter Data Files in the ODJFS-specified medium per
format
Information concerning the proper submission of encounter data may be obtained
from the ODJFS Encounter Data File Submission Specifications document. The MCP
must submit a letter of certification, using the form required by ODJFS, with
each encounter data file in the ODJFS-specified medium per format.
The letter of certification must be signed by the MCP’s Chief Executive Officer
(CEO), Chief Financial Officer (CFO), or an individual who has delegated
authority to sign for, and who reports directly to, the MCP’s CEO or CFO.
2. CASE MANAGEMENT DATA
ODJFS designed a case management system (CAMS) in order to monitor MCP
compliance with program requirements specified in Appendix G, Coverage and
Services. Each MCP’s case management data submissions will be assessed for
completeness and accuracy. The MCP is responsible for submitting a case
management file every month. Failure to do so jeopardizes the MCP’s ability to
demonstrate compliance with case management requirements. For detailed
descriptions of the case management measures below, see ODJFS Methods for the
ABD and CFC Medicaid Managed Care Programs Data Quality Measures.
2.a. Case Management System Data Accuracy
2.a.i. Open Case Management Spans for Disenrolled Members (this measure will be
discontinued as of January 2008)
Measure: The percentage of the MCP’s case management records in CAMS for the ABD
program that have open case management date spans for members who have
disenrolled from the MCP.
Report Period: For the third and fourth quarters of SFY 2007, January -
March 2007, and April - June 2007 report periods. For the SFY 2008 contract
period, July - September 2007, and October - December 2007 report periods.
Data Quality Standard: A rate of open case management spans for disenrolled
members of no more than 1.0%.
Statewide Approach: MCPs will be evaluated using a statewide result specific for
the ABD program, including all regions in which an MCP has ABD membership. An
MCP will not be evaluated until the MCP has at least 3,000 ABD members
statewide. As the ABD Medicaid managed care program expands statewide and
regions become active in different months, statewide results will

 



--------------------------------------------------------------------------------



 



Appendix L
Aged, Blind or Disabled (ABD) population
Page 11
include every region in which an MCP has membership [Example: MCP AAA has: 6,000
members in the South West region beginning in January 2007; 7,000 members in the
West Central region beginning in February 2007; and 8,000 members in the South
East region beginning in March 2007. MCP AAA’s statewide results for the
April-June 2007 report period will include data for the South West, West
Central, and South East regions.]
Penalty for noncompliance: If an MCP is noncompliant with the standard, then the
ODJFS will issue a Sanction Advisory informing the MCP that a monetary sanction
will be imposed if the MCP is noncompliant for any future report periods. Upon
all subsequent semi-annual measurements of performance, if an MCP is again
determined to be noncompliant with the standard, ODJFS will impose a monetary
sanction of one-half of one percent of the current month’s premium payment. Once
the MCP is performing at standard levels and violations/deficiencies are
resolved to the satisfaction of ODJFS, the money will be refunded.
2.b. Timely Submission of Case Management Files
Data Quality Submission Requirement: The MCP must submit Case Management files
on a monthly basis according to the specifications established in ODJFS’ Case
Management File and Submission Specifications.
Penalty for noncompliance: See Appendix N, Compliance Assessment System, for the
penalty for noncompliance with this requirement.
3. EXTERNAL QUALITY REVIEW DATA
In accordance with federal law and regulations, ODJFS is required to conduct an
independent quality review of contracting managed care plans. The OAC rule
5101:3-26-07(C) requires MCPs to submit data and information as requested by
ODJFS or its designee for the annual external quality review.
Two information sources are integral to these studies: encounter data and
medical records. Because encounter data is used to draw samples for these
studies, quality must be sufficient to ensure valid sampling.
An adequate number of medical records must then be retrieved from providers and
submitted to ODJFS or its designee in order to generalize results to all
applicable members. To aid MCPs in achieving the required medical record
submittal rate, ODJFS will give at least an eight week period to retrieve and
submit medical records.

 



--------------------------------------------------------------------------------



 



Appendix L
Aged, Blind or Disabled (ABD) population
Page 12
3.a. Independent External Quality Review
Measure: The percentage of requested records for a study conducted by the
External Quality Review Organization (EQRO) that are submitted by the managed
care plan.
Report Period: The report period is one year. Results are calculated and
performance is monitored annually. Performance is measured with each review.
Data Quality Standard: A minimum record submittal rate of 85% for each clinical
measure.
Penalty for noncompliance for Data Quality Standard: For each study that is
completed during this contract period, if an MCP is noncompliant with the
standard, ODJFS will impose a non-refundable $10,000 monetary sanction.
4. MEMBERS’ PCP DATA
The designated PCP is the provider who will manage and coordinate the overall
care for ABD members including those who have case management needs. The MCP
must submit a Members’ Designated PCP file every month. Specialists may and
should be identified as the PCP as appropriate for the member’s condition per
the specialty types specified for the ABD population in ODJFS Member’s PCP Data
File and Submission Specifications; however, no ABD member may have more than
one PCP identified for a given month.
4.a. Timely submission of Member’s PCP Data
Data Quality Submission Requirement: The MCP must submit a Members’ Designated
PCP Data files on a monthly basis according to the specifications established in
ODJFS Member’s PCP Data File and Submission Specifications.
Penalty for noncompliance: See Appendix N, Compliance Assessment System, for the
penalty for noncompliance with this requirement.
4.b. Designated PCP for newly enrolled members (applicable for report periods
prior to January 2008)
Measure: The percentage of MCP’s newly enrolled members who were designated a
PCP by their effective date of enrollment.
Report Periods: For the third and fourth quarters of SFY 2007 contract period,
performance will be evaluated quarterly using the January — March 2007 and April
— June 2007 report periods. For the SFY 2008 contract period, performance will
be evaluated quarterly using the July-September 2007, and October —
December 2007 report periods.
Data Quality Standard: A minimum rate of 65% of new members with PCP designation
by

 



--------------------------------------------------------------------------------



 



Appendix L
Aged, Blind or Disabled (ABD) population
Page 13
their effective date of enrollment for quarter 3 and quarter 4 of SFY 2007. A
minimum rate of 75% of new members with PCP designation by their effective date
of enrollment for quarter 1 and quarter 2 of SFY 2008.
Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has ABD membership. An MCP will not be evaluated
until the MCP has at least 3,000 ABD members statewide.
Penalty for noncompliance: If an MCP is noncompliant with the standard, ODJFS
will impose a monetary sanction of one-half of one percent of the current
month’s premium payment. Once the MCP is performing at standard levels and
violations/deficiencies are resolved to the satisfaction of ODJFS, the money
will be refunded. As stipulated in OAC rule 5101:3-26-08.2, each new member must
have a designated primary care provider (PCP) prior to their effective date of
coverage. Therefore, MCPs are subject to additional corrective action measures
under Appendix N, Compliance Assessment System, for failure to meet this
requirement.
4.b.i. Designated PCP for newly enrolled members (applicable for report periods
after December 2007)
Measure: The percentage of MCP’s newly enrolled members who were designated a
PCP by their effective date of enrollment.
Report Periods: For the SFY 2009 contract period, performance will be evaluated
annually using CY 2008.
Data Quality Standards: For SFY 2009, a minimum rate of 85% of new members with
PCP designation by their effective date of enrollment.
Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has ABD membership. An MCP will not be evaluated
until the MCP has at least 3,000 ABD members statewide.
Penalty for noncompliance: If an MCP is noncompliant with the standard, ODJFS
will impose a monetary sanction of one-half of one percent of the current
month’s premium payment. Once the MCP is performing at standard levels and
violations/deficiencies are resolved to the satisfaction of ODJFS, the money
will be refunded. As stipulated in OAC rule 5101:3-26-08.2, each new member must
have a designated primary care provider (PCP) prior to their effective date of
coverage. Therefore, MCPs are subject to additional corrective action measures
under Appendix N, Compliance Assessment System, for failure to meet this
requirement.

 



--------------------------------------------------------------------------------



 



Appendix L
Aged, Blind or Disabled (ABD) population
Page 14
5. APPEALS AND GRIEVANCES DATA
Pursuant to OAC rule 5101:3-26-08.4, MCPs are required to submit information at
least monthly to ODJFS regarding appeal and grievance activity. ODJFS requires
these submissions to be in an electronic data file format pursuant to the Appeal
File and Submission Specifications and Grievance File and Submission
Specifications.
The appeal data file and the grievance data file must include all appeal and
grievance activity, respectively, for the previous month, and must be submitted
by the ODJFS-specified due date. These data files must be submitted in the
ODJFS-specified format and with the ODJFS-specified filename in order to be
successfully processed.
Penalty for noncompliance: MCPs who fail to submit their monthly electronic data
files to the ODJFS by the specified due date or who fail to resubmit, by no
later than the end of that month, a file which meets the data quality
requirements will be subject to penalty as stipulated under the Compliance
Assessment System (Appendix N).
6. NOTES
6.a. Penalties, Including Monetary Sanctions, for Noncompliance
Penalties for noncompliance with standards outlined in this appendix, including
monetary sanctions, will be imposed as the results are finalized. With the
exception of Sections 1.a.i., 1.a.iii., 1.a.iv., 1.a.v., and 1.b.ii no monetary
sanctions described in this appendix will be imposed if the MCP is in its first
contract year of Medicaid program participation. Notwithstanding the penalties
specified in this Appendix, ODJFS reserves the right to apply the most
appropriate penalty to the area of deficiency identified when an MCP is
determined to be noncompliant with a standard. Monetary penalties for
noncompliance with any individual measure, as determined in this appendix, shall
not exceed $300,000 during each evaluation.
Refundable monetary sanctions will be based on the premium payment in the month
of the cited deficiency and due within 30 days of notification by ODJFS to the
MCP of the amount.
Any monies collected through the imposition of such a sanction will be returned
to the MCP (minus any applicable collection fees owed to the Attorney General’s
Office, if the MCP has been delinquent in submitting payment) after the MCP has
demonstrated full compliance with the particular program requirement and the
violations/deficiencies are resolved to the satisfaction of ODJFS. If an MCP
does not comply within two years of the date of notification of noncompliance,
then the monies will not be refunded.

 



--------------------------------------------------------------------------------



 



Appendix L
Aged, Blind or Disabled (ABD) population
Page 15
6.b. Combined Remedies
If ODJFS determines that one systemic problem is responsible for multiple
deficiencies, ODJFS may impose a combined remedy which will address all areas of
deficient performance. The total fines assessed in any one month will not exceed
15% of the MCP’s monthly premium payment for the Ohio Medicaid program.
6.c. Membership Freezes
MCPs found to have a pattern of repeated or ongoing noncompliance may be subject
to a membership freeze.
6.d. Reconsideration
Requests for reconsideration of monetary sanctions and enrollment freezes may be
submitted as provided in Appendix N, Compliance Assessment System.
6.e. Contract Termination, Nonrenewals, or Denials
Upon termination either by the MCP or ODJFS, nonrenewal, or denial of an MCP
provider agreement, all previously collected refundable monetary sanctions will
be retained by ODJFS.

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 1
APPENDIX M
PERFORMANCE EVALUATION
ABD ELIGIBLE POPULATION
This appendix establishes minimum performance standards for managed care plans
(MCPs) in key program areas, under the Agreement. Standards are subject to
change based on the revision or update of applicable national standards,
methods, benchmarks, or other factors as deemed relevant. Performance will be
evaluated in the categories of Quality of Care, Access, Consumer Satisfaction,
and Administrative Capacity. Each performance measure has an accompanying
minimum performance standard. MCPs with performance levels below the minimum
performance standards will be required to take corrective action. All
performance measures, as specified in this appendix, will be calculated per MCP
and include only members in the ABD Medicaid managed care program. Selected
measures in this appendix will be used to determine incentives as specified in
Appendix O, Pay for Performance (P4P).
1. QUALITY OF CARE
1.a. Independent External Quality Review
In accordance with federal law and regulations, state Medicaid agencies must
annually provide for an external quality review of the quality outcomes and
timeliness of, and access to, services provided by Medicaid-contracting MCPs
[(42 CFR 438.204(d)]. The external review assists the state in assuring MCP
compliance with program requirements and facilitates the collection of accurate
and reliable information concerning MCP performance.
Measure: The independent external quality review covers a review of clinical and
non-clinical performance as outlined in Appendix K.
Report Period: Performance will be evaluated using the reviews conducted during
SFY 2008.
Action Required for Deficiencies: For all reviews conducted during the contract
period, if the EQRO cites a deficiency in performance the MCP will be required
to complete a Corrective Action Plan or Quality Improvement Directive, depending
on the severity of the deficiency. Serious deficiencies may result in immediate
termination or non-renewal of the Agreement.
1.b. Members with Special Health Care Needs (MSHCN)
Given the substantial proportion of members with chronic conditions and
co-morbidities in the ABD population, one of the quality of care initiatives of
the ABD Medicaid managed care program focuses on case management. In order to
ensure state compliance with the provisions of 42 CFR 438.208, the Bureau of
Managed Health Care established Members with Special Health Care Needs
(MSHCN) basic program requirements as set forth in Appendix G, Coverage and
Services of the

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 2
Agreement, and corresponding minimum performance standards as described below.
The purpose of these measures is to provide appropriate and targeted case
management services to MSHCN who have specific diagnoses and/or who require
high-cost or extensive services. Given the expedited schedule for implementing
the ABD Medicaid managed care program, coupled with the challenges facing a new
Medicaid program in the State of Ohio, the minimum performance standards for the
case management requirements for MSHCN are phased in throughout SFY 2007 and SFY
2008. The minimum standards for these performance measures will be fully phased
in by no later than SFY 2009. For detailed methodologies of each measure, see
ODJFS Methods for the ABD Medicaid Managed Care Program’s Case Management
Performance Measures.
1.b.i Case Management of Members
Measure: The average monthly case management rate for members who have at least
three months of consecutive enrollment in one MCP.
Report Period: For the SFY 2007 contract period, April — June 2007 report
period. For the SFY 2008 contract period, July — September 2007, October —
December 2007, January — March 2008, and April — June 2008 report periods. For
the SFY 2009 contract period, July — September 2008, October — December 2008,
January — March 2009, and April — June 2009 report periods.
Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has membership. An MCP will not be evaluated until
the MCP has at least 3,000 members statewide who have had at least three months
of continuous enrollment during each month of the entire report period. As the
ABD Medicaid managed care program expands statewide and regions become active in
different months, statewide results will include every region in which an MCP
has membership [Example: MCP AAA has: 6,000 members in the South West region
beginning in January 2007; 7,000 members in the West Central region beginning in
February 2007; and 8,000 members in the South East region beginning in
March 2007. MCP AAA’s statewide results for the April-June 2007 report period
will include case management rates for all members who meet minimum continuous
enrollment criteria for this measure in: the South West region for April 2007’s
monthly rate calculation; the South West and West Central regions for May 2007’s
monthly rate calculation; and the South West, West Central, and South East
regions for June 2007’s monthly rate calculation.]
Statewide Target: For the first and second quarters of SFY 2008, a case
management rate of 30%. For the third and fourth quarters of SFY 2008, a case
management rate of 35%. For the first and second quarters of SFY 2009, a case
management rate of 40%. For the third and fourth quarters of SFY 2009, a case
management rate of 45%.
Statewide Minimum Performance Standard: The level of improvement must result in
at least a 20% decrease in the difference between the target and the previous
report period’s results.
Penalty for Noncompliance: The first time an MCP is noncompliant with a standard
for this measure, ODJFS will issue a Sanction Advisory informing the MCP that
any future noncompliance instances with the standard for this measure will
result in ODJFS imposing a monetary sanction. Upon all subsequent measurements
of performance, if an MCP is again determined to be

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 3
noncompliant with the standard, ODJFS will impose a monetary sanction (see
Section 5) of two percent of the current month’s premium payment. Monetary
sanctions will not be levied for consecutive quarters that an MCP is determined
to be noncompliant. If an MCP is noncompliant for a subsequent quarter, new
member selection freezes or a reduction of assignments will occur as outlined in
Appendix N of the Provider Agreement. Once the MCP is performing at standard
levels and the violations/deficiencies are resolved to the satisfaction of
ODJFS, the penalties will be lifted, if applicable, and monetary sanctions will
be returned.
1.b.ii. Case Management of Members with an ODJFS-Mandated Condition
Measure 1: The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of asthma who have had at least three consecutive months of enrollment
in one MCP that are case managed.
Measure 2: The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of chronic obstructive pulmonary disease who have had at least three
consecutive months of enrollment in one MCP that are case managed.
Measure 3: The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of congestive heart failure who have had at least three consecutive
months of enrollment in one MCP that are case managed.
Measure 4: The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS mandated case management
condition of behavioral health who have had at least three consecutive months of
enrollment in one MCP that are case managed.
Measure 5: The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of diabetes who have had at least three consecutive months of
enrollment in one MCP that are case managed.
Measure 6: The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of non-mild hypertension who have had at least three consecutive
months of enrollment in one MCP that are case managed.
Measure 7: The percent of members with a positive identification through an
ODJFS administrative review of data for the ODJFS-mandated case management
condition of coronary arterial disease who have had at least three consecutive
months of enrollment in one MCP that are case managed.
Report Periods for Measures 1- 7: For the SFY 2007 contract period April —
June 2007 report periods. For the SFY 2008 contract period, July —
September 2007, October — December 2007, January — March 2008, and April —
June 2008 report periods. For the SFY 2009 contract period, July —
September 2008, October — December 2008, January — March 2009, and April —
June 2009 report periods.

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 4
Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has membership. An MCP will not be evaluated until
the MCP has at least 3,000 members statewide who have had at least three months
of continuous enrollment during each month of the entire report period. As the
ABD Medicaid managed care programs expands statewide and regions become active
in different months, statewide results will include every region in which an MCP
has membership [Example: MCP AAA has: 6,000 members in the South West region
beginning in January 2007; 7,000 members in the West Central region beginning in
February 2007; and 8,000 members in the South East region beginning in
March 2007. MCP AAA’s statewide results for the April-June 2007 report period
will include case management rates for all members in the South West, West
Central, and South East regions who are identified through the administrative
data review as having a mandated condition and are continuously enrolled for at
least three consecutive months in one MCP.]
Statewide Target for Measures 1, 2, 3, 5, 6, and 7: For the first and second
quarters of SFY 2008, a case management rate of 60%. For the third and fourth
quarters of SFY 2008, a case management rate of 65%. For SFY 2009, a case
management rate of 75%.
Statewide Minimum Performance Standard: The level of improvement must result in
at least a 20% decrease in the difference between the target and the previous
report period’s results.
Statewide Target for Measure 4: For the first and second quarters of SFY 2008, a
case management rate of 30%. For the third and fourth quarters of SFY 2008, a
case management rate of 35%. For SFY 2009, the case management rate is TBD.
Statewide Minimum Performance Standard: The level of improvement must result in
at least a 20% decrease in the difference between the target and the previous
report period’s results.
Penalty for Noncompliance for Measures 1-7: The first time an MCP is
noncompliant with a standard for this measure, ODJFS will issue a Sanction
Advisory informing the MCP that any future noncompliance instances with the
standard for this measure will result in ODJFS imposing a monetary sanction.
Upon all subsequent measurements of performance, if an MCP is again determined
to be noncompliant with the standard, ODJFS will impose a monetary sanction (see
Section 5) of two percent of the current month’s premium payment. Monetary
sanctions will not be levied for consecutive quarters that an MCP is determined
to be noncompliant. If an MCP is noncompliant for a subsequent quarter, new
member selection freezes or a reduction of assignments will occur as outlined in
Appendix N of the Provider Agreement. Once the MCP is performing at standard
levels and the violations/deficiencies are resolved to the satisfaction of
ODJFS, the penalties will be lifted, if applicable, and monetary sanctions will
be returned.
1.c. Clinical Performance Measures
MCP performance will be assessed based on the analysis of submitted encounter
data for each year. For certain measures, standards are established; the
identification of these standards is not intended to limit the assessment of
other indicators for performance improvement activities. Performance on multiple
measures will be assessed and reported to the MCPs and others, including
Medicaid consumers.

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 5
The clinical performance measures described below closely follow the National
Committee for Quality Assurance’s (NCQA) Health Plan Employer Data and
Information Set (HEDIS). NCQA may annually change its method for calculating a
measure. These changes can make it difficult to evaluate whether improvement
occurred from a prior year. For this reason, ODJFS will use the same methods to
calculate the baseline results and the results for the period in which the MCP
is being held accountable. For example, the same methods are used to calculate
calendar year 2008 results (the baseline period) and calendar year 2009 results.
The methods will be updated and a new baseline will be created during 2009 for
calendar year 2010 results. These results will then serve as the baseline to
evaluate whether improvement occurred from calendar year 2009 to calendar year
2010. Clinical performance measure results will be calculated after a sufficient
amount of time has passed after the end of the report period in order to allow
for claims runout. For a comprehensive description of the clinical performance
measures below, see ODJFS Methods for Clinical Performance Measures, ABD
Medicaid Managed Care Program.Performance standards are subject to change, based
on the revision or update of NCQA methods or other national standards, methods
or benchmarks.
MCPs will be evaluated using a statewide result, including all regions in which
an MCP has membership. ODJFS will use the first calendar year of an MCP’s ABD
managed care program membership as the baseline year (i.e., CY2007). The
baseline year will be used to determine performance standards and targets;
baseline data will come from a combination of FFS claims data and MCP encounter
data. For those performance measures that require two calendar years of baseline
data, the additional calendar year (i.e., the calendar year prior to the first
calendar year of ABD managed care program membership, i.e., CY2006) data will
come from FFS claims data.
An MCP’s second calendar year of ABD managed care program membership (i.e.,
CY2008) will be the initial report period of evaluation for performance measures
that require one calendar year of baseline data (i.e., CY2007), and for
performance measures that require two calendar years of baseline data (i.e.,
CY2006 and CY2007).
Report Period: For the SFY 2008 contract period, performance will be evaluated
using the January — December 2007 report period and may be adjusted based on the
number of months of ABD managed care membership. For the SFY 2009 contract
period, performance will be evaluated using the January — December 2008 report
period.
1.c.i. Congestive Heart Failure (CHF) — Inpatient Hospital Discharge Rate
Measure: The number of acute inpatient hospital discharges in the reporting year
where the principal diagnosis was CHF, per thousand member months, for members
who had a diagnosis of CHF in the year prior to the reporting year.
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results. (For example, if last year’s results were TBD%, then the
difference between the target and last year’s results is

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 6
TBD%. In this example, the standard is an improvement in performance of TBD% of
this difference or TBD%. In this example, results of TBD% or better would be
compliant with the standard.)
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.
1.c.ii. Congestive Heart Failure (CHF) — Emergency Department (ED) Utilization
Rate
Measure: The number of emergency department visits in the reporting year where
the primary diagnosis was CHF, per thousand member months, for members who had a
diagnosis of CHF in the year prior to the reporting year.
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.
1.c.iii. Congestive Heart Failure (CHF) — Cardiac Related Hospital Readmission
Measure: The rate of cardiac related readmissions during the reporting period
for members who had a diagnosis of CHF in the year prior to the reporting
period. A readmission is defined as a cardiac related admission that occurs
within 30 days of a prior cardiac related admission.
Target: TBD.
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous year’s
results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 7
1.c.iv. Coronary Artery Disease (CAD) — Inpatient Hospital Discharge Rate
Measure: The number of acute inpatient hospital discharges in the reporting year
where the primary diagnosis was CAD, per thousand member months, for members who
had a diagnosis of CAD in the year prior to the reporting year.
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.
1.c.v. Coronary Artery Disease (CAD) – Emergency Department (ED) Utilization
Rate
Measure: The number of emergency department visits in the reporting year where
the principal diagnosis was CAD, per thousand member months, for members who had
a diagnosis of CAD in the year prior to the reporting year.
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.
1.c.vi. Coronary Artery Disease (CAD) – Cardiac Related Hospital Readmission
Measure: The rate of cardiac related readmissions in the reporting year for
members who had a diagnosis of CAD in the year prior to the reporting year. A
readmission is defined as a cardiac related admission that occurs within 30 days
of a prior cardiac related admission.
Target: TBD.
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous year’s
results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 8
the standard is not met and the results are at or above TBD%, ODJFS will issue a
Quality Improvement Directive which will notify the MCP of noncompliance and may
outline the steps that the MCP must take to improve the results.
1.c.vii. Coronary Artery Disease (CAD) – Beta Blocker Treatment after Heart
Attack
The evaluation report period for this measure is CY 2008 only.
Measure: The percentage of members 35 years of age and older as of December 31st
of the reporting year who were hospitalized from January 1 – December 24th of
the reporting year with a diagnosis of acute myocardial infarction (AMI) and who
received an ambulatory prescription for beta blockers within seven days of
discharge.
Target: TBD.
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous year’s
results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.
1.c.viii. Persistence of Beta Blocker Treatment after Heart Attack
The initial report period of evaluation for this measure is CY 2009. This
measure will replace the Coronary Artery Disease (CAD) – Beta Blocker Treatment
after Heart Attack measure (1.c.vii.) in the P4P for SFY 2010.
Measure: The percentage of members 35 years of age and older as of December 31st
of the reporting year who were hospitalized and discharged alive from July 1 of
the year prior to the reporting year to June 30 of the measurement year with a
diagnosis of acute myocardial information (AMI) and who received persistent
beta-blocker treatment for six months after discharge.
Target: TBD.
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous year’s
results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 9

1.c.ix.   Coronary Artery Disease (CAD) – Cholesterol Management for Patients
with Cardiovascular Conditions/LDL-C Screening Performed

Measure: The percentage of members who had a diagnosis of CAD in the year prior
to the reporting year, who were enrolled for at least 11 months in the reporting
year, and who received a lipid profile during the reporting year.
Target: TBD.
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous year’s
results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.
1.c.x. Hypertension – Inpatient Hospital Discharge Rate
Measure: The number of acute inpatient hospital discharges in the reporting year
where the primary diagnosis was non-mild hypertension, per thousand member
months, for members who had a diagnosis of non-mild hypertension in the year
prior to the reporting year.
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.
1.c.xi. Hypertension – Emergency Department (ED) Utilization Rate
Measure: The number of emergency department visits in the reporting year where
the principal diagnosis was non-mild hypertension, per thousand member months,
for members who had a diagnosis of non-mild hypertension in the year prior to
the reporting year.
Target: TBD

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 10
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.
1.c.xii. Diabetes – Inpatient Hospital Discharge Rate
Measure: The number of acute inpatient hospital discharges in the reporting year
where the principal diagnosis was diabetes, per thousand member months, for
members identified as diabetic in the year prior to the reporting year.
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.
1.c.xiii. Diabetes – Emergency Department (ED) Utilization Rate
Measure: The number of emergency department visits in the reporting year where
the primary diagnosis was diabetes, per thousand member months, for members
identified as diabetic in the year prior to the reporting year.
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 11
1.c.xiv. Diabetes – Eye Exam
Measure: The percentage of diabetic members who were enrolled for at least
11 months during the reporting year, who received one or more retinal or dilated
eye exams from an ophthalmologist or optometrist during the reporting year.
Target: TBD.
Minimum Performance Standard: The level of improvement must result in at least a
TBD% increase in the difference between the target and the previous year’s
results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.

1.c.xv.   Chronic Obstructive Pulmonary Disease (COPD) – Inpatient Hospital
Discharge Rate

Measure: The number of acute inpatient hospital discharges in the reporting year
where the primary diagnosis was COPD, per thousand member months, for members
who had a diagnosis of COPD in the year prior to the reporting year.
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.

1.c.xvi.   Chronic Obstructive Pulmonary Disease (COPD) – Emergency Department
(ED) Utilization Rate

Measure: The number of emergency department visits in the reporting year where
the principal diagnosis was COPD, per thousand member months, for members who
had a diagnosis of COPD in the year prior to the reporting year.

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 12
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.
1.c.xvii. Asthma – Inpatient Hospital Discharge Rate
Measure: The number of acute inpatient hospital discharges in the reporting year
where the primary diagnosis was asthma, per thousand member months, for members
with persistent asthma.
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.
1.c.xviii. Asthma – Emergency Department (ED) Utilization Rate
Measure: The number of emergency department visits in the reporting year where
the principal diagnosis was asthma, per thousand member months, for members with
persistent asthma.
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.
1.c.xix. Asthma – Use of Appropriate Medications for People with Asthma

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 13
Measure: The percentage of members with persistent asthma who received
prescribed medications acceptable as primary therapy for long-term control of
asthma.
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.

1.c.xx.   Mental Health, Severely Mentally Disabled (SMD) – Inpatient Hospital
Discharge Rate

Measure: The number of acute inpatient hospital discharges in the reporting year
where the primary diagnosis was SMD, per thousand member months, for members who
had a primary diagnosis of SMD in the year prior to the reporting year.
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.

1.c.xxi.   Mental Health, Severely Mentally Disabled (SMD) – Emergency
Department Utilization Rate

Measure: The number of emergency department visits in the reporting year where
the primary diagnosis was SMD, per thousand member months, for members who had a
primary diagnosis of SMD in the year prior to the reporting year.
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 14
Improvement Directive which will notify the MCP of noncompliance and may outline
the steps that the MCP must take to improve the results.
1.c.xxii. Follow-up After Hospitalization for Mental Illness
Measure: The percentage of discharges for members enrolled from the date of
discharge through 30 days after discharge, who were hospitalized for treatment
of selected mental health disorders and
who had a follow-up visit (i.e., were seen on an outpatient basis or were in
intermediate treatment with a mental health provider) within:
1) 30 Days of discharge, and
2) 7 Days of discharge.
Target: TBD.
Minimum Performance Standard For Each Measure: The level of improvement must
result in at least a TBD% decrease in the difference between the target and the
previous year’s results.
Action Required for Noncompliance (Follow-up visits within 30 days of
discharge): If the standard is not met and the results are below TBD%, the MCP
is required to complete a Corrective Action Plan to address the area of
noncompliance. If the standard is not met and the results are at or above TBD%,
ODJFS will issue a Quality Improvement Directive which will notify the MCP of
noncompliance and may outline the steps that the MCP must take to improve the
results.
Action Required for Noncompliance (Follow-up visits within 7 days of discharge):
If the standard is not met and the results are below TBD%, the MCP is required
to complete a Corrective Action Plan to address the area of noncompliance. If
the standard is not met and the results are at or above TBD%, ODJFS will issue a
Quality Improvement Directive which will notify the MCP of noncompliance and may
outline the steps that the MCP must take to improve the results.
1.c.xxiii. Mental Health, Severely Mentally Disabled (SMD) – SMD Related
Hospital Readmission
Measure: The number of SMD related readmissions for members who had a diagnosis
of SMD in the year prior to the reporting year. A readmission is defined as a
SMD related admission that occurs within 30 days of a prior SMD related
admission.
Target: TBD.
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous year’s
results.

Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 15
1.c.xxiv. Substance Abuse – Inpatient Hospital Discharge Rate
Measure: The number of acute inpatient hospital discharges in the reporting year
where the primary diagnosis was alcohol and other drug abuse or dependence
(AOD), per thousand member months, for members who had, in the year prior to the
reporting year, a diagnosis of AOD and one of the following: AOD-related acute
inpatient admission or two AOD related Emergency Department visits.
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.
1.c.xxv. Substance Abuse – Emergency Department Utilization Rate
Measure: The number of emergency department visits in the reporting year where
the principal diagnosis was AOD, per thousand member months, for members who
had, in the year prior to the reporting year, a diagnosis of AOD and one of the
following: AOD-related acute inpatient admission or two AOD related Emergency
Department visits .
Target: TBD
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous report
period’s results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.
1.c.xxvi. Substance Abuse – Inpatient Hospital Readmission Rate
Measure: The number of AOD related readmissions in the reporting year for
members who had, in the year prior to the reporting year, a diagnosis of AOD and
one of the following: AOD-related acute inpatient admission or two AOD related
Emergency Department visits. A readmission is defined as an AOD-related
admission that occurs within 30 days of a prior AOD-related admission.
Target: TBD.

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 16
Minimum Performance Standard: The level of improvement must result in at least a
TBD% decrease in the difference between the target and the previous year’s
results.
Action Required for Noncompliance: If the standard is not met and the results
are below TBD%, the MCP is required to complete a Corrective Action Plan to
address the area of noncompliance. If the standard is not met and the results
are at or above TBD%, ODJFS will issue a Quality Improvement Directive which
will notify the MCP of noncompliance and may outline the steps that the MCP must
take to improve the results.
1.c.xxvii. Informational Clinical Performance Measures
The clinical performance measures listed in Table 1 are informational only.
Although there are no performance targets or minimum performance standards for
these measures, results will be reported and used as one component in assessing
the quality of care provided by MCPs to the ABD managed care population.
Table 1. Informational Clinical Performance Measures

      Condition   Informational Performance Measure
CHF
  Discharge rate with age group breakouts
 
   
CAD
  Discharge rate with age group breakouts
 
   
Hypertension
  Discharge rate with age group breakouts
 
   
Diabetes
  Discharge rate with age group breakouts
 
  Comprehensive Diabetes Care (CDC)/HbA1c testing
 
  CDC/kidney disease monitored
 
  CDC/LDL-C screening performed
 
   
COPD
  Discharge rate with age group breakouts
 
  Use of Spirometry Testing in the Assessment and Diagnosis of COPD
 
   
Asthma
  Discharge rate with age group breakouts
 
   
Mental Health (SMD)
  Discharge rate with age group breakouts
 
  Antidepressant Medication Management
 
   
Substance Abuse
  Discharge rate with age group breakouts
 
  Initiation and Engagement of Alcohol and Other Drug Dependence Treatment

2. ACCESS
Performance in the Access category will be determined by the following measures:
Primary Care Provider (PCP) Turnover, Adults’ Access to Preventive/Ambulatory
Health Services, and Adults’ Access to Designated PCP. For a comprehensive
description of the access performance measures below, see ODJFS Methods for the
ABD Medicaid Managed Care Program Access Performance Measures.
2.a. PCP Turnover

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 17
A high PCP turnover rate may affect continuity of care and may signal poor
management of providers. However, some turnover may be expected when MCPs end
contracts with providers who are not adhering to the MCP’s standard of care.
Therefore, this measure is used in conjunction with the adult access and
designated PCP measures to assess performance in the access category.
Measure: The percentage of primary care providers affiliated with the MCP as of
the beginning of the measurement year who were not affiliated with the MCP as of
the end of the year.
Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has membership. ODJFS will use the first calendar
year of ABD managed care program membership as the baseline year (i.e., CY2007).
The baseline year will be used to determine a minimum statewide performance
standard. An MCP’s second calendar year of ABD managed care program membership
(i.e., CY2008) will be the initial report period of evaluation, and penalties
will be applied for noncompliance.
Report Period: For the SFY 2008 contract period, a baseline level of performance
will be established using the CY 2007 report period (and may be adjusted based
on the number of months of ABD managed care membership). For the SFY 2009
contract period, performance will be evaluated using the CY 2008 report period.
The first reporting period in which MCPs will be held accountable to the
performance standards will be the SFY 2009 contract period.
Minimum Performance Standard: A maximum PCP Turnover rate of TBD.
Action Required for Noncompliance: MCPs are required to perform a causal
analysis of the high PCP turnover rate and assess the impact on timely access to
health services, including continuity of care. If access has been reduced or
coordination of care affected, then the MCP must develop and implement a
corrective action plan to address the findings.
2.b. Adults’ Access to Designated PCP
The MCP must encourage and assist ABD members without a designated primary care
provider (PCP) to establish such a relationship, so that a designated PCP can
coordinate and manage member’s health care needs. This measure is used to assess
MCPs’ performance in the access category.
Measure: The percentage of members who had a visit through the members’
designated PCPs.
Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has membership. ODJFS will use the first calendar
year of ABD managed care program membership as the baseline year (i.e., CY2007).
The baseline year will be used to determine a minimum statewide performance
standard. An MCP’s second calendar year of ABD managed care program membership
(i.e., CY2008) will be the initial report period of evaluation, and penalties
will be applied for noncompliance.
Report Period: For the SFY 2008 contract period, performance will be evaluated
using the January — December 2007 report period (and may be adjusted based on
the number of months of

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 18
ABD managed care membership). For the SFY 2009 contract period, performance will
be evaluated using the January — December 2008 report period. The first
reporting period in which MCPs will be held accountable to the performance
standards will be the SFY 2009 contract period.
Minimum Performance Standards: TBD
Penalty for Noncompliance: If an MCP is noncompliant with the Minimum
Performance Standard, then the MCP must develop and implement a corrective
action plan.
2.c. Adults’ Access to Preventive/Ambulatory Health Services
This measure indicates whether adult members are accessing health services.
Measure: The percentage of members who had an ambulatory or preventive-care
visit.
Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has membership. ODJFS will use the first calendar
year of ABD managed care program membership as the baseline year (i.e., CY2007).
The baseline year will be used to determine a minimum statewide performance
standard. An MCP’s second calendar year of ABD managed care program membership
(i.e., CY2008) will be the initial report period of evaluation, and penalties
will be applied for noncompliance.
Report Period: For the SFY 2008 contract period, performance will be evaluated
using the January — December 2007 report period (and may be adjusted based on
the number of months of ABD managed care membership). For the SFY 2009 contract
period, performance will be evaluated using the January — December 2008 report
period. The first reporting period in which MCPs will be held accountable to the
performance standards will be the SFY 2009 contract period.
Minimum Performance Standards: TBD
Penalty for Noncompliance: If an MCP is noncompliant with the Minimum
Performance
Standard, then the MCP must develop and implement a corrective action plan.
3. CONSUMER SATISFACTION
MCPs will be evaluated using a statewide result, including all regions in which
an MCP has membership.
In accordance with federal requirements and in the interest of assessing
enrollee satisfaction with MCP performance, ODJFS annually conducts independent
consumer satisfaction surveys. Results are used to assist in identifying and
correcting MCP performance overall and in the areas of access, quality of care,
and member services. Results from the SFY 2009 evaluation will be used to set a
standard. For the SFY 2009 contract period, this measure is a reporting only
measure. SFY 2010

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 19
will be the first contract period in which MCPs will be held accountable to the
performance standards for this measure.
Measure: TBD. The results of this measure are reported annually.
Report Period: For the SFY 2009 contract period, the measure is under review and
the report period has not been determined.
Minimum Performance Standard: TBD.
Penalty for noncompliance: If an MCP is determined noncompliant with the Minimum
Performance Standard, then the MCP must develop a corrective action plan and
provider agreement renewals may be affected.
4. ADMINISTRATIVE CAPACITY
The ability of an MCP to meet administrative requirements has been found to be
both an indicator of current plan performance and a predictor of future
performance. Deficiencies in administrative capacity make the accurate
assessment of performance in other categories difficult, with findings
uncertain. Performance in this category will be determined by the Compliance
Assessment System, and the emergency department diversion program. For a
comprehensive description of the Administrative Capacity performance measures
below, see ODJFS Methods for the ABD Medicaid Managed Care Program
Administrative Capacity Performance Measure, which are incorporated in this
Appendix.
4.a. Compliance Assessment System
Measure: The number of points accumulated during a rolling 12-month period
through the Compliance Assessment System.
Report Period: For the SFY 2008 and SFY 2009 contract periods, performance will
be evaluated using a rolling 12-month report period.
Performance Standard: A maximum of 15 points
Penalty for Noncompliance: Penalties for points are established in Appendix N,
Compliance Assessment System.
4.b. Emergency Department Diversion
Managed care plans must provide access to services in a way that assures access
to primary and urgent care in the most effective settings and minimizes
inappropriate utilization of emergency department (ED) services. MCPs are
required to identify high utilizers of targeted ED services and implement action
plans designed to minimize inappropriate, preventable and/or primary care
sensitive ED utilization.

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 20
Measure: The percentage of members who had TBD targeted ED visits during the
twelve month reporting period.
Statewide Approach: MCPs will be evaluated using a statewide result, including
all regions in which an MCP has membership. ODJFS will use the first calendar
year of ABD managed care membership as the baseline year (i.e., CY2007). The
baseline year will be used to determine a minimum statewide performance standard
and a target. The number of members with an ED visit used to calculate the
measure for the baseline year will be adjusted based on the number of months of
ABD managed care membership in the baseline year. An MCP’s second calendar year
of ABD managed care program membership (i.e., CY2008) will be the initial report
period of evaluation, and penalties will be applied for noncompliance.
Report Period: For the SFY 2008 contract period, a baseline level of performance
will be established using the CY2007 report period (and may be adjusted based on
the number of months of ABD managed care membership). For the SFY 2009 contract
period, results will be calculated for the reporting period of CY2008 and
compared to the CY2007 baseline results to determine if the minimum performance
standard is met.
Target: TBD
Minimum Performance Standard: TBD
Penalty for Noncompliance: If the standard is not met and the results are above
TBD%, then the MCP must develop a corrective action plan, for which ODJFS may
direct the MCP to develop the components of their targeted EDD program as
specified by ODJFS. If the standard is not met and the results are at or below
TBD%, then the MCP must develop a Quality Improvement Directive.
5. Notes
Given that unforeseen circumstances (e.g., revision or update of applicable
national standards, methods or benchmarks, or issues related to program
implementation) may impact performance
assessment as specified in Sections 1 through 4, ODJFS reserves the right to
apply the most appropriate penalty to the area of deficiency identified with any
individual measure, notwithstanding the penalties specified in this Appendix.
5.a. Monetary Sanctions
Penalties for noncompliance with individual standards in this appendix will be
imposed as the results are finalized. Penalties for noncompliance with
individual standards for each period of compliance is determined in this
appendix and will not exceed $250,000.
Refundable monetary sanctions will be based on the capitation payment for the
month of the cited deficiency and will be due within 30 days of notification by
ODJFS to the MCP of the amount. Any monies collected through the imposition of
such a sanction would be returned to the MCP (minus any applicable collection
fees owed to the Attorney General’s Office, if the MCP has been

 



--------------------------------------------------------------------------------



 



Appendix M
Aged, Blind or Disabled (ABD) population
Page 21
delinquent in submitting payment) after they have demonstrated improved
performance in accordance with this
appendix. If an MCP does not comply within two years of the date of notification
of noncompliance, then the monies will not be refunded.
5.b. Combined Remedies
If ODJFS determines that one systemic problem is responsible for multiple
deficiencies, ODJFS may impose a combined remedy which will address all areas of
deficient performance. The total fines assessed in any one month will not exceed
15% of the MCP’s monthly capitation payment.
5.c. Enrollment Freezes
MCPs found to have a pattern of repeated or ongoing noncompliance may be subject
to an enrollment freeze.
5.d. Reconsideration
Requests for reconsideration of monetary sanctions and enrollment freezes may be
submitted as provided in Appendix N, Compliance Assessment System.
5.e. Contract Termination, Nonrenewals or Denials
Upon termination, nonrenewal or denial of an MCP contract, all monetary
sanctions collected under this appendix will be retained by ODJFS. The at-risk
amount paid to the MCP under the current provider agreement will be returned to
ODJFS in accordance with Appendix P, Terminations, of the provider agreement.

 



--------------------------------------------------------------------------------



 



Appendix N
Aged, Blind or Disabled (ABD) population
Page 1
APPENDIX N
COMPLIANCE ASSESSMENT SYSTEM
ABD ELIGIBLE POPULATION
I. General Provisions of the Compliance Assessment System
A. The Compliance Assessment System (CAS) is designed to improve the quality of
each managed care plan’s (MCP’s) performance through actions taken by the Ohio
Department of Job and Family Services (ODJFS) to address identified failures to
meet program requirements. This appendix applies to the MCP specified in the
baseline of this MCP Provider Agreement (hereinafter referred to as the
Agreement).
B. The CAS assesses progressive remedies with specified values (e.g., points,
fines, etc.) assigned for certain documented failures to satisfy the
deliverables required by Ohio Administrative Code (OAC) rule or the Agreement.
Remedies are progressive based upon the severity of the violation, or a repeated
pattern of violations. The CAS allows the accumulated point total to reflect
patterns of less serious violations as well as less frequent, more serious
violations.
C. The CAS focuses on clearly identifiable deliverables and sanctions/remedial
actions are only assessed in documented and verified instances of noncompliance.
The CAS does not include categories which require subjective assessments or
which are not within the MCPs control.
D. The CAS does not replace ODJFS’ ability to require corrective action plans
(CAPs) and program improvements, or to impose any of the sanctions specified in
OAC rule 5101:3-26-10, including the proposed termination, amendment, or
nonrenewal of the MCP’s Provider Agreement.
E. As stipulated in OAC rule 5101:3-26-10(F), regardless of whether ODJFS
imposes a sanction, MCPs are required to initiate corrective action for any MCP
program violations or deficiencies as soon as they are identified by the MCP or
ODJFS.
F. In addition to the remedies imposed in Appendix N, remedies related to areas
of financial performance, data quality, and performance management may also be
imposed pursuant to Appendices J, L, and M respectively, of the Agreement.
G. If ODJFS determines that an MCP has violated any of the requirements of
sections 1903(m) or 1932 of the Social Security Act which are not specifically
identified within the CAS, ODJFS may, pursuant to the provisions of OAC rule
5101:3-26-10(A), notify the MCP’s members that they may terminate from the MCP
without cause and/or

 



--------------------------------------------------------------------------------



 



Appendix N
Aged, Blind or Disabled (ABD) population
Page 2
suspend any further new member selections.
H. For purposes of the CAS, the date that ODJFS first becomes aware of an MCP’s
program violation is considered the date on which the violation occurred.
Therefore, program violations that technically reflect noncompliance from the
previous compliance term will be subject to remedial action under CAS at the
time that ODJFS first becomes aware of this noncompliance.
I. In cases where an MCP contracted healthcare provider is found to have
violated a program requirement (e.g., failing to provide adequate contract
termination notice, marketing to potential members, inappropriate member
billing, etc.), ODJFS will not assess points if: (1) the MCP can document that
they provided sufficient notification/education to providers of applicable
program requirements and prohibited activities; and (2) the MCP takes immediate
and appropriate action to correct the problem and to ensure that it does not
happen again to the satisfaction of ODJFS. Repeated incidents will be reviewed
to determine if the MCP has a systemic problem in this area, and if so,
sanctions/remedial actions may be assessed, as determined by ODJFS.
J. All notices of noncompliance will be issued in writing via email and
facsimile to the identified MCP contact.
II. Types of Sanctions/Remedial Actions
ODJFS may impose the following types of sanctions/remedial actions, including,
but not limited to, the items listed below. The following are examples of
program violations and their related penalties. This list is not all inclusive.
As with any instance of noncompliance, ODJFS retains the right to use their sole
discretion to determine the most appropriate penalty based on the severity of
the offense, pattern of repeated noncompliance, and number of consumers
affected. Additionally, if an MCP has received any previous written
correspondence regarding their duties and obligations under OAC rule or the
Agreement, such notice may be taken into consideration when determining
penalties and/or remedial actions.
A. Corrective Action Plans (CAPs) – A CAP is a structured activity/process
implemented by the MCP to improve identified operational deficiencies.
MCPs may be required to develop CAPs for any instance of noncompliance, and CAPs
are not limited to actions taken in this Appendix. All CAPs requiring ongoing
activity on the part of an MCP to ensure their compliance with a program
requirement remain in effect for twenty-four months.
In situations where ODJFS has already determined the specific action which must
be implemented by the MCP or if the MCP has failed to submit a CAP, ODJFS may
require the MCP to comply with an ODJFS-developed or “directed” CAP.

 



--------------------------------------------------------------------------------



 



Appendix N
Aged, Blind or Disabled (ABD) population
Page 3
In situations where a penalty is assessed for a violation an MCP has previously
been assessed a CAP (or any penalty or any other related written
correspondence), the MCP may be assessed escalating penalties.
B. Quality Improvement Directives (QIDs) – A QID is a general instruction that
directs the MCP to implement a quality improvement initiative to improve
identified administrative or clinical deficiencies. All QIDs remain in effect
for twelve months from the date of implementation.
MCPs may be required to develop QIDs for any instance of noncompliance.
In situations where ODJFS has already determined the specific action which must
be implemented by the MCP or if the MCP has failed to submit a QID, ODJFS may
require the MCP to comply with an ODJFS-developed or “directed” QID.
In situations where a penalty is assessed for a violation an MCP has previously
been assessed a QID (or any penalty or any other related written
correspondence), the MCP may be assessed escalating penalties.
C. Points — Points will accumulate over a rolling 12-month schedule. Each month,
points that are more than 12-months old will expire. Points will be tracked and
monitored separately for each Agreement the MCP concomitantly holds with the
BMHC, beginning with the commencement of this Agreement (i.e., the MCP will have
zero points at the onset of this Agreement).
No points will be assigned for any violation where an MCP is able to document
that the precipitating circumstances were completely beyond their control and
could not have been foreseen (e.g., a construction crew severs a phone line, a
lightning strike blows a computer system, etc.).
C.1. 5 Points — Failures to meet program requirements, including but not limited
to, actions which could impair the member’s ability to obtain correct
information regarding services or which could impair a consumer’s or member’s
rights, as determined by ODJFS, will result in the assessment of 5 points.
Examples include, but are not limited to, the following:

  •   Violations which result in a member’s MCP selection or termination based
on inaccurate provider panel information from the MCP.     •   Failure to
provide member materials to new members in a timely manner.     •   Failure to
comply with appeal, grievance, or state hearing requirements, including the
failure to notify a member of their right to a state hearing when the MCP
proposes to deny, reduce, suspend or

 



--------------------------------------------------------------------------------



 



Appendix N
Aged, Blind or Disabled (ABD) population
Page 4

      terminate a Medicaid-covered service.     •   Failure to staff 24-hour
call-in system with appropriate trained medical personnel.     •   Failure to
meet the monthly call-center requirements for either the member services or the
24-hour call-in system lines.     •   Provision of false, inaccurate or
materially misleading information to health care providers, the MCP’s members,
or any eligible individuals.     •   Use of unapproved marketing or member
materials.     •   Failure to appropriately notify ODJFS or members of provider
panel terminations.     •   Failure to update website provider directories as
required.

C.2. 10 Points — Failures to meet program requirements, including but not
limited to, actions which could affect the ability of the MCP to deliver or the
consumer to access covered services, as determined by ODJFS. Examples include,
but are not limited to, the following:

  •   Discrimination among members on the basis of their health status or need
for health care services (this includes any practice that would reasonably be
expected to encourage termination or discourage selection by individuals whose
medical condition indicates probable need for substantial future medical
services).     •   Failure to assist a member in accessing needed services in a
timely manner after request from the member.     •   Failure to provide
medically-necessary Medicaid covered services to members.     •   Failure to
process prior authorization requests within the prescribed time frames.

  D. Fines – Refundable or nonrefundable fines may be assessed as a penalty
separate to or in combination with other sanctions/remedial actions.
D.1. Unless otherwise stated, all fines are nonrefundable.
D.2. Pursuant to procedures as established by ODJFS, refundable and
nonrefundable monetary sanctions/assurances must be remitted to ODJFS within
thirty (30) days of receipt of the invoice by the MCP. In addition, per Ohio
Revised Code Section 131.02, payments not received within forty-five (45) days
will be certified to the Attorney General’s (AG’s) office. MCP payments
certified to the AG’s office will be assessed the appropriate collection fee by
the AG’s office.
D.3. Monetary sanctions/assurances imposed by ODJFS will be based on the most
recent premium payments.

 



--------------------------------------------------------------------------------



 



Appendix N
Aged, Blind or Disabled (ABD) population
Page 5
D.4. Any monies collected through the imposition of a refundable fine will be
returned to the MCP (minus any applicable collection fees owed to the Attorney
General’s Office if the MCP has been delinquent in submitting payment) after
they have demonstrated full compliance, as determined by ODJFS, with the
particular program requirement. If an MCP does not comply within one (1) year of
the date of notification of noncompliance involving issues of case management
and two (2) years of the date of notification of noncompliance in issues
involving encounter data, then the monies will not be refunded.
D.5. MCPs are required to submit a written request for refund to ODJFS at the
time they believe is appropriate before a refund of monies will be considered.
E. Combined Remedies — Notwithstanding any other action ODJFS may take under
this Appendix, ODJFS may impose a combined remedy which will address all areas
of noncompliance if ODJFS determines, in its sole discretion, that (1) one
systemic problem is responsible for multiple areas of noncompliance and/or
(2) that there are a number of repeated instances of noncompliance with the same
program requirement.
F. Progressive Remedies — Progressive remedies will be based on the number of
points accumulated at the time of the most recent incident. Unless specifically
otherwise indicated in this appendix, all fines are nonrefundable. The
designated fine amount will be assessed when the number of accumulated points
falls within the ranges specified below:

         
0 -15 Points
  Corrective Action Plan (CAP)  
 
     
16-25 Points
  CAP + $5,000 fine  
 
     
26-50 Points
  CAP + $10,000 fine  
 
     
51-70 Points
  CAP + $20,000 fine  
 
     
71-100 Points
  CAP + $30,000 fine  
 
     
100+ Points
  Proposed Contract Termination

G. New Member Selection Freezes — Notwithstanding any other penalty or point
assessment that ODJFS may impose on the MCP under this Appendix, ODJFS may
prohibit an MCP from receiving new membership through consumer initiated
selection or the assignment process if: (1) the MCP has accumulated a total of
51 or more points during a rolling 12-month period; (2) or the MCP fails to
fully implement a CAP within the designated time frame; or (3) circumstances
exist which potentially jeopardize the MCP’s members’ access to care. [Examples
of circumstances that ODJFS may consider

 



--------------------------------------------------------------------------------



 



Appendix N
Aged, Blind or Disabled (ABD) population
Page 6
as jeopardizing member access to care include:

  -   the MCP has been found by ODJFS to be noncompliant with the prompt payment
or the non-contracting provider payment requirements;     -   the MCP has been
found by ODJFS to be noncompliant with the provider panel requirements specified
in Appendix H of the Agreement;     -   the MCP’s refusal to comply with a
program requirement after ODJFS has directed the MCP to comply with the specific
program requirement; or     -   the MCP has received notice of proposed or
implemented adverse action by the Ohio Department of Insurance.]

Payments provided for under the Agreement will be denied for new enrollees, when
and for so long as, payments for those enrollees are denied by CMS in accordance
with the requirements in 42 CFR 438.730.
H. Reduction of Assignments – ODJFS has sole discretion over how member
auto-assignments are made. ODJFS may reduce the number of assignments an MCP
receives to assure program stability within a region or if ODJFS determines that
the MCP lacks sufficient capacity to meet the needs of the increased volume in
membership. Examples of circumstances which ODJFS may determine demonstrate a
lack of sufficient capacity include, but are not limited to an MCP’s failure to:
maintain an adequate provider network; repeatedly provide new member materials
by the member’s effective date; meet the minimum call center requirements; meet
the minimum performance standards for identifying and assessing children with
special health care needs and members needing case management services; and/or
provide complete and accurate appeal/grievance, member’s PCP and CAMS data
files.
I. Termination, Amendment, or Nonrenewal of MCP Provider Agreement - ODJFS can
at any time move to terminate, amend or deny renewal of a provider agreement.
Upon such termination, nonrenewal, or denial of an MCP provider agreement, all
previously collected monetary sanctions will be retained by ODJFS.
J. Specific Pre-Determined Penalties
I.1. Adequate network-minimum provider panel requirements - Compliance with
provider panel requirements will be assessed quarterly. Any deficiencies in the
MCP’s provider network as specified in Appendix H of the Agreement or by ODJFS,
will result in the assessment of a $1,000 nonrefundable fine for each category
(practitioners, PCP capacity, hospitals), for each county, and for each
population (e.g., ABD, CFC). For example if the MCP did not meet the following
minimum panel requirements, the MCP would be assessed (1) a $3,000

 



--------------------------------------------------------------------------------



 



Appendix N
Aged, Blind or Disabled (ABD) population
Page 7
nonrefundable fine for the failure to meet CFC panel requirements; and, (2) a
$1,000 nonrefundable fine for the failure to meet ABD panel requirements).

  •   practitioner requirements in Franklin county for the CFC population     •
  practitioner requirements in Franklin county for the ABD population     •  
hospital requirements in Franklin county for the CFC population     •   PCP
capacity requirements in Fairfield county for the CFC population

In addition to the pre-determined penalties, ODJFS may assess additional
penalties pursuant to this Appendix (e.g. CAPs, points, fines) if member
specific access issues are identified resulting from provider panel
noncompliance.
J.2. Geographic Information System - Compliance with the Geographic Information
System (GIS) requirements will be assessed semi-annually. Any failure to meet
GIS requirements as specified in Appendix H of the Agreement will result a
$1,000 nonrefundable fine for each county and for each population (e.g., ABD,
CFC, etc.). For example if the MCP did not meet GIS requirements in the
following counties, the MCP would be assessed (1) a nonrefundable $2,000 fine
for the failure to meet GIS requirements for the CFC population and (2) a $1,000
nonrefundable fine for the failure to meet GIS requirements for the ABD
population.

  •   GIS requirements in Franklin county for the CFC population     •   GIS
requirements in Fairfield county for the CFC population     •   GIS requirements
in Franklin county for the ABD population

J.3. Late Submissions - All required submissions/data and documentation requests
must be received by their specified deadline and must represent the MCP in an
honest and forthright manner. Failure to provide ODJFS with a required
submission or any data/documentation requested by ODJFS will result in the
assessment of a nonrefundable fine of $100 per day, unless the MCP requests and
is granted an extension by ODJFS. Assessments for late submissions will be done
monthly. Examples of such program violations include, but are not limited to:

  •   Late required submissions

  o   Annual delegation assessments     o   Call center report     o   Franchise
fee documentation     o   Reinsurance information (e.g., prior approval of
changes)     o   State hearing notifications

  •   Late required data submissions

  o   Appeals and grievances, case management, or PCP data

  •   Late required information requests

  o   Automatic call distribution reports     o   Information/resolution
regarding consumer or provider

 



--------------------------------------------------------------------------------



 



Appendix N
Aged, Blind or Disabled (ABD) population
Page 8

      complaint     o   Just cause or other coordination care request from ODJFS
    o   Provider panel documentation     o   Failure to provide ODJFS with a
required submission after ODJFS has notified the MCP that the prescribed
deadline for that submission has passed

If an MCP determines that they will be unable to meet a program deadline or
data/documentation submission deadline, the MCP must submit a written request to
its Contract Administrator for an extension of the deadline, as soon as
possible, but no later than 3 PM EST on the date of the deadline in question.
Extension requests should only be submitted in situations where unforeseeable
circumstances have occurred which make it impossible for the MCP to meet an
ODJFS-stipulated deadline and all such requests will be evaluated upon this
standard. Only written approval as may be granted by ODJFS of a deadline
extension will preclude the assessment of compliance action for untimely
submissions.
J.4. Noncompliance with Claims Adjudication Requirements — If ODJFS finds that
an MCP is unable to (1) electronically accept and adjudicate claims to final
status and/or (2) notify providers of the status of their submitted claims, as
stipulated in Appendix C of the Agreement, ODJFS will assess the MCP with a
monetary sanction of $20,000 per day for the period of noncompliance.
If ODJFS has identified specific instances where an MCP has failed to take the
necessary steps to comply with the requirements specified in Appendix C of the
Agreement for (1) failing to notify non-contracting providers of procedures for
claims submissions when requested and/or (2) failing to notify contracting and
non-contracting providers of the status of their submitted claims, the MCP will
be assessed 5 points per incident of noncompliance.
J.5. Noncompliance with Prompt Payment: - Noncompliance with the prompt pay
requirements as specified in Appendix J of the Agreement will result in
progressive penalties. The first violation during a rolling 12-month period will
result in the submission of quarterly prompt pay and monthly status reports to
ODJFS until the next quarterly report is due. The second violation during a
rolling 12-month period will result in the submission of monthly status reports
and a refundable fine equal to 5% of the MCP’s monthly premium payment or
$300,000, whichever is less. The refundable fine will be applied in lieu of a
nonrefundable fine and the money will be refunded by ODJFS only after the MCP
complies with the required standards for two (2) consecutive quarters.
Subsequent violations will result in an enrollment freeze.

 



--------------------------------------------------------------------------------



 



Appendix N
Aged, Blind or Disabled (ABD) population
Page 9
If an MCP is found to have not been in compliance with the prompt pay
requirements for any time period for which a report and signed attestation have
been submitted representing the MCP as being in compliance, the MCP will be
subject to an enrollment freeze of not less than three (3) months duration.
J.6. Noncompliance with Franchise Fee Assessment Requirements - In accordance
with ORC Section 5111.176, and in addition to the imposition of any other
penalty, occurrence or points under this Appendix, an MCP that does not pay the
franchise permit fee in full by the due date is subject to any or all of the
following:

  •   A monetary penalty in the amount of $500 for each day any part of the fee
remains unpaid, except the penalty will not exceed an amount equal to 5 % of the
total fee that was due for the calendar quarter for which the penalty was
imposed;     •   Withholdings from future ODJFS capitation payments. If an MCP
fails to pay the full amount of its franchise fee when due, or the full amount
of the imposed penalty, ODJFS may withhold an amount equal to the remaining
amount due from any future ODJFS capitation payments. ODJFS will return all
withheld capitation payments when the franchise fee amount has been paid in
full;     •   Proposed termination or non-renewal of the MCP’s Medicaid provider
agreement may occur if the MCP:

  a.   Fails to pay its franchise permit fee or fails to pay the fee promptly;  
  b.   Fails to pay a penalty imposed under this Appendix or fails to pay the
penalty promptly;     c.   Fails to cooperate with an audit conducted in
accordance with ORC Section 5111.176.

J.7. Noncompliance with Clinical Laboratory Improvement Amendments -
Noncompliance with CLIA requirements as specified by ODJFS will result in the
assessment of a nonrefundable $1,000 fine for each violation.
J.8. Noncompliance with Abortion and Sterilization Payment - Noncompliance with
abortion and sterilization requirements as specified by ODJFS will result in the
assessment of a nonrefundable $2,000 fine for each documented violation.
Additionally, MCPs must take all appropriate action to correct each
ODJFS-documented violation.
J.9. Refusal to Comply with Program Requirements - If ODJFS has instructed an
MCP that they must comply with a specific program requirement and the MCP

 



--------------------------------------------------------------------------------



 



Appendix N
Aged, Blind or Disabled (ABD) population
Page 10
refuses, such refusal constitutes documentation that the MCP is no longer
operating in the best interests of the MCP’s members or the state of Ohio and
ODJFS will move to terminate or nonrenew the MCP’s provider agreement.
III. Request for Reconsiderations
MCPs may request a reconsideration of remedial action taken under the CAS for
penalties that include points, fines, reductions in assignments and/or selection
freezes. Requests for reconsideration must be submitted on the ODJFS required
form as follows:
A. MCPs notified of ODJFS’ imposition of remedial action taken under the CAS
will have ten (10) working days from the date of receipt of the facsimile to
request reconsideration, although ODJFS will impose enrollment freezes based on
an access to care concern concurrent with initiating notification to the MCP.
Any information that the MCP would like reviewed as part of the reconsideration
request must be submitted at the time of submission of the reconsideration
request, unless ODJFS extends the time frame in writing.
B. All requests for reconsideration must be submitted by either facsimile
transmission or overnight mail to the Chief, Bureau of Managed Health Care, and
received by ODJFS by the tenth business day after receipt of the faxed
notification of the imposition of the remedial action by ODJFS.
C. The MCP will be responsible for verifying timely receipt of all
reconsideration requests. All requests for reconsideration must explain in
detail why the specified remedial action should not be imposed. The MCP’s
justification for reconsideration will be limited to a review of the written
material submitted by the MCP. The Bureau Chief will review all correspondence
and materials related to the violation in question in making the final
reconsideration decision.
D. Final decisions or requests for additional information will be made by ODJFS
within ten (10) business days of receipt of the request for reconsideration.
E. If additional information is requested by ODJFS, a final reconsideration
decision will be made within three (3) business days of the due date for the
submission. Should ODJFS require additional time in rendering the final
reconsideration decision, the MCP will be notified of such in writing.
F. If a reconsideration request is decided, in whole or in part, in favor of the
MCP, both the penalty and the points associated with the incident, will be
rescinded or reduced, in the sole discretion of ODJFS. The MCP may still be
required to submit a CAP if ODJFS, in its sole discretion, believes that a CAP
is still warranted under the circumstances.

 



--------------------------------------------------------------------------------



 



Appendix O
Aged, Blind or Disabled (ABD) population
Page 1
APPENDIX O
PAY-FOR-PERFORMANCE (P4P)
ABD ELIGIBLE POPULATION
This Appendix establishes a Pay-for-performance (P4P) incentive system for
managed care plans (MCPs) to improve performance in specific areas important to
the Medicaid MCP members. P4P includes the at-risk amount included with the
monthly premium payments (see Appendix F, Rate Chart), and possible additional
monetary rewards up to $250,000.
To qualify for consideration of any P4P, MCPs must meet minimum performance
standards established in Appendix M, Performance Evaluation on selected
measures, and achieve P4P standards established for selected Clinical
Performance Measures, as set forth herein below. For qualifying MCPs, higher
performance standards for three measures must be reached to be awarded a portion
of the at-risk amount and any additional P4P (see Sections 1). An excellent and
superior standard is set in this Appendix for each of the three measures.
Qualifying MCPs will be awarded a portion of the at-risk amount for each
excellent standard met. If an MCP meets all three excellent and superior
standards, they may be awarded additional P4P (see Section 2).
ODJFS will use the first calendar year of an MCP’s ABD managed care program
membership as the baseline year (i.e., CY2007). The baseline year will be used
to determine performance standards and targets; baseline data may come from a
combination of FFS claims data and MCP encounter data. As many of the
performance measures used in the determination of P4P require two calendar years
of baseline data, the additional calendar year (i.e., the calendar year prior to
the first calendar year of ABD managed care program membership, [i.e., CY2006])
data will come from FFS claims.
An MCP’s second calendar year of ABD managed care program membership (i.e.,
CY2008) will be the initial report period of evaluation for performance measures
that require one calendar year of baseline data (i.e., CY2007), and for
performance measures that require two calendar years of baseline data (i.e.,
CY2006 and CY2007). CY2008 will be the initial report period upon which
compliance with the performance standards will be determined. SFY 2009 will
become the first year an MCP’s performance level for P4P can be determined.
1. SFY 2009 P4P
1.a. Qualifying Performance Levels
     To qualify for consideration of the SFY 2009 P4P, an MCP’s performance
level must:

  1)   Meet the minimum performance standards set in Appendix M, Performance
Evaluation, for the measures listed below; and     2)   Meet the P4P standards
established for the Clinical Performance Measures below.

 



--------------------------------------------------------------------------------



 



Appendix O
Aged, Blind or Disabled (ABD) population
Page 2

  •   A detailed description of the methodologies for each measure can be found
on the BMHC page of the ODJFS website.

Measures for which the minimum performance standard for SFY 2009 established in
Appendix M, Performance Evaluation, must be met to qualify for consideration of
incentives are as follows:

1.   PCP Turnover (Appendix M, Section 2.a.)

Report Period: CY 2008

2.   Adults’ Access to Preventive/Ambulatory Health Services (Appendix M,
Section 2.c.)

Report Period: CY 2008
For each clinical performance measure listed below, the MCP must meet the P4P
standard to be considered for SFY 2009 P4P. The MCP meets the P4P standard if
one of two criteria is met. The P4P standard is a performance level of either:
1) The minimum performance standard established in Appendix M, Performance
Evaluation, for five of eight clinical performance measures listed below; or
2) The Medicaid benchmarks for five of eight clinical performance measures
listed below. The Medicaid benchmarks are subject to change based on the
revision or update of applicable national standards, methods or benchmarks.

                          Medicaid Clinical Performance Measure   Benchmark CHF:
Inpatient Hospital Discharge Rate   TBD   1.      
CAD: Beta-Blocker Treatment after Heart Attack (AMI -related admission)
  TBD 2.      
CAD: Cholesterol Management for Patients with Cardiovascular
Conditions/LDL-C screening performed
  TBD 3.      
Hypertension: Inpatient Hospital Discharge Rate
  TBD 4.      
Diabetes: Comprehensive Diabetes Care (CDC)/Eye exam
  TBD 5.      
COPD: Inpatient Hospital Discharge Rate
  TBD 6.      
Asthma: Use of Appropriate Medications for People with Asthma
  TBD 7.      
Mental Health: Follow-up After Hospitalization for Mental Illness
  TBD

1.b. Excellent and Superior Performance Levels
For qualifying MCPs as determined by Section 1.a.. herein, performance will be
evaluated on the measures below to determine the status of the at-risk amount or
any additional P4P that may be

 



--------------------------------------------------------------------------------



 



Appendix O
Aged, Blind or Disabled (ABD) population
Page 3
awarded. Excellent and Superior standards are set for the three measures
described below. The standards are subject to change based on the revision or
update of applicable national standards, methods or benchmarks.
A brief description of these measures is provided in Appendix M, Performance
Evaluation. A detailed description of the methodologies for each measure can be
found on the BMHC page of the ODJFS website.
1. Case Management of Members (Appendix M, Section 1.b.i)
Report Period: April – June 2009
Excellent Standard: TBD
Superior Standard: TBD
2. Comprehensive Diabetes Care (CDC)/Eye exam (Appendix M, Section 1.c.xiv.)
Report Period: CY 2008
Excellent Standard: TBD
Superior Standard: TBD
3. Adults’ Access to Preventive/Ambulatory Health Services (Appendix M,
Section 2.c.)
Report Period: CY 2008
Excellent Standard: TBD
Superior Standard: TBD
1.c. Determining SFY 2009 P4P
MCPs reaching the minimum performance standards described in Section 1.a.
herein, will be considered for P4P including retention of the at-risk amount and
any additional P4P. For each Excellent standard established in Section 1.b.
herein, that an MCP meets, one-third of the at-risk amount may be retained. For
MCPs meeting all of the Excellent and Superior standards established in
Section 1.b. herein, additional P4P may be awarded. For MCPs receiving
additional P4P, the amount in the P4P fund (see section 2.) will be divided
equally, up to the maximum additional amount, among all MCPs’ABD and/or CFC
programs receiving additional P4P. The maximum additional amount to be awarded
per plan, per program, per contract year is $250,000. An MCP may receive up to
$500,000 should both of the MCP’s ABD and CFC programs achieve the Superior
Performance Levels.

 



--------------------------------------------------------------------------------



 



Appendix O
Aged, Blind or Disabled (ABD) population
Page 4
2. NOTES
2.a. Initiation of the P4P System
For MCPs in their first twenty-four (24) months of Ohio Medicaid ABD Managed
Care Program participation, the status of the at-risk amount will not be
determined because compliance with many of the standards in the ABD program
cannot be determined in an MCP’s first two contract years (see Appendix F., Rate
Chart). In addition, MCPs in their first two (2) contract years in the ABD
program are not eligible for the additional P4P amount awarded for superior
performance.
Starting with the twenty-fifth (25th) month of participation in the ABD program,
the MCP’s at-risk amount will be included in the P4P system. The determination
of the status of this at-risk amount will occur after two (2) calendar years of
ABD membership. Because of this requirement, the number of months of at-risk
dollars to be included in an MCP’s first at-risk status determination may vary
depending on when an MCP starts with the ABD program relative to the calendar
year.
2.b. Determination of at-risk amounts and additional P4P payments
For MCPs that have participated in the Ohio Medicaid ABD Managed Care Program
long enough to calculate performance levels for all of the performance measures
included in the P4P system, determination of the status of an MCP’s at-risk
amount will occur within six (6) months of the end of the contract period.
Determination of additional P4P payments will be made at the same time the
status of an MCP’s at-risk amount is determined.
2.c. Statewide P4P system
All MCPs will be included in a statewide P4P system for the ABD program. The
at-risk amount will be determined using a statewide result for all regions in
which an MCP serves ABD membership.
2.d. Contract Termination, Nonrenewals, or Denials
Upon termination, nonrenewal or denial of an MCP contract, the at-risk amount
paid to the MCP under the current provider agreement will be returned to ODJFS
in accordance with Appendix P., Terminations/Nonrenewals/Amendments, of the
provider agreement.
Additionally, in accordance with Article XI of the provider agreement, the
return of the at-risk amount paid to the MCP under the current provider
agreement will be a condition necessary for ODJFS’ approval of a provider
agreement assignment.
2.e. Report Periods
The report period used in determining the MCP’s performance levels varies for
each measure depending on the frequency of the report and the data source.
Unless otherwise noted, the most

 



--------------------------------------------------------------------------------



 



Appendix O
Aged, Blind or Disabled (ABD) population
Page 5
recent report or study finalized prior to the end of the contract period will be
used in determining the MCP’s overall performance level for that contract
period.

 